Exhibit 10.50

EXECUTION COPY

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

NAVY, LLC

DATED AS OF JANUARY 28, 2011

THE TRANSFER OF THE UNITS IN THE COMPANY DESCRIBED IN THIS

AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN



--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS   

Section 1.01.

 

Defined Terms

     2   

Section 1.02.

 

Other Definitional and Interpretative Provisions

     27    ARTICLE 2    ORGANIZATIONAL MATTERS AND GENERAL PROVISIONS   

Section 2.01.

 

Formation

     27   

Section 2.02.

 

Name

     28   

Section 2.03.

 

Principal Place of Business

     28   

Section 2.04.

 

Registered Agent

     28   

Section 2.05.

 

Purpose and Powers of the Company

     28   

Section 2.06.

 

Term

     29   

Section 2.07.

 

Filings; Qualification in Other Jurisdictions

     29   

Section 2.08.

 

Company Property

     30   

Section 2.09.

 

Transactions with Members and Directors

     30   

Section 2.10.

 

Unit Certificates

     30    ARTICLE 3    CAPITAL CONTRIBUTIONS AND PREEMPTIVE RIGHTS   

Section 3.01.

 

Initial Capital Contributions

     30   

Section 3.02.

 

Additional Capital Contributions

     30   

Section 3.03.

 

Issuance of Units

     31   

Section 3.04.

 

Withdrawal of Capital

     31   

Section 3.05.

 

Capital Accounts

     32   

Section 3.06.

 

No Interest

     32   

Section 3.07.

 

Preemptive Rights

     32    ARTICLE 4    CERTAIN RIGHTS AND OBLIGATIONS OF MEMBERS   

Section 4.01.

 

Members

     35   

Section 4.02.

 

No Action on Behalf of the Company; No Dissent Rights

     35   

Section 4.03.

 

No Right to Withdraw

     35   

Section 4.04.

 

Member Meetings

     35   

Section 4.05.

 

Notice of Meetings

     35   

Section 4.06.

 

Quorum; Telephonic Meetings

     36   

Section 4.07.

 

Voting

     36   

Section 4.08.

 

Action Without a Meeting

     37   

Section 4.09.

 

Record Date

     37   

Section 4.10.

 

Member Approval Rights

     37   

Section 4.11.

 

Reimbursements

     40   

Section 4.12.

 

Partition

     41   

 

i



--------------------------------------------------------------------------------

Section 4.13.

 

Liability

     41    ARTICLE 5    BOARD AND OFFICERS   

Section 5.01.

 

Board

     41   

Section 5.02.

 

Required Board Actions

     43   

Section 5.03.

 

Removal and Resignation

     46   

Section 5.04.

 

Meetings of the Board

     47   

Section 5.05.

 

Action Without a Meeting

     49   

Section 5.06.

 

Chairman of the Board

     49   

Section 5.07.

 

Committees of the Board

     49   

Section 5.08.

 

Officers; Designation and Election of Officers; Duties

     50   

Section 5.09.

 

Strategic Plans

     51   

Section 5.10.

 

Controlled Company

     52    ARTICLE 6    DUTIES, EXCULPATION AND INDEMNIFICATION   

Section 6.01.

 

Duties, Exculpation and Indemnification

     52   

Section 6.02.

 

Other Activities; Business Opportunities

     55    ARTICLE 7    ACCOUNTING, TAX, FISCAL AND LEGAL MATTERS   

Section 7.01.

 

Fiscal Year

     56   

Section 7.02.

 

Bank Accounts

     56   

Section 7.03.

 

Books of Account and Other Information

     56   

Section 7.04.

 

Auditors

     57   

Section 7.05.

 

Certain Tax Matters

     57    ARTICLE 8    ALLOCATIONS AND DISTRIBUTIONS   

Section 8.01.

 

Allocations

     59   

Section 8.02.

 

Distributions

     64    ARTICLE 9    TRANSFERS, REDEMPTION/PURCHASE RIGHTS AND ADDITIONAL
MEMBERS   

Section 9.01.

 

Restrictions on Transfers

     65   

Section 9.02.

 

GE/HoldCo Redemption Rights

     67   

Section 9.03.

 

Comcast Purchase Rights

     72   

Section 9.04.

 

Redemption/Purchase Transactions

     76   

Section 9.05.

 

Determination of Fully Distributed Public Market Value

     77   

Section 9.06.

 

Comcast Right of First Offer

     79   

Section 9.07.

 

Comcast Right With Respect to Rule 144 Sales

     82   

 

ii



--------------------------------------------------------------------------------

Section 9.08.

 

Back-End Transaction

     83   

Section 9.09.

 

HoldCo Tag-Along Right

     85   

Section 9.10.

 

Comcast Drag-Along Right

     87   

Section 9.11.

 

Additional Members

     88   

Section 9.12.

 

Termination of Member Status; Redemption or Repurchase

     90   

Section 9.13.

 

Void Transfers

     90   

Section 9.14.

 

Transfer Indemnification; Other Tax Matters

     90    ARTICLE 10    COVENANTS   

Section 10.01.

 

Confidentiality

     92   

Section 10.02.

 

Related Party Transactions

     94   

Section 10.03.

 

Non-Competition

     96   

Section 10.04.

 

Structuring of an IPO

     98   

Section 10.05.

 

Compliance by Subsidiaries

     99   

Section 10.06.

 

Acquisition of Company Principal Businesses

     99   

Section 10.07.

 

Weather Channel

     102    ARTICLE 11    FINANCIAL REPORTING   

Section 11.01.

 

Annual Financial Information

     103   

Section 11.02.

 

Quarterly Financial Information

     105   

Section 11.03.

 

Certain Other Provisions Regarding Financial Reporting

     106   

Section 11.04.

 

GE Annual Statements

     107   

Section 11.05.

 

Access to Management Personnel and Information

     108   

Section 11.06.

 

GE Public Filings

     108   

Section 11.07.

 

Compensation for Providing Information

     108   

Section 11.08.

 

Liability

     108   

Section 11.09.

 

Other Agreements Providing for Exchange of Information

     108    ARTICLE 12    DISSOLUTION, LIQUIDATION AND TERMINATION   

Section 12.01.

 

No Dissolution

     109   

Section 12.02.

 

Events Causing Dissolution

     109   

Section 12.03.

 

Bankruptcy of a Member

     109   

Section 12.04.

 

Winding Up

     109   

Section 12.05.

 

Distribution of Assets

     110   

Section 12.06.

 

Distributions in Cash or in Kind

     111   

Section 12.07.

 

Claims of the Members

     111   

 

iii



--------------------------------------------------------------------------------

ARTICLE 13    MISCELLANEOUS   

Section 13.01.

 

Further Assurances

     112   

Section 13.02.

 

Amendment or Modification

     112   

Section 13.03.

 

Waiver; Cumulative Remedies

     113   

Section 13.04.

 

Entire Agreement

     113   

Section 13.05.

 

Third Party Beneficiaries

     113   

Section 13.06.

 

Non-Assignability; Binding Effect

     113   

Section 13.07.

 

Severability

     114   

Section 13.08.

 

Injunctive Relief

     115   

Section 13.09.

 

Governing Law

     115   

Section 13.10.

 

Submission to Jurisdiction

     115   

Section 13.11.

 

Waiver of Jury Trial

     116   

Section 13.12.

 

Notices

     116   

Section 13.13.

 

Counterparts

     117   

EXHIBITS

 

Exhibit A

  -    Example of Redemption Purchase Price Calculation

Exhibit B

  -    Strategic Plan

Exhibit C

  -    Compliance Plan

Exhibit D

  -    Registration Rights

Exhibit E-1

  -    Description of Back-End Transaction

Exhibit E-2

  -    Terms of Company Preferred Units

Exhibit E-3

  -    Terms of New HoldCo Preferred Units

Exhibit F

  -    Financial Reporting Adjustments

Exhibit G

  -    Form of Unit Certificate

SCHEDULES

 

Schedule 4.01

  -    Register

Schedule 7.05

  -    Company Tax Principles

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY

AGREEMENT

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Navy, LLC, a
Delaware limited liability company (the “Company”), is made as of January 28,
2011, by and among (i) Comcast Navy Contribution, LLC, a Delaware limited
liability company (the “Comcast Contributing Member”), (ii) Comcast Navy
Acquisition, LLC, a Delaware limited liability company, (the “Comcast Acquiring
Member”, and together with the Comcast Contributing Member, the “Initial Comcast
Members”), (iii) Navy Holdings, Inc., a Delaware corporation (“HoldCo”), New
NBC-A&E Holding Inc., a Delaware corporation, Universal Television Enterprises
Holdings Inc., a Delaware corporation, Universal Home Entertainment Worldwide
Holdings Inc., a Delaware corporation, Universal Studios Home Entertainment
Holdings Inc., a Delaware corporation, Working Title Group Holdings Inc., a
Delaware corporation, Universal Studios Pay Television Holdings Inc., a Delaware
corporation, Universal Studios Pay TV Latin America Holdings Inc., a Delaware
corporation, Universal Film Exchanges Holdings Inc., a Delaware corporation,
Universal Pictures Company of Puerto Rico Holdings Inc., a Delaware corporation,
Universal Studios Licensing Holdings Inc., a Delaware corporation (each of the
entities referred to in this clause (iii), an “Initial GE Member” and
collectively, the “Initial GE Members”), (iv) each other Person who at any time
becomes a Member in accordance with the terms of this Agreement and the Act,
(v) Comcast Corporation, a Pennsylvania corporation (“Comcast”), and
(vi) General Electric Company, a New York corporation (“GE”).

RECITALS

WHEREAS, the Company was formed on November 12, 2009, by the filing of a
Certificate of Formation (as amended or otherwise modified from time to time,
the “Certificate of Formation”) with the Secretary of State of the State of
Delaware and the adoption of that certain Limited Liability Company Agreement of
the Company dated as of December 1, 2009 by HoldCo, as the initial sole member
of the Company (the “Original LLC Agreement”);

WHEREAS, pursuant to a Master Agreement dated as of December 3, 2009 (as amended
or otherwise modified from time to time, the “Master Agreement”) by and among
GE, NBC Universal, Inc., a Delaware corporation (“NBCU”), Comcast and the
Company, Comcast and GE agreed to contribute (or cause to be contributed)
certain assets and liabilities to the Company or NBCU;

WHEREAS, pursuant to the Master Agreement, in consideration of their respective
contributions, the parties thereto agreed that the Company would issue Units in
the Company to the Comcast Contributing Member and the Initial GE Members;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Master Agreement, the parties thereto agreed that
immediately after the contributions referred to above are made, the Comcast
Acquiring Member would purchase from the Initial GE Members a number of Units
such that, upon the consummation of such purchase, the Initial Comcast Members’
aggregate Percentage Interests would equal 51% and GE’s Percentage Interest
would equal 49%; and

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Closing contemplated by the Master Agreement has been consummated.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. (a) In this Agreement, except where the context
otherwise requires:

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time.

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
specified Person. Unless otherwise specifically stated, the term “Affiliate”
does not include: (x) the Company or any of its Subsidiaries when used with
respect to Comcast, GE or HoldCo or any of their respective Subsidiaries and
(y) Comcast, GE or any of their respective Subsidiaries when used with respect
to the Company or any of its Subsidiaries. “Affiliated” and “Affiliation” shall
have correlative meanings.

“Agreed Adjustments” shall have the meaning, and be prepared in accordance with
the provisions, set forth in Exhibit F.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be amended or otherwise modified from time to time in accordance with
Section 13.02.

“Annual Tax Distribution Amount” means, with respect to a Tax Year, an amount
equal to the product of (x) the aggregate amount of net taxable income and gain
allocated to the Members pursuant to Section 8.01(d)(i) in respect of such Tax
Year, reduced by the amount of any deductions of Comcast during such Tax Year as
a result of any tax basis adjustments pursuant to Section 743(b) of the

 

2



--------------------------------------------------------------------------------

Code attributable to the transaction set forth in Section 2.04 of the Master
Agreement or any transaction described in Section 9.02, 9.03, 9.04, 9.06(c) or
9.08, and (y) the Applicable Tax Rate. For the avoidance of doubt, the Annual
Tax Distribution Amount shall be calculated without regard to any allocations
pursuant to Sections 8.01(d)(ii) and 8.01(d)(iii) in connection with the
disposition of an asset.

“Applicable Accounting Method” means the applicable accounting method by which
GE is required, in accordance with GAAP, to account for its investment in the
Company (namely, on a consolidated basis, under the equity method or under the
cost method).

“Applicable Tax Rate” means, with respect to a Tax Year, the combined federal,
state and local income tax rate (giving effect to the deductibility of state and
local income taxes for federal income tax purposes) that would have applied to
the Company during such Tax Year if it were a corporation for U.S. federal
income tax purposes.

“Appraiser” means any investment bank that, according to any nationally
recognized data provider, was one of the top ten underwriters of equity
offerings by United States issuers in the United States during the calendar year
immediately preceding the year in which the Appraiser is engaged.

“Available Cash” means all cash and cash equivalents of the Company and its
Subsidiaries in excess of $300 million.

“Back-End Trigger Condition” means HoldCo is a member of GE’s consolidated group
for U.S. federal income tax purposes immediately prior to the exercise of a
Roll-Up Right.

“BBN Holdings” means BBN Holdings, Inc. and any successors thereto.

“Board” means the board of directors of the Company.

“Business” means (i) the production, development, publication, distribution,
licensing, exploitation and aggregation of content (on any medium now known or
hereafter devised), including: (A) acquiring, producing, developing,
distributing, licensing, syndicating, marketing and selling content;
(B) acquiring, producing, developing, distributing, licensing, syndicating,
marketing and selling news (including weather), sports, information and all
manner of entertainment programming (including original programming) and other
related content and merchandising relating thereto, including out-of-the-home
media platforms (e.g., taxicabs); (C) acquiring, producing, developing,
distributing, licensing, syndicating, marketing and selling motion pictures in
theatrical and non-theatrical, home video/DVD, television, electronic
sell-through, PPV, VOD and by any other means; (D) acquiring, producing,
developing, distributing,

 

3



--------------------------------------------------------------------------------

licensing, marketing and selling musical compositions, including publishing and
recorded music; (E) providing network television services to affiliated
broadcast television stations; (F) owning, operating and/or investing in
television broadcasting stations including locally programmed cable channels for
areas served by NBC network television stations owned by the Company or any of
its Subsidiaries (other than KNTV and WMAQ); (G) owning, operating and/or
investing in cable/satellite programming networks (including RSNs); (H) owning
and/or operating film and television production facilities; (I) acquiring,
producing, developing, distributing, licensing, syndicating, marketing and
publishing video games; (J) owning, operating, developing and/or investing in
internet websites in order to make content available on such sites (and similar
sites including sites for mobile access and applications for the delivery of
content digitally) and other digital businesses related to any of the foregoing
permitted under clauses (A) through (I) above; (K) sale of national or local
advertising which may include targeted/addressable or interactive advertising;
and (L) acquiring, producing, developing and presenting live theatrical works;
and (ii) the ownership or investment in and/or operation of theme parks and
resorts. “Business” shall include both businesses conducted on the date hereof
and as could reasonably be expected to be conducted in the future, including any
future businesses derived from or that are successors to existing businesses
(including as a result of technological advances). It is acknowledged and
understood that (x) certain elements of the Business include and will in the
future include functionalities such as social networking and commerce that are
ancillary to the Business (e.g., the sale of merchandise and other media
containing content acquired, produced, developed, published, licensed or
exploited by the Business), (y) the business of Fandango.com includes as a
principal element e-commerce (i.e., the sale of tickets and advertising) and
(z) the Company and its Subsidiaries may distribute its content on an
ad-supported, subscription or pay-per-use basis.

“Business Day” means a day ending at 11:59 p.m. (Eastern Time), other than a
Saturday, a Sunday or other day on which commercial banks in New York, New York
or Philadelphia, Pennsylvania are authorized or obligated by Law to close.

“Capital Contributions” means Initial Capital Contributions and Additional
Capital Contributions.

“Capital Markets Activities” means any activities undertaken in connection with
efforts by any Person to raise for or on behalf of any other Person capital from
any public or private source.

“Change in Tax Law” means any change in applicable U.S. federal income tax Laws
after the date of this Agreement.

“Closing” has the meaning set forth in the Master Agreement.

 

4



--------------------------------------------------------------------------------

“Closing Date” means the date of the Closing.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Comcast Blackout Period” means (i) with respect to any fiscal quarter of
Comcast, the blackout period applicable to senior management of Comcast with
respect to such fiscal quarter and (ii) if Comcast furnishes to GE and the
Company a written notice signed by an officer of Comcast stating that, as of the
date of such notice, Comcast has pending or in process a material transaction
(including a financing transaction or a material acquisition (whether such
acquisition occurs by way of stock purchase or exchange, asset purchase or
exchange, merger, consolidation or similar transaction) by Comcast or any of its
Subsidiaries of the business or a line of business of a Person that is not an
Affiliate of Comcast), the disclosure of which would, in the good faith judgment
of Comcast’s board of directors, materially and adversely affect Comcast, the
period commencing on the date on which such notice is given and ending on the
earlier of (A) the date that is 60 days after the date on which such notice was
given and (B) the date on which the material transaction that necessitated such
notice is abandoned or publicly disclosed.

“Comcast De Minimis Business” means an equity interest in any Person engaged in
the video programming network business that is acquired by Comcast or any of its
Subsidiaries (other than the Company or any of its Subsidiaries) as
consideration for commitments made in a distribution agreement by Comcast’s
multichannel video distribution business; provided that the total amount of
Comcast’s and such Subsidiaries’ equity interests in any such Person shall not
exceed 25%.

“Comcast Member” means any Initial Comcast Member as of the Closing and,
thereafter, any of Comcast or any of its direct or indirect wholly-owned
Subsidiaries that then is a Member.

“Comcast Permitted Business” means: (I) (i) the multichannel video distribution
business (e.g., the principal business now conducted by Comcast’s Cable
Division), by any distribution method (cable, satellite, wireless, etc.) or
technology (analog, digital, etc.) and to any type of end-user equipment
(television, computer, phone, etc.); (ii) Internet access service (i.e., the
principal Internet business now conducted by Comcast’s Cable Division) and
Internet portal service (e.g., the principal business now conducted by Comcast’s
Comcast Interactive Media Division through comcast.net), including applications
and services provided or offered in conjunction therewith (e.g., email,
cross-platform services, games, computer security, photo and file storage,
etc.), by any distribution method (cable, satellite, wireless, etc.) and to any
type of end-user equipment (television, computer, phone, etc.); (iii) Internet
businesses primarily focused on: (A) the aggregation, packaging and distribution
of content (e.g., the

 

5



--------------------------------------------------------------------------------

principal business now conducted by Comcast’s Comcast Interactive Media Division
now known as fancast.com and the provision of authenticated programming), for
Comcast or others, including content downloading; (B) the sale of goods or
services through an Internet interface, including games (e.g., amazon.com;
recroom.com; etc.); and (C) applications (e.g., maps, concierge services, social
networking, etc. (including the business of Plaxo, Inc.)); (iv) webhosting and
other Internet infrastructure services; (v) voice and data services, by any
distribution method (cable, satellite, wireless, etc.) and to any type of
end-user equipment (television, computer, phone, etc.); (vi) home and business
security services; (vii) the operation and management of sports teams and event
venues; (viii) the food services business; (ix) the ticketing business to events
other than movies, by any distribution method (online or physical); (x) the
production of advertising and the sale of advertising time (including
targeted/addressable and interactive advertising) for Comcast and others
(provided that this shall not include National Advertising), including through
Canoe Ventures, LLC (“Canoe”) and National Cable Communications LLC (“NCC”);
(xi) the provision of content formatting, transmission and distribution services
for video content and advertising for Comcast and others (e.g., the business of
thePlatform, Inc. and National Digital Television Center, LLC (i.e., the Comcast
Media Center)); (xii) the provision of technical services, software, databases
and other technology (for Comcast or others) related to the businesses referred
to above, including hardware and software development and licensing (e.g.,
authentication and other security services) and cross-platform services (e.g.,
comcast.net’s iPhone application); (xiii) (A) the production and distribution of
public access, leased access and local origination programming and other
programming required under the terms of any cable television franchise
agreement, (B) the production, licensing and distribution of video-on-demand
programming (e.g., Select on Demand) and (C) the ownership and operation of
locally programmed cable channels (e.g., Comcast Entertainment Television,
Comcast Hometown Network, CN100 and C2), in each case for carriage on Comcast’s
and other multichannel video distributors’ systems (other than locally
programmed cable channels for areas served by NBC network broadcast television
stations owned by the Company or any of its Subsidiaries (other than KNTV and
WMAQ)); (xiv) any business or activity reasonably ancillary to any of the
foregoing; and (xv) any business or activity that represents an evolution over
time of any of the business referred to above; provided that neither clause
(I)(xiv) nor (I)(xv) shall include the ownership of any interest in, or the
operation or management of, any Company Principal Business; (II) the ownership
of the following interests: (A) Big Ten Network, LLC – 4.99% [profit
participation]; (B) Canoe – 48.5%; (C) Current Media, LLC – 10%; (D) Digital
Entertainment Content Ecosystem (DECE), LLC – membership interest; (E) Driver TV
LLC – 6.5%; (F) MGM Holdings, Inc. – 20%; (G) NHL Network US, L.P. – 15.6%;
(H) Music Choice – 12.4%; (I) Pittsburgh Cable News Channel LLC– 30%; and
(J) The MLB Network, LLC – 8.34%; (III) the ownership and operation of the
following interests/businesses: (A) AutoMallUSA.com, L.L.C. – 100%; (B) Comcast
Digital, LLC – 100%; (C) In Demand L.L.C. – 53.9%; (D)

 

6



--------------------------------------------------------------------------------

NCC – 60%; (E) National Digital Television Center, LLC and its subsidiaries –
100%; (F) Plaxo, Inc. – 100%; (G) thePlatform, Inc. and its subsidiary – 97%;
and (H) Vehix, Inc. – 100%; (IV) any changes in the ownership of the entities
listed in clauses (II)(A), (C), (E), (G), (H) and (J), provided no such interest
shall exceed 25%; (V) any increase in the ownership of the entities listed in
clauses (II)(B) and (I) and (III)(C), (D) and (G); (VI) the ownership and
operation of any assets acquired in accordance with Section 6.22; (VII) any
Comcast De Minimis Business; (VIII) acting as an affiliate of MyNetwork TV in
the Ft. Myers/Naples, Florida area; (IX) the ownership and operation of websites
relating to Comcast Corporation (e.g., comcast.com, cmcsk.com and cmcsa.com);
and (X) ownership of the following investments of Comcast Interactive Capital,
L.P. (Comcast’s internal venture capital arm); provided that the amount of any
such investment shall not exceed 25%: Jingle Networks, JiWire, Oberon Media and
SB Nation.

“Comcast Transfer Date” means the earlier to occur of (x) the date of the
closing of the First HoldCo Redemption Right, if exercised, and (y) the fourth
anniversary of the Closing Date; provided that if, as of the fourth anniversary
of the Closing Date, the First HoldCo Redemption Right has been exercised but
not consummated, the “Comcast Transfer Date” shall be the earlier of (i) the
date of the closing of the First HoldCo Redemption Right and (ii) the date on
which the First HoldCo Redemption Right is abandoned because any required
Governmental Approvals cannot be obtained or for any other reason.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Company Auditors” means the independent certified public accountants of the
Company, as may be engaged by the Company from time to time.

“Company Group” means the Company, each Subsidiary of the Company immediately
after the Closing and each other Person that is controlled directly or
indirectly by the Company immediately after the Closing.

“Company Principal Businesses” means: (i) the National Broadcast Network
business; (ii) the local broadcast television business, including locally
programmed cable channels for areas serviced by NBC network television stations
owned or operated by the Company or any of its Subsidiaries (other than KNTV and
WMAQ); (iii) the theme park and resort businesses; (iv) the video programming
network business (including RSNs) (e.g., USA, E!, etc.) (it being the parties
intention that this clause (iv) include reference to a non-linear network (such
as FEARnet) which is intended to operate as a stand-alone programming network
with a business plan to operate at a profit predicated principally on obtaining
distribution from multichannel video distribution providers including Comcast
and others, but not include video-on-demand programming (such as Select on
Demand) which is intended to operate principally as part of Comcast’s and/or
others’ multichannel video business); (v) the production, sale and

 

7



--------------------------------------------------------------------------------

distribution of television programming (e.g., the principal business now
conducted by NBCU’s Universal Media Studios and Universal Cable Productions and
the related business of licensing or distributing television programming);
(vi) the production, sale and distribution of filmed entertainment (i.e., motion
pictures) (it being the parties’ intention that the use of the terms
“production, sale and distribution” in clauses (v) and (vi) shall have the
meanings customarily ascribed to them in the television production and film
production businesses, as opposed to the multichannel video distribution
business); (vii) the sale of tickets online and the sale of advertising to
support such business; and (viii) National Advertising. For the avoidance of
doubt, it is agreed that the parties intention is that the term Company
Principal Business does not, for the purposes of Section 10.03(a), prevent, or
for the purposes of Section 10.06, include, the conduct by any Person covered
thereby of any business that is a part of any of the enumerated businesses in
clauses (i) through (viii) above unless conducted as part of the enumerated
business itself (e.g., operating a website is not covered by clause (iv) above
unless the website is being operated as part of conducting a video programming
network business).

“Company Securities” means any securities (including debt securities) issued by
the Company.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “controlled by”,
“controlled”, “under common control with” and “controlling” shall have
correlative meanings.

“Corporate Reporting Data” means the data necessary to provide GE the ability to
apply the equity method of accounting (including consolidated trial balance data
supporting balance sheet, statement of operations, members equity, comprehensive
income accounts and reasonable mapping information with respect thereto) with
respect to its investment in the Company.

“Cushion Percentage” means (A) with respect to the transaction occurring
pursuant to Section 9.02(a), 80%, and (B) with respect to any transaction not
described in clause (A), (i) if such transaction occurs on or after the three
and one half year anniversary of the Closing Date and before the fifth
anniversary of the Closing Date, 85%, (ii) if such transaction occurs on or
after the fifth anniversary of the Closing Date and before the sixth anniversary
of the Closing Date, 88%, (iii) if such transaction occurs on or after the sixth
anniversary of the Closing Date and before the seventh anniversary of the
Closing Date, 92.5%, and (iv) if such transaction occurs on or after the seventh
anniversary of the Closing Date, 95%.

“Debt” of any Person means (i) all debt of such Person for borrowed money or for
the deferred purchase price of property or services (other than trade

 

8



--------------------------------------------------------------------------------

payables and other similar obligations incurred in the ordinary course of
business), (ii) all obligations of such Person which are evidenced by notes,
bonds, debentures or similar instruments, (iii) all obligations of such Person
that have been, or should be, in accordance with GAAP, recorded as capital
leases, (iv) all obligations of such Person that have been, or should be, in
accordance with GAAP, recorded as a sale-leaseback transaction or leveraged
lease, (v) all obligations of such Person in respect of letters of credit or
acceptances issued or created for the account of such Person, (vi) all
liabilities secured by any lien granted on assets or properties of such Person,
whether or not the obligations secured thereby have been assumed, and (vii) all
direct or indirect guarantees (including “keep well” arrangements, support
agreements and similar agreements) with respect to Debt of any other Person
referred to in clauses (i) through (vi) of such Person; provided, however, that
for the purposes of Sections 4.10(a), 5.02(a)(i), 5.02(a)(iii) and 9.02(c)(ii):

(A) Debt shall not include (1) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (2) deferred
compensation, pension and other post-employment benefit liabilities, (3) take or
pay obligations arising in the ordinary course of business, (4) obligations
arising under the Credit Agreement, dated as of March 2, 1998 (the “Lin Credit
Agreement”), between General Electric Capital Corporation and Station Venture
Holdings, LLC (the “LLC”) (as successor in interest to Lin Television of Texas,
L.P.), so long as the obligations of the Company, NBCU or any of their
respective Subsidiaries (other than the LLC or Station Ventures Holdings, LP or
any of their respective Subsidiaries) arising under the Lin Credit Agreement or
any related credit support, risk of loss or similar arrangement constitute NBCU
Excluded Liabilities (as defined in the Master Agreement) and (5) non-recourse
Debt under any Factoring Agreement; and

(B) the amount of any Debt described in clause (v), (vi) or (vii) shall only be
included to the extent such Debt is consolidated on such Person’s balance sheet
in accordance with GAAP.

“Default Recovery Activities” means the exercise of any rights or remedies in
connection with any Capital Markets Activities, Financing, Insurance, Leasing,
Other Financial Services Activities or Securities Activities (whether such
rights or remedies arise under any agreement relating to such activity, under
applicable Law or otherwise), including any foreclosure, realization or
repossession or ownership of any collateral, business assets or other security
for any Financing (including the equity in any entity or business), Insurance or
Other Financial Services Activities or any property subject to Leasing.

“Depreciation” means, for each Tax Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for such Tax Year, except that if (a)

 

9



--------------------------------------------------------------------------------

with respect to any asset the Gross Asset Value of which differs from its
adjusted tax basis for federal income tax purposes at the beginning of such Tax
Year and which difference is being eliminated by use of the “remedial allocation
method” as defined by Treasury Regulations Section 1.704-3(d), Depreciation for
such Tax Year shall be the amount of book basis recovered for such Tax Year
under the rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and
(b) with respect to any other assets the Gross Asset Value that differs from its
adjusted tax basis for federal income tax purposes at the beginning of such Tax
Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Tax Year bears to such
beginning adjusted tax basis; provided, however, in the case of clause
(b) above, if the adjusted tax basis for federal income tax purposes of an asset
at the beginning of such Tax Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Tax Matters Member unless such method could reasonably be
expected to have an adverse effect on any GE Member or any of its Affiliates
that is material and disproportionate as to its effect on other Members or their
Affiliates, in which case such method shall not be selected without the consent
of such GE Member, which consent shall not be unreasonably withheld or delayed.

“EBITDA” means, other than for purposes of Section 9.05(c), for any period, net
income of any Person and its consolidated Subsidiaries plus or minus, to the
extent included in the calculation of net income for such period, and without
duplication:

(a) extraordinary expenses or losses and unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such consolidated net income for such period,
(x) non-cash losses from dispositions of assets not in the ordinary course of
business and (y) goodwill or intangible asset impairment);

(b) any extraordinary income or gains and any unusual or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such consolidated net income for such period, gains on
dispositions of assets not in the ordinary course of business);

(c) restructuring charges deemed to be one time in nature (excluding charges
incurred in the ordinary course of business), including restructuring charges in
connection with the Transactions (as defined in the NBCU Financing (as defined
in the Master Agreement), the Alternative Financing (as defined in the Master
Agreement) and any amendments, supplements, modifications, extensions, renewals,
restatements or refundings thereof and any indentures, credit facilities, bridge
facilities or commercial paper facilities that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,

 

10



--------------------------------------------------------------------------------

collectively, the “Credit Facilities”), whether or not otherwise includable as a
separate item in the statement of such consolidated net income for such period,
solely to the extent such charges are agreed between NBCU and the lenders under
the Credit Facilities to be added back to Consolidated EBITDA (as defined in the
Credit Facilities) for purposes of the calculation of Consolidated Leverage
Ratio (as defined in the Credit Facilities) under the Credit Facilities;
provided that the aggregate amount of cash charges permitted to be added back to
consolidated net income under this clause (c) shall not exceed $250 million in
any period;

(d) transaction expenses directly related to the Transactions (as defined in the
Credit Facilities) paid by NBCU or its Subsidiaries in accordance with
Section 12.02 of the Master Agreement;

(e) net income (loss) attributable to noncontrolling interests;

(f) income tax expense or benefit;

(g) interest expense (including intercompany interest expense, and amortization
or write-off of debt issuance costs and commissions, discounts and other fees
and charges associated with Debt but excluding capitalized interest expense) and
the net amount accrued (whether or not actually paid) pursuant to any interest
rate protection agreement during such period (or minus the net amount receivable
(whether or not actually received) during such period);

(h) depreciation and amortization expense and impairment of tangible, intangible
assets and goodwill, including amortization of intangibles, but excluding
(x) amortization expenses relating to film, television or similar entertainment
rights, investment or inventory other than amortization of adjustments recorded
in the application of purchase accounting in connection with the closing of the
Transactions and (y) amortization of programming distribution rights (i.e.,
launch support);

(i) gain or loss from the disposition of businesses, assets or investments;

(j) equity in income or loss of unconsolidated investments or associated
companies;

(k) interest (including intercompany interest) and dividend income; provided
that EBITDA shall include the amount of cash dividends or distributions received
from unconsolidated investments or associated companies; and

(l) foreign currency gains or losses.

If the Company consolidates the earnings of Station Venture Holdings LLC and/or
Station Venture Operations L.P. during any pre-Closing period, the

 

11



--------------------------------------------------------------------------------

financial results of such entity/entities shall be excluded from the calculation
of EBITDA for such period.

If during any post-Closing period (1) the Company or NBCU, as applicable,
consolidates the earnings of Station Venture Holdings LLC and/or Station Venture
Operations L.P. and (2) the obligations of the Company, NBCU or any of their
respective Subsidiaries (other than Station Venture Holdings LLC and Station
Venture Operations L.P. or any of their respective Subsidiaries) arising under
the Credit Agreement, dated March 2, 1998, between Station Venture Holdings, LLC
(as successor to Lin Television of Texas, L.P.) or any related credit support,
risk of loss or similar arrangements are Excluded NBCU Liabilities (as defined
in the Master Agreement), the financial results of such entity/entities shall be
excluded from the calculation of EBITDA for such period.

“Equity Method Threshold” means GE’s direct or indirect interest in the Company
is such that any member of the GE Group is required, in accordance with GAAP, to
account for its investment in the Company under the equity method of accounting
as in effect with respect to the applicable accounting period.

“Equity Securities” means (i) any capital stock, partnership interests, limited
liability company interests, units or any other type of equity interest, or
other indicia of equity ownership (including profits interests, other than
customary profit participations granted in the media business) (collectively,
“Interests”), (ii) any security convertible into or exercisable or exchangeable
for, with or without consideration, any Interests (including any option to
purchase such convertible security), (iii) any security carrying any warrant or
right to subscribe to or purchase any security described in clause (i) or clause
(ii), (iv) any such warrant or right or (v) any security issued in exchange for,
upon conversion of or with respect to any of the foregoing securities.

“Estimated Tax Distribution Amount” means, with respect to a calendar quarter,
an amount equal to one quarter of the product of (x) the aggregate amount of net
taxable income and gain estimated by the Tax Matters Member to be allocated to
the Members pursuant to Section 8.01(d)(i) in respect of such calendar year,
reduced by the amount of any deductions of Comcast during such Tax Year as a
result of any tax basis adjustments pursuant to Section 743(b) of the Code
attributable to the transaction set forth in Section 2.04 of the Master
Agreement or any transaction described in Section 9.02, 9.03, 9.04, 9.06(c) or
9.08, and (y) the Applicable Tax Rate. For the avoidance of doubt, the Estimated
Tax Distribution amount shall be calculated without regard to any allocations
pursuant to Sections 8.01(d)(ii) and 8.01(d)(iii) in connection with the
disposition of an asset.

“Excess Amount” means an amount (not less than zero) equal to (i) 120% of Public
Market Value less (ii) $28,416,933,568.00.

 

12



--------------------------------------------------------------------------------

“Existing Business Activities” means any business conducted or investment held
by GE or any of its Subsidiaries or contemplated by any existing contractual
arrangements applicable to GE or its Subsidiaries, on the date of this Agreement
after giving effect to the Closing, as such business may evolve over time.

“Financial Services Business” means any activities undertaken principally in
connection with or in furtherance of (i) Capital Markets Activities,
(ii) Financing, (iii) Leasing, (iv) Default Recovery Activities, (v) Other
Financial Services Activities, (vi) Securities Activities or (vii) the sale of
Insurance, the conduct of any Insurance brokerage activities or services or the
provision of Insurance advisory services, business processes or software.
Financial Services Business also includes any investment or ownership interest
in a Person through an employee benefit or pension plan.

“Financing” means the making of, entering into, purchase of, or participation in
(including syndication or servicing activities), (i) secured or unsecured loans,
conditional sales agreements, debt instruments or transactions of a similar
nature or for similar purposes, (ii) non-voting preferred equity investments,
and (iii) investments as a limited partner in a partnership or as a member of a
limited liability company in which another Person who is not an Affiliate of the
limited partner or member is a general partner, manager or management member, or
funds of funds in which GE Capital is the general partner which consist only of
investments of the type referred to in this definition.

“GAAP” means:

(i) for purposes of Article 11 hereof, the generally accepted accounting
principles adopted from time to time by an enterprise for financial reporting
purposes, which may refer to U.S. GAAP, International Financial Reporting
Standards (IFRS) GAAP, or other generally accepted accounting principles adopted
by a reporting enterprise. The parties agree that, in respect of any period
prior to, and as of the Closing Date, “GAAP” refers to U.S. generally accepted
accounting principles. In the event that either GE or Comcast, or any applicable
members of their respective Groups, adopts a new basis of accounting other than
U.S. generally accepted accounting principles, unless otherwise mutually agreed
to in writing by GE and Comcast, all information required to be prepared and
provided pursuant to Article 11 shall be prepared and provided based on GAAP as
adopted by Comcast for purposes of its reporting requirements.

(ii) for purposes other than for Article 11 hereof, U.S. generally accepted
accounting principles.

“GE Auditors” means the independent certified public accountants of GE, as may
be engaged by GE from time to time.

 

13



--------------------------------------------------------------------------------

“GE De Minimis Business” means (i) any minority equity investment by GE or any
of its Subsidiaries in any Person (A) in which GE or its Subsidiaries (x) do not
have the right to designate a majority of the members of the board of directors
(or similar governing body) of such Person, (y) hold less than 25% of the
outstanding voting securities or similar equity interests of such Person and
(z) do not manage or operate the business of such Person or make significant
proprietary assets (including the GE name or brand and any non-public
information derived from any Company Principal Business) available to such
Person for use in such Person’s business or (B) in which the amount invested by
GE and its Subsidiaries, collectively, is less than $25 million, (ii) any
business activity conducted by GE or any of its Subsidiaries that is ancillary
to the conduct of their principal businesses, it being understood that the
Company Principal Business will be deemed ancillary to a principal business if
the Company Principal Business is not conducted as a separate profitable
business offering and comprises not more than 20% of the value measured by the
net operating profit of the business activities of which it forms a part,
(iii) any other business in which Company Principal Business is conducted
primarily in connection with (x) the sale, purchase, leasing, financing,
licensing, disposition, marketing or distribution of goods and services that do
not constitute Company Principal Business, (y) the development, design,
manufacture, use or application of such goods and services referred to in clause
(x), or (z) other activities incidental to or provided in connection with the
foregoing, including the provision to actual or potential customers, consumers,
end users or the public of news, technical information or other material that is
distributed for the purpose of promoting demand for such goods or services that
do not constitute Company Principal Business, or of technical support,
education, training and servicing in connection with the provision of such goods
or services that do not constitute Company Principal Business, or (iv) research
and development of intellectual property or technology that could be used in
both the Company Principal Business and in connection with businesses of GE or
any of its Affiliates that do not constitute Company Principal Business.

“GE Group” means GE and each Person (other than any member of the Company Group)
that is an Affiliate of GE immediately after the Closing.

“GE Member” means any Initial GE Member as of the Closing and, thereafter, any
of GE or any of its direct or indirect Subsidiaries that then is a Member.

“GE Public Filings” means GE’s public earnings releases, Quarterly Reports on
Form 10-Q, annual reports to shareholders, Annual Reports on Form 10-K, Current
Reports on Form 8-K and any amendments to any of the foregoing and any other
proxy, information and registration statements, reports, notices, prospectuses
and any other filings made by GE or any of its Subsidiaries with the Commission
or any national securities exchange.

 

14



--------------------------------------------------------------------------------

“Governmental Approval” means any authorization, consent, waiver, order and
approval of any Governmental Authority, including any applicable waiting periods
associated therewith.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local government, political subdivision, governmental, regulatory or
administrative authority, instrumentality, agency, body or commission,
self-regulatory organization or any court, tribunal, or judicial or arbitral
body.

“Group” means the GE Group or the Company Group, as the context requires.

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed (or deemed
contributed for U.S. federal income tax purposes) by a Member to the Company in
the Initial Capital Contribution and by Comcast or a Comcast Affiliate in any
subsequent contribution shall be the gross fair market value of such asset, as
mutually agreed by Comcast and the GE Members at the time of the contribution.
If Comcast and the GE Members at the time of the contribution are unable to
reach agreement as to the initial Gross Asset Value of any such asset, such
amount shall be determined pursuant to a mutually agreeable appraisal process.
The initial Gross Asset Value of any other asset contributed (or deemed
contributed for U.S. federal income tax purposes) by a Member other than Comcast
or a Comcast Affiliate to the Company shall be the gross fair market value of
such asset, as determined by the Tax Matters Member in its reasonable
discretion;

(ii) The Gross Asset Value of any asset shall be adjusted to equal its gross
fair market value (taking Section 7701(g) of the Code into account), as
determined by the Tax Matters Member in its reasonable discretion as of the
following times: (A) the acquisition of one or more additional Units in the
Company by any new or existing Member; (B) the making of an Additional Capital
Contribution; (C) the distribution by the Company to a Member of more than a de
minimis amount of the Company’s property as consideration for an interest in the
Company; (D) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g); and (E) the withdrawal of a Member
from the Company; provided that an adjustment described in clauses (A), (B) and
(E) of this paragraph shall be made only if the Tax Matters Member reasonably
determines that such adjustment is necessary to reflect the relative interests
of the Members in the Company;

 

15



--------------------------------------------------------------------------------

(iii) The Gross Asset Value of any asset distributed to any Member shall be
adjusted to equal the gross fair market value (taking Section 7701(g) of the
Code into account) of such asset on the date of distribution as determined by
the Tax Matters Member in its reasonable discretion;

(iv) The Gross Asset Value of any asset shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such asset pursuant to
Section 734(b) or 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); and

(v) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraph (i), (ii) or (iv), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset, for purposes of computing Profits and Losses;

provided, however, that if the determination by the Tax Matters Member pursuant
to clause (i), (ii) or (iii) could reasonably be expected to have an adverse
effect on any GE Member or any of its Affiliates that is material and
disproportionate as to its effect on other Members or their Affiliates such
determination shall be subject to the consent of such GE Member, which consent
shall not be unreasonably withheld or delayed.

“Grossed-Up Roll-Up Purchase Price” means the Roll-Up Purchase Price divided by
GE’s HoldCo interest immediately prior to the commencement of the Back-End
Transaction. For purposes of this definition, GE’s HoldCo interest shall include
the HoldCo interests held by wholly-owned Subsidiaries of GE.

“HoldCo Agreement” means the Navy HoldCo 2 Agreement the form of which is
attached as an exhibit to the Master Agreement.

“HoldCo Shareholder” means, at any time, any Person who, at such time, directly
owns any HoldCo Shares.

“HoldCo Shares” means shares of common stock, par value $0.01 per share, of
HoldCo.

“Independent Director” means an individual meeting the independence tests
necessary for service on the audit committee of a public company listed on any
national securities exchange on which the Company is listed if then listed.

“Insurance” means any product or service determined to constitute insurance,
assurance or reinsurance by the Laws in effect in any jurisdiction.

 

16



--------------------------------------------------------------------------------

“Investment Grade Credit Rating” means that NBCU’s senior unsecured long-term
Debt is rated at least BBB- by Standard & Poor’s Ratings Services and at least
Baa3 by Moody’s Investors Service, Inc.; provided that if no such Debt is
outstanding at that time, then such Debt shall be deemed to be rated at those
ratings that the ratings agencies or their successors assign to Debt of NBCU
having the hypothetical characteristics of such Debt on a “shadow rating” or
“indicative rating” basis.

“IPO” means the first underwritten public offering of common Equity Securities
of the Company that results in such common Equity Securities of the Company
being publicly registered and traded.

“Law” means any transnational, domestic or foreign federal, state or local
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including the common law.

“Leasing” means the rental, leasing, or financing under operating leases,
finance leases or hire purchase or rental agreements, of property, whether real,
personal, tangible or intangible.

“LIBOR” means the rate per annum equal to the British Bankers Association LIBOR
from Telerate Successor Page 3750, as published by Reuters at approximately
11:00 a.m., London time, on the date of the commencement of the relevant
interest period, as the rate for dollar deposits with a three-month maturity. If
such rate is not available at such time for any reason, then “LIBOR” shall be
the arithmetic mean of the rates quoted by three major banks in the City of New
York, selected by the Company, at approximately 11:00 a.m., New York City time,
on the date of the commencement of the relevant interest period for loans in
U.S. dollars to leading European banks in a principal amount equal to an amount
not less than $1 million that is representative for a single transaction in such
market at such time.

“Member” means, at any time, for so long as it holds any Units, (i) any Initial
Comcast Member and any Initial GE Member, as applicable, and (ii) any other
Person who, after the Closing, is admitted to the Company as a member in
accordance with the terms of this Agreement. No Person that is not a Member
shall be deemed a “member” of the Company under the Act.

“Membership Percentage” means, with respect to any Member as of any time, the
number of Units owned by such Member at such time divided by the aggregate
number of Units owned by all Members at such time.

“Mixed Competing Business Acquisition” means a transaction involving both an
acquisition of or an investment in a Company Principal Business and an
acquisition of or an investment in a business that is not a Company Principal
Business.

 

17



--------------------------------------------------------------------------------

“NASDAQ” means the NASDAQ National Market.

“National Advertising” means the sale of traditional, linear advertising time
(i.e., advertising that is not targeted/addressable or interactive) for
advertisements aired on any National Broadcast Network or video programming
network (as such term is used in the definition of clause (iv) of Company
Principal Business). For the avoidance of doubt, it is agreed that this
definition does not refer to advertising time that is made available by (i) a
National Broadcast Network for sale by a local broadcast station (or its
representatives) for local market insertion; or (ii) a video programming network
for sale by a multichannel video distributor (or its representatives) for local
market insertion.

“National Broadcast Network” means a provider of television programming through
a network of owned and affiliated local broadcast stations to a substantial
portion of the United States.

“Non-Ordinary Course Related Party Transaction” means a Related Party
Transaction that is not an Ordinary Course Related Party Transaction. Examples
of Non-Ordinary Course Related Party Transactions include transactions not
within the scope of the definition of Business or that involve the purchase,
sale or lease (not including licenses of intellectual property) of businesses or
assets.

“Notice Date” means the date either Comcast or HoldCo, as applicable, receives
an Exercise Notice.

“NYSE” means the New York Stock Exchange.

“Ordinary Course Related Party Transaction” means a Related Party Transaction
that is within the ordinary course of business of the Company and its
Subsidiaries. Examples of Ordinary Course Related Party Transactions include the
entering into by the Company or any of its Subsidiaries with Comcast or any of
its Affiliates of programming agreements, affiliation agreements, agreements
with respect to corporate overhead and support services (other than the Comcast
Services Agreement (as defined in the Master Agreement)) and other commercial
agreements of a type that are entered into between content producers and
distributors in the ordinary course of business. It is understood that entering
into agreements of this type will be considered Ordinary Course Related Party
Transactions even if they relate to new technologies or new types of
arrangements that have not previously been in place between the Company and its
Subsidiaries and Comcast and its Subsidiaries.

“Other Financial Services Activities” means the offering, sale, distribution or
provision, directly or through any distribution system or channel, of any
financial products, financial services, asset management services, including
investments on behalf of GE’s financial services Affiliates purely for financial

 

18



--------------------------------------------------------------------------------

investment purposes, investments for the benefit of third party and client
accounts, credit card products or services, vendor financing and trade payables
services, back-office billing, processing, collection and administrative
services or products or services related or ancillary to any of the foregoing.

“Percentage Interest” means, at any time with respect to a Person who is a
Member or a HoldCo Shareholder but is not HoldCo, a Subsidiary of HoldCo, or the
Company, such Person’s “aggregate percent membership interest” divided by the
“residual percentage,” in each case calculated at such time, where:

(i) “aggregate percent membership interest” shall mean, with respect to a Person
who is a Member or a HoldCo Shareholder but is not HoldCo, a Subsidiary of
HoldCo, or the Company, the sum of (A) such Person’s Membership Percentage and
(B) the product of (x) the aggregate Membership Percentages of HoldCo and its
Subsidiaries and (y) such Person’s “HoldCo interest”;

(ii) “HoldCo interest” shall mean, with respect to a HoldCo Shareholder, the
number of HoldCo Shares directly owned by such HoldCo Shareholder divided by the
aggregate number of HoldCo Shares directly owned by all HoldCo Shareholders; and

(iii) “residual percentage” shall mean the residual of (A) one minus (B) the
product of (x) the aggregate Membership Percentages of HoldCo and its
Subsidiaries and (y) the Company’s “HoldCo interest.”

For purposes of this Agreement, (i) reference to “GE’s Percentage Interest”
shall include Percentage Interests held by wholly-owned Subsidiaries of GE other
than HoldCo and its Subsidiaries and (ii) in order to avoid double counting, the
Percentage Interests of HoldCo and its Subsidiaries are deemed to be zero.

“Person” means any natural person, joint venture, general or limited
partnership, corporation, limited liability company, trust, firm, association or
organization or other legal entity.

“Profit” and “Loss” means, for each Tax Year, an amount equal to the Company’s
taxable income or loss for such Tax Year, determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss,
or deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss), but with the following
adjustments:

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profit or Loss shall be added to such
taxable income or loss;

 

19



--------------------------------------------------------------------------------

(ii) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise
taken into account in computing Profit or Loss shall be subtracted from such
taxable income or loss;

(iii) In the event Gross Asset Value of any asset of the Company is adjusted
pursuant to subparagraphs (ii), (iii), or (iv) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profit or Loss;

(iv) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Tax Year;

(v) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of
(adjusted for accumulated Depreciation with respect to such property),
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value; and

(vi) Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 8.01(c) or 12.05(b) hereof shall not be
taken into account in computing net Profit or net Loss. The amounts of items of
Company income, gain, loss or deduction available to be specially allocated
pursuant to Section 8.01(c) or 12.05(a) hereof shall be determined by applying
rules analogous to those set forth in subparagraphs (i) through (v) above.

“Public Market Value” means (i) prior to an IPO, an amount equal to Fully
Distributed Public Market Value and (ii) following an IPO, the aggregate common
equity market value of the Company based on the average of the daily volume
weighted average per share trading prices of Common Stock on the primary
exchange or market on which it trades for the 20 trading days ending on the
second trading day immediately preceding the closing of the applicable purchase
transaction or such other date as provided in this Agreement.

“Public Offering” means an underwritten public offering of Registrable
Securities pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Form S-4 or Form S-8 or
any similar or successor form.

 

20



--------------------------------------------------------------------------------

“Qualifying Public Offering” means any Public Offering that is reasonably
expected to yield gross proceeds that, when aggregated with the gross proceeds
from any previous Public Offerings, equal at least $1.5 billion.

“Qualifying Securities” means shares of Comcast common stock that are of any
class or classes of Comcast’s choosing; provided that shares of such class or
classes shall then be listed or traded on a national securities exchange or
quoted on an inter-dealer quotation system.

“Redemption Purchase Price” means GE’s Percentage Interest of the Company being
sold by GE, HoldCo and/or their respective Affiliates, as the case may be,
multiplied by an amount equal to (i) 120% of Public Market Value less (ii) 50%
of any Excess Amount. An example of the calculation of the Redemption Purchase
Price is set forth on Exhibit A.

“Registrable Securities” means shares of Common Stock owned by Comcast, GE or
any of their respective Affiliates; provided that Registrable Securities shall
not include any such securities received in a transaction registered under the
Securities Act. As to any particular securities referred to in the immediately
preceding sentence, once issued, such securities shall cease to be Registrable
Securities when (a) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (b) they shall have been distributed to the public pursuant to Rule
144 under the Securities Act, (c) registration under the Securities Act is not
required to permit the immediate disposition of such securities on any exchange
on which such securities are listed or on any inter-dealer quotation system on
which such securities are quoted; provided that, notwithstanding the foregoing,
such securities shall remain Registrable Securities until such time as the
aggregate value of such securities held by Comcast and its Affiliates or GE and
its Affiliates, as the case may be (based on the average closing sale price of
such security on the principal exchange on which such security is listed or on
the principal inter-dealer quotation system on which such security is quoted
during the preceding ten trading days), first falls below $1 billion, (d) they
shall have been otherwise transferred, and new certificates for them not bearing
a legend restricting further transfer shall have been delivered by the Company
and subsequent public distribution of them shall not, in the opinion of counsel
to the holders (or in the opinion of counsel to the Company, which counsel and
opinion are reasonably satisfactory to the holders), require registration of
them under the Securities Act, or (e) they shall have ceased to be outstanding.

“Related Party Transaction” means any transaction, agreement or arrangement
(including any termination of, or modification of the terms of, any such
transaction, agreement or arrangement other than pursuant to and in accordance
with the terms of such transaction, agreement or arrangement) between (i) the
Company or any of its Subsidiaries, on the one hand, and (ii)

 

21



--------------------------------------------------------------------------------

Comcast or any of its Affiliates, on the other hand, except: (A) any
transaction, agreement or arrangement entered into pursuant to the Master
Agreement, (B) any transaction, agreement or arrangement expressly contemplated
by the Master Agreement and (C) any renewal or extension of any such
transaction, agreement or arrangement pursuant to and in accordance with its
terms.

“Relevant Time” means, with respect to a certification provided pursuant to
Section 9.02(a), Section 9.03(b), Section 9.03(c), Section 9.06(a) or
Section 9.08(b), the end of the last day of the most recent Tax Year ended prior
to the date of such certification.

“Roll-Up Purchase Price” means, with respect to a Roll-Up Right, (x)(A) in the
case of any of the Roll-Up Rights within the meaning of clauses (i) through
(iii) of the definition of Roll-Up Right, the Redemption Purchase Price, (B) in
the case of a Roll-Up Right within the meaning of clause (iv) of the definition
of Roll-Up Right, the allocable portion of Public Market Value and (C) in the
case of a Roll-Up Right within the meaning of clause (v) of the definition of
Roll-Up Right, the ROFO Offer Price, in each case calculated with respect to all
of HoldCo’s Units (including, but without duplication, Units held indirectly
through Subsidiaries of HoldCo) immediately prior to the exercise of such
Roll-Up Right.

“Roll-Up Right” means each of (i) the First Comcast Purchase Right, (ii) the
Fourth Comcast Purchase Right, (iii) to the extent it would give HoldCo and GE
the right to sell all, but not less than all, of the remainder of GE’s
Percentage Interest at such time, the Second HoldCo Redemption Right (including,
for the avoidance of doubt, the Second HoldCo Redemption Right if Comcast waives
the limitations on its purchase obligation pursuant to Section 9.02(d) and
elects to purchase the remainder of GE’s Percentage Interest at such time),
(iv) any Public Offering Purchase Right that would give Comcast the right to
acquire securities representing all, but not less than all, of GE’s Percentage
Interest at such time and (v) any ROFO Offer that would give Comcast the right
to acquire securities representing all, but not less than all, of the remainder
of GE’s Percentage Interest at such time.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“Satellite Business” means the business of operating satellites and provision of
satellite communication services and related businesses in the satellite
business sector, including the following GE businesses and/or investments:
Sat-GE Limited, Asia Satellite Telecommunications Holdings Limited, SatLynx
Holdings S.a.r.l., Star One S.A. and Orbcomm, Inc.

“Securities Act” means the Securities Act of 1933, as amended.

 

22



--------------------------------------------------------------------------------

“Securities Activities” means any activities, functions or services (without
regard to where such activities, functions or services actually occur) subject
to any Law governing, regulating or pertaining to the sale, distribution or
underwriting of securities or the provision of investment management, financial
advisory or similar services.

“Significant Investment” means an investment with a purchase price in excess of
$500 million. To the extent that as a result of the investment the consolidated
Debt of Comcast would increase, the purchase price for such investment shall be
deemed to include a pro rata portion (corresponding to the percentage of the
business or entity acquired pursuant to the investment) of the value of such
incremental Debt.

“Stand-alone Competing Business Acquisition” means an acquisition of or an
investment in a Company Principal Business or Company Principal Businesses in a
transaction which does not also involve an acquisition of or an investment in a
business that is not a Company Principal Business.

“Subsidiary” of any specified Person means (x) any other Person of which such
first Person owns (either directly or through one or more other Subsidiaries) a
majority of the outstanding Equity Securities or securities carrying a majority
of the voting power in the election of the board of directors or other governing
body of such Person and with respect to which entity such first Person is not
otherwise prohibited contractually or by other legally binding authority from
exercising control or (y) any other Person with respect to which such first
Person acts as the sole general partner, manager, managing member or trustee (or
Persons performing similar functions); provided that notwithstanding anything to
the contrary contained herein, including any sale of HoldCo Shares in accordance
with the terms of this Agreement, (i) so long as GE or any of its Subsidiaries
continues to control HoldCo, HoldCo and its Subsidiaries shall be deemed to be
Subsidiaries of GE, (ii) HoldCo and its Subsidiaries shall not be deemed to be
Subsidiaries of Comcast, the Company or any of their respective Subsidiaries and
(iii) the Company and its Subsidiaries shall not be deemed to be Subsidiaries of
Comcast, GE or HoldCo.

“Tax Matters Agreement” means the agreement, dated as of December 3, 2009, by
and among Comcast, GE, NBCU, the Company, the Initial GE Members and the other
parties that may from time to time become parties thereto, with respect to
certain tax matters, as amended as of the date hereof and as it may be amended
from time to time in accordance therewith.

“Tax Year” means (i) the fiscal year of the Company determined pursuant to
Section 7.01 or (ii) if after the date of this Agreement, the taxable year is
required by the Code or the Treasury Regulations promulgated thereunder to be a
period other than the period described in clause (i), then each period that is
the taxable year of the Company determined in accordance with the requirements
of

 

23



--------------------------------------------------------------------------------

the Code or the Treasury Regulations promulgated thereunder; provided that
(i) in the case of a dissolution, Tax Year means the period from the day after
the end of the most recently ended Tax Year until the dissolution of the Company
and (ii) for purposes of making allocations of Profit and Loss, Tax Year means
any portion of a taxable year of the Company to the extent required to comply
with Section 706 of the Code or the Treasury Regulations promulgated thereunder.
For the avoidance of doubt, Tax Year shall include any portion of a taxable year
of the Company with respect to which the allocation of Profit and Loss is
determined based on a “closing of the books.”

“Threshold” means, with respect to Comcast, Significant Investments in Company
Principal Businesses after the date hereof by Comcast and its Affiliates with an
aggregate purchase price of $6 billion; provided that on each anniversary of the
date hereof, commencing on the fourth anniversary of the date hereof, such
Threshold shall increase by 5% of the Threshold as in effect as of immediately
prior to such increase.

“Transaction Agreements” has the meaning set forth in the Master Agreement.

“Transfer” means directly or indirectly (whether by merger, operation of law or
otherwise) to sell, transfer, assign or otherwise dispose of any direct or
indirect economic, voting or other rights in or to a Unit, including by means of
the Transfer of an interest in a Person that directly or indirectly holds such
Unit; provided that a merger of, an acquisition of Equity Securities in, or a
sale of substantially all of the assets of, either Comcast or GE (or any of
their publicly-traded successors, including any successor by acquisition) with,
by or to a third party will not be deemed to be a Transfer of any Units or
HoldCo Shares. “Transferred” and “Transferring” shall have correlative meanings.

“Treasury Regulations” means the regulations promulgated under the Code as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Unit(s)” means equal proportionate units of limited liability company interests
in the Company, each with a deemed par value of $1.00. The Units shall represent
a Member’s membership interest in the Company including, but not limited to,
such Member’s share of the Profits and Losses, its rights in its Capital
Account, its right to receive distributions of Company assets, and any and all
of the benefits to which such Member may be entitled as provided in this
Agreement and in the Act, together with the obligations of such Member to comply
with all the provisions of this Agreement and of the Act. The number of Units
held by each Member is set forth in the Register, as amended from time to time.

“Weather Channel Business” means the business conducted by BBN Holdings and its
Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Weather Channel Stockholders Agreement” means the Stockholders Agreement among
BBN Holdings, BBN Intermediate Holdings, Inc., BBN Acquisitions, Inc. and
Certain Stockholders of BBN Holdings, Inc. and BBN Intermediate Holdings, Inc.,
dated as of September 12, 2008, as amended.

“Whole Board” means, at any time, the total number of Directors (including any
vacant seats) comprising the Board at such time.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

Additional Member

   9.11(a)

Additional Capital Contribution

   3.02(b)

Arm’s Length Terms

   10.02(a)

Audited Financial Statements

   11.01(a)

Audit Opinion

   11.01(a)

Back-End Transaction

   9.08(a)

Budget and Forecasting Reports

   11.03(a)

Capital Account

   3.05(a)

Certificate of Formation

   Recitals

Comcast

   Preamble

Comcast Acquiring Member

   Preamble

Comcast Contributing Member

   Preamble

Comcast Proposed Transfer

   9.14(d)

Comcast Purchase Rights

   9.03(e)

Comcast Third Party Acquirer

   9.14(a)

Common Stock

   10.04(a)

Company

   Preamble

Compensation Recipient

   8.01(c)(x)

Competing Business Offer

   10.06(a)

Confidential Information

   10.01(b)

Covered Persons

   6.01(b)

Credit Facilities

   1.01

Director

   5.01(a)

Drag-Along Notice

   9.10(c)

Drag-Along Right

   9.10(a)

Drag-Along Sale

   9.10(a)

Exercise Notice

   9.04(a)

First Comcast Purchase Right

   9.03(a)

First HoldCo Redemption Right

   9.02(a)

Fourth Comcast Purchase Right

   9.03(d)

Fully Distributed Public Market Value

   9.05(a)

GE

   Preamble

GE Annual Statement

   11.04

GE Proposed Transfer

   9.14(d)

 

25



--------------------------------------------------------------------------------

Term

   Section

HoldCo

   Preamble

HoldCo Redemption Rights

   9.02(b)

Holding

   10.04(a)

Indemnified Party

   9.14(a)

Indemnifiable Taxes

   9.14(a)

Initial Appraisers

   9.05(b)

Initial Capital Contribution

   3.01

Initial Comcast Member(s)

   Preamble

Initial GE Member(s)

   Preamble

IPO Purchase Right

   9.03(e)

Issuance Notice

   3.07(a)

Liquidating Agent

   12.04

LTIP

   4.10

NBCU

   Recitals

Master Agreement

   Recitals

Offering Period

   10.06(b)

Preemptive Rights Exercise Notice

   3.07(b)

Public Market Valuation Methodology

   9.05(c)

Public Offering Purchase Right

   9.03(e)

Purchase Representative

   9.04(a)

Register

   4.01

Regulatory Allocations

   8.01(c)(viii)

Representatives

   10.01(b)

Reverse Section 704(c) Layer

   8.01(d)(iii)

ROFO Notice

   9.06(a)

ROFO Offer

   9.06(a)

ROFO Offer Price

   9.06(a)

RPT Dispute Notice

   10.02(d)

RPT Dispute Representative

   10.02(e)

RPT Notice

   10.02(b)

Rule 144 Sale

   9.07(a)

Rule 144 Sale Notice

   9.07(a)

Rule 144 Offer

   9.07(a)

Rule 144 Offer Price

   9.07(a)

Second Comcast Purchase Right

   9.03(b)

Second HoldCo Redemption Right

   9.02(b)

Specified Representations

   9.04(c)

SpinCo

   9.01(b)

Tag-Along Acceptance Notice

   9.09(c)

Tag-Along Notice

   9.09(a)

Tag-Along Right

   9.09(b)

Tag-Along Sale

   9.09(a)

Tax Claim

   9.14(b)

Tax Matters Member

   7.05(c)

 

26



--------------------------------------------------------------------------------

Term

   Section

Third Comcast Purchase Right

   9.03(c)

Third Party Acquirer

   9.01(b)

Trademark License

   4.10(a)(x)

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. All references to a particular statute or
other Law shall be deemed to include all rules and regulations thereunder in
effect from time to time. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

ARTICLE 2

ORGANIZATIONAL MATTERS AND GENERAL PROVISIONS

Section 2.01. Formation. (a) The Company was formed as a Delaware limited
liability company on November 12, 2009 by the filing of the Certificate of
Formation in the office of the Secretary of State of the State of Delaware
pursuant to the Act and the adoption of the Original LLC Agreement. The Members
desire to continue the Company for the purposes and upon the terms and
conditions set forth herein.

(b) The Company shall initially have one class of interests, being the Units,
which shall have equal rights and preferences in the assets of the Company
except as otherwise expressly provided herein. A Unit shall for all purposes be
personal property. Each Unit shall constitute a “security” within the meaning
of, and governed by, (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994

 

27



--------------------------------------------------------------------------------

revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.

(c) Upon the execution and delivery of this Agreement or a counterpart to this
Agreement, each of the Comcast Contributing Member and the Initial GE Members
(other than HoldCo) shall be admitted, with effect as of the date hereof, as a
Member and each such Member (including HoldCo) shall hold a number of Units
representing the Membership Percentages set forth in the column headed “Post
Contribution Interests” on the Register. Upon the consummation of the
transaction described in Section 2.04 of the Master Agreement, the Comcast
Acquiring Member shall be admitted, with effect as of the date hereof, as a
Member and each of the Initial Comcast Members and the Initial GE Members shall
hold a number of Units representing the Membership Percentages set forth in the
column headed “Post Acquisition Interests” on the Register. The Initial Comcast
Members and the Initial GE Members each hereby (i) acknowledges the receipt
(either by initial issuance or Transfer of Units) on the date hereof of the
number of Units indicated on the Register, (ii) consents to the Transfer of
Units from the Initial GE Members to the Comcast Acquiring Member in accordance
with Section 2.04 of the Master Agreement (which Transfer shall be deemed
exempted from the provisions of Article 9 hereof) and (iii) agrees that the
Comcast Acquiring Member is admitted as a Member with respect to such
Transferred Units.

(d) This Agreement amends, restates and supersedes in its entirety the Original
LLC Agreement.

Section 2.02. Name. The name of the Company as of the date hereof is “Navy, LLC”
and its business shall be carried on in this name with such variations and
changes or in such other trade names as the Board deems necessary or
appropriate. The Board shall have the power at any time to change the name of
the Company in its sole discretion.

Section 2.03. Principal Place of Business. The principal place of business of
the Company shall be located at such location as the Board may determine from
time to time. The Company may also maintain such other office or offices at such
other locations as the Board may determine from time to time.

Section 2.04. Registered Agent. The Company’s registered agent and office in
Delaware shall be Comcast Capital Corporation, 1201 N. Market Street, Suite
1000, Wilmington, Delaware 19801. At any time, the Board may designate another
registered agent and/or registered office.

Section 2.05. Purpose and Powers of the Company. (a) The Company is formed for
the object and purpose of engaging in any and all lawful activities permitted
under the Act and within the scope of the definition of Business or

 

28



--------------------------------------------------------------------------------

otherwise conducted by the Contributed Businesses (as defined in the Master
Agreement) as of the date hereof, without geographic restriction of any kind, as
well as in any and all other activities ancillary thereto (including extensions
or modifications thereof in light of technological, market or business
developments) or as contemplated by the Transaction Agreements.

(b) Subject to the terms and conditions of this Agreement, the Company shall
have the power and authority to take any and all actions that limited liability
companies may take under the Act and that are necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purposes
set forth in this Section 2.05. Without limiting the foregoing, the Company may
in furtherance of its business and operations carry out its objectives and
accomplish its purposes as principal or agent, directly or indirectly, alone or
with associates, or as a member, stockholder, partner or participant in any
firm, association, trust, corporation, partnership or other entity.

(c) The Company shall do all things necessary to maintain its limited liability
company existence separate and apart from each Member and any Affiliate of any
Member, including holding regular meetings of the Board and maintaining its
books and records on a current basis separate from that of any Affiliate of the
Company or any other Person.

Section 2.06. Term. The term of the Company commenced on the date the
Certificate of Formation was filed in the office of the Secretary of State of
the State of Delaware and shall continue in full force and effect in perpetuity;
provided that the Company may be dissolved in accordance with the provisions of
this Agreement and the Act.

Section 2.07. Filings; Qualification in Other Jurisdictions. The Company shall
prepare, following the execution and delivery of this Agreement, any documents
required to be filed or, in the Board’s or an authorized executive officer’s
view, appropriate for filing under the Act, and the Company shall cause each
such document to be filed in accordance with the Act, and, to the extent
required by Law, to be filed and recorded, and/or notice thereof to be
published, in the appropriate place in each jurisdiction in which the Company
may hereafter establish a place of business. The Board may cause or authorize an
executive officer to cause the Company to be qualified or registered under
assumed or fictitious name statutes or similar Laws in any jurisdiction in which
the Company transacts business where the Company is not currently so qualified
or registered. Each executive officer shall execute, deliver and file any such
documents (and any amendments and/or restatements thereof) necessary for the
Company to accomplish the foregoing. The Board may appoint any other authorized
persons to execute, deliver and file any such documents.

 

29



--------------------------------------------------------------------------------

Section 2.08. Company Property. All property of the Company, both tangible and
intangible, shall be deemed to be owned by the Company as an entity. A Member
has no interest in specific Company property.

Section 2.09. Transactions with Members and Directors. Subject to the terms and
conditions of this Agreement (including Section 10.02), any Member or Director
may lend money to, borrow money from, act as a surety, guarantor or endorser
for, guarantee or assume one or more obligations of, provide collateral for, and
transact other business with the Company or any of its Subsidiaries and, subject
to applicable Law and the terms and conditions of this Agreement, shall have the
same rights and obligations with respect to such matter as a Person who is not a
Member or Director, and any Member and the members, shareholders, partners and
Affiliates thereof shall be able to transact business or enter into agreements
with the Company or any of its Subsidiaries to the fullest extent permissible
under the Act.

Section 2.10. Unit Certificates. The Company shall issue certificates in respect
of Units in the form set forth in Exhibit G. Each certificate shall be signed by
an authorized signatory on behalf of the Company and shall set forth the number
of Units represented by such certificate and the name of the owner thereof. Any
and all signatures on any such certificates may be facsimiles. All certificates
for Units shall be consecutively numbered or otherwise identified. The name of
the Person to whom a certificate is issued and the number of Units represented
thereby and date of issuance shall be entered on the Register maintained by the
Company at an address in the United States as may be determined by the Members.
Any certificate issued in violation of the provisions of this Agreement shall be
void.

ARTICLE 3

CAPITAL CONTRIBUTIONS AND PREEMPTIVE RIGHTS

Section 3.01. Initial Capital Contributions. In connection with the transactions
contemplated by the Master Agreement, the Comcast Contributing Member and
Initial GE Members have made the contributions (each of which shall constitute
an “Initial Capital Contribution”) of their respective Contributed Businesses
(as defined in the Master Agreement) at the Closing.

Section 3.02. Additional Capital Contributions. (a) From and after the Closing,
no Member shall be required or permitted to make any additional capital
contributions (other than Initial Capital Contributions or capital contributions
deemed to occur pursuant to Section 8.01(c)(x)) to the Company except as
provided in this Article 3.

(b) Subject to Sections 3.07 and 4.10(a), in addition to the Initial Capital
Contributions, Members may from time to time make capital contributions to the
Company (each, an “Additional Capital Contribution”) at

 

30



--------------------------------------------------------------------------------

such times and in such amounts as the Board may determine to offer to or accept
from the Members.

Section 3.03. Issuance of Units. (a) No Units or other equity interests shall be
issued in respect of any Additional Capital Contribution until such Additional
Capital Contribution is actually made. All Units in respect of the Initial
Capital Contributions are hereby duly issued on the date of this Agreement and
no additional Units shall be issued by the Company after the date of this
Agreement in respect of any Initial Capital Contributions.

(b) Subject to Sections 3.07 and 4.10(a), the Board may authorize the Company to
issue additional Units and/or create and issue new series, types or classes of
equity interests in the Company with such voting powers, full or limited, or no
voting powers, and such designations, preferences and relative, participating,
optional or other special rights, and qualifications, limitations or
restrictions thereof as the Board may determine and authorize, obligations,
evidences of indebtedness or other securities or interests of the Company
convertible or exchangeable into Units or other equity interests in the Company
and warrants, options or other rights to purchase or otherwise acquire Units or
other equity interests in the Company, in each case to any Person in such
amounts and on such terms as so approved by the Board; provided that any such
issuance will be made only in exchange for payment of fair market value for such
interest, as determined in the reasonable good faith judgment of the Board, and
provided, further, that an issuance of equity interests in the Company, such as
warrants or rights to acquire Units, on customary commercial terms in connection
with a bona fide debt financing or other commercial arrangement need not comply
with the requirement set forth in the immediately preceding proviso so long as
such arrangement as a whole has been approved by the Board. The Company may
issue whole or fractional Units or other equity interests in the Company. In the
event the Company issues any equity interests other than Units, this Agreement
will be appropriately amended to reflect the terms of such other equity
interests and the issuance thereof.

Section 3.04. Withdrawal of Capital. (a) No Member shall be entitled to withdraw
any part of its Capital Contributions or to receive any distribution from the
Company, except as expressly provided herein. Under circumstances requiring the
return of any Capital Contribution, no Member shall have the right to demand or
receive property other than cash. No Member shall have the right to cause the
sale of any Company asset. No Member shall have any right to receive any salary
or draw with respect to its Capital Contributions or its Capital Account or for
services rendered on behalf of the Company or otherwise in its capacity as a
Member.

(b) No Member shall have any liability for the return of the Capital
Contributions of any other Member. Except as otherwise required by Law, no
Member shall be required to make up a negative balance in its Capital Account.

 

31



--------------------------------------------------------------------------------

No Member shall have priority over any other Member either as to the return of
the amount of such Member’s Capital Contributions or as to any allocation of any
item of income, gain, loss, deduction or credit of the Company (except to the
extent granted by Company Securities hereinafter approved by the Board pursuant
to Section 3.03(b), subject to Section 4.10(a)).

Section 3.05. Capital Accounts.

(a) A capital account (a “Capital Account”) shall be maintained for each Member
in accordance with the requirements of Section 704(b) of the Code and the
Treasury Regulations promulgated thereunder. The Capital Account of each such
Member shall be equal to the amount of the Capital Contributions made by such
Member in exchange for such Member’s Units, and thereafter adjusted as follows:

(i) increased by the Additional Capital Contributions made, and any capital
contributions deemed pursuant to Section 8.01(c)(x) to be made, by such Member
after the date of this Agreement with respect to such Units;

(ii) increased by items of income or gain which are allocated to such Member
with respect to such Units under Article 8 and Article 12;

(iii) decreased by the items of loss and deduction which are allocated to the
Member in respect of such Units under Article 8 and Article 12; and

(iv) decreased by the amount of any cash and the Gross Asset Value of any asset
of the Company distributed to such Member in respect of such Units (net of any
liability assumed by the Member or to which the distributed property is
subject).

(b) Upon a Transfer of any Units in accordance with the terms of this Agreement,
the transferee Member shall succeed to the Capital Account of the transferor
which is attributable to such Units.

(c) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts shall be applied in accordance with
Treasury Regulations Sections 1.704-1(b) and 1.704-2.

Section 3.06. No Interest. No interest shall be paid on Capital Contributions or
on the balance in a Member’s Capital Account.

Section 3.07. Preemptive Rights. (a) The Company shall give Comcast and HoldCo
written notice (an “Issuance Notice”) of any proposed issuance by the Company of
any Company Securities at least 20 Business Days prior to the

 

32



--------------------------------------------------------------------------------

proposed issuance date. The Issuance Notice shall specify the price at which
such Company Securities are to be issued and the other material terms of the
issuance (including the terms of the Company Securities proposed to be issued).
Subject to Sections 3.07(f) and 4.10(a)(viii), each of Comcast and HoldCo shall
be entitled to purchase (or to cause its Subsidiaries to purchase or, in the
case of HoldCo, to assign to GE or its Subsidiaries the right to purchase) up to
its respective Percentage Interest (or, in the case of HoldCo, GE’s Percentage
Interest) of the Company Securities proposed to be issued, at the price and on
the terms specified in the Issuance Notice; provided that if any HoldCo Shares
have previously been sold to the Company in accordance with the terms of this
Agreement, neither HoldCo nor any of its Subsidiaries shall purchase any such
Company Securities.

(b) Subject to Section 3.07(a), if Comcast or HoldCo desires to purchase or to
have any of its Affiliates purchase any or all of its Percentage Interest (or,
in the case of HoldCo, GE’s Percentage Interest) of the Company Securities
specified in the Issuance Notice, it shall deliver a written notice to the
Company (each a “Preemptive Rights Exercise Notice”) of its election to purchase
such Company Securities within ten Business Days of receipt of the Issuance
Notice. The Preemptive Rights Exercise Notice shall specify the number (or
amount) of Company Securities to be purchased by such party or its Affiliates
and shall constitute exercise by such party of its rights under this
Section 3.07 and a binding agreement of such party or such party’s applicable
Affiliates to purchase, at the price and on the terms specified in the Issuance
Notice, the number of shares (or amount) of Company Securities specified in the
Preemptive Rights Exercise Notice with such purchase to be consummated as
promptly as reasonably practicable. If, at the termination of such ten
Business-Day period, Comcast or HoldCo shall not have delivered a Preemptive
Rights Exercise Notice to the Company, such party shall be deemed to have waived
all of its rights under this Section 3.07 with respect to the purchase of such
Company Securities. Promptly following the termination of such ten Business Day
period, the Company shall deliver to each of Comcast and HoldCo a copy of any
Preemptive Rights Exercise Notice it has received from the other party.

(c) If Comcast or HoldCo fails to exercise its preemptive rights under this
Section 3.07 or elects to exercise such rights with respect to less than its
Percentage Interest (or, in the case of HoldCo, GE’s Percentage Interest) of the
issuance and the other party has exercised its rights under this Section 3.07
with respect to its entire Percentage Interest, the other party shall be
entitled to purchase from the Company any or all of the remaining portion of the
issuance.

(d) Subject to Section 4.10(a)(viii), the Company shall have 90 days from the
date of the Issuance Notice to consummate the proposed issuance of any or all of
such Company Securities that Comcast or HoldCo have not elected to purchase at a
price equal to or greater than the price specified in the Issuance Notice and
otherwise upon terms that are not less favorable to the Company than those
specified in the Issuance Notice; provided that, if such issuance is subject to

 

33



--------------------------------------------------------------------------------

regulatory approval, such 90-day period shall be extended until the expiration
of five Business Days after all such approvals have been received, but in no
event later than 180 days from the date of the Issuance Notice. If the Company
proposes to issue any such Company Securities after such 90-day (or longer, as
permitted by the preceding sentence) period, it shall again comply with the
procedures set forth in this Section 3.07.

(e) At the consummation of the issuance of such Company Securities, subject to
Section 2.10, the Company shall, if necessary or desirable, issue certificates
or other appropriate instruments representing the Company Securities to be
purchased by each party exercising preemptive rights pursuant to this
Section 3.07 registered in the name of such party, against payment by such party
of the purchase price for such Company Securities in accordance with the terms
and conditions as specified in the Issuance Notice.

(f) Notwithstanding the foregoing, neither Comcast nor HoldCo shall be entitled
to purchase Company Securities as contemplated by this Section 3.07 in
connection with issuances of Company Securities (i) to employees of the Company
or any of its Subsidiaries pursuant to employee benefit plans or arrangements
approved by the Board (including upon the exercise of employee stock options
granted pursuant to any such plans or arrangements), (ii) in connection with any
bona fide, arm’s length restructuring or refinancing of outstanding debt of the
Company or any of its Subsidiaries, (iii) as consideration in a bona fide,
arm’s-length direct or indirect merger, acquisition or similar transaction,
(iv) pursuant to an IPO or (v) that are Equity Securities as described in the
second proviso of Section 3.03(b). The Company shall not be obligated to
consummate any proposed issuance of Company Securities, nor be liable to any
Member if the Company has not consummated any proposed issuance of Company
Securities, pursuant to this Section 3.07 for whatever reason, regardless of
whether it shall have delivered an Issuance Notice or received any Preemptive
Rights Exercise Notices in respect of such proposed issuance.

(g) If GE or any of its Affiliates (other than HoldCo or any of its
Subsidiaries) acquires Units pursuant to the exercise of HoldCo’s preemptive
rights under this Section 3.07, notwithstanding any provision set forth in this
Agreement that GE only sell or cause to be sold HoldCo Shares (as opposed to
Units) in connection with a particular transaction, GE will be permitted and, if
such provision requires GE to sell or cause to be sold securities representing
the remainder of its Percentage Interest, required to sell such Units in
connection with such transaction.

(h) This Section 3.07 shall terminate upon an IPO.

 

34



--------------------------------------------------------------------------------

ARTICLE 4

CERTAIN RIGHTS AND OBLIGATIONS OF MEMBERS

Section 4.01. Members. The Members of the Company and the HoldCo Shareholders,
and their respective numbers of Units, Membership Percentages, Percentage
Interests, initial Capital Account balances, share of Profits and Losses, each
as applicable, and addresses and other contact information for purposes of
Section 13.12, are listed on Schedule 4.01 attached hereto (the “Register”). The
Company shall amend the Register from time to time promptly following any
changes in any of such information in accordance with the terms of this
Agreement. No Person may be a Member without the ownership of a Unit. The
Members shall have only such rights and powers as are granted to them pursuant
to the express terms of this Agreement and the Act.

Section 4.02. No Action on Behalf of the Company; No Dissent Rights. No Member
(in its capacity as such) shall, without the prior written approval of the
Board, have any authority to take any action on behalf of or in the name of the
Company, or to enter into any commitment or obligation binding upon the Company,
except for actions expressly authorized by the terms of this Agreement. No
Member (in its capacity as such) shall be entitled to any rights to dissent or
seek appraisal with respect to any transaction, including the merger or
consolidation of the Company with any Person (but, for the avoidance of doubt,
the GE Members shall have consent rights to the extent set forth in
Section 4.10(a)).

Section 4.03. No Right to Withdraw. Except in connection with the Transfer of
Units in accordance with the terms of this Agreement such that the Transferring
Member no longer holds any Units, no Member shall have any right to voluntarily
resign or otherwise withdraw from the Company without the prior written consent
of the Company and each of Comcast and HoldCo. A resigning Member shall only be
entitled to receive amounts approved by the Board on the terms and conditions
set forth by such Board. A resigning Member shall not be entitled to a
distribution of the fair value of its Units under Section 18-604 of the Act.

Section 4.04. Member Meetings. A meeting of the Members for any purpose or
purposes may be called at any time by the Board. At a meeting, no business shall
be transacted and no action shall be taken other than that stated in the notice
of the meeting unless all Comcast Members and all GE Members are present at such
meeting and agree that other business not stated in the notice of the meeting
can be transacted.

Section 4.05. Notice of Meetings. Written notice stating the place, day and hour
of every meeting of the Members and the purpose or purposes for which the
meeting is called shall be mailed not less than five nor more than 15 Business
Days before the date of the meeting (or if sent by facsimile, not less than five

 

35



--------------------------------------------------------------------------------

Business Days before the date of the meeting), in either case to each Member
entitled to vote at such meeting, at its address maintained in the records of
the Company by the Company’s Secretary. Such further notice shall be given as
may be required by Law, but meetings may be held without notice if all the
Members entitled to vote at the meeting are present in person or represented by
proxy or if notice is waived in writing by those not present, either before or
after the meeting. Presence at a meeting by a Member shall constitute a waiver
of any deficiency of notice, except when a Member attends the meeting for the
express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not called or convened in
accordance with this Agreement.

Section 4.06. Quorum; Telephonic Meetings. (a) Provided that notice of the
meeting has been given in accordance with Section 4.05, Members holding a
majority of the outstanding Units (including, subject to the last sentence of
this Section 4.06, all GE Members) entitled to vote with respect to the business
to be transacted, who shall be present or represented by proxy at any meeting
duly called, shall constitute a quorum for the transaction of business. If less
than a quorum shall be in attendance at the time for which a meeting shall have
been called, the meeting may be adjourned from time to time by a majority of the
Members present or represented by proxy and the Company shall promptly give
notice of when the meeting will be reconvened. If a meeting is adjourned due to
a lack of a quorum, and the sole reason for such lack was the failure of one or
more GE Members to be present, then, if the reconvened meeting is held at least
24 hours after the meeting at which a quorum was not present, then at such
reconvened meeting, a quorum shall consist of Members holding a majority of the
outstanding Units entitled to vote with respect to the business to be
transacted, irrespective of whether the GE Members are present at such meeting.

(b) Members may participate in meetings of the Members by means of conference
telephone or similar communications equipment by means of which all Persons
participating in the meeting can hear each other. Participation in a telephonic
meeting pursuant to this Section 4.06(b) shall constitute presence at such
meeting for purposes of Section 4.06(a) and shall constitute a waiver of any
deficiency of notice, except when a Member attends the meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not called or convened in accordance with this
Agreement.

Section 4.07. Voting. (a) At any meeting of the Members, each Member entitled to
vote on any matter coming before the meeting shall, as to such matter, have a
vote, in person, by telephone or by proxy, equal to the number of Units held in
its name on the relevant record date established pursuant to Section 4.09. All
Units shall constitute a single class and group of Equity Securities of the
Company and the holders of Units shall vote together as a single class and group
of Members.

 

36



--------------------------------------------------------------------------------

(b) When a quorum is present, the affirmative vote or consent of Members holding
a majority of the outstanding Units present in person or represented by proxy at
a duly called meeting and entitled to vote on the subject matter shall
constitute the act of the Members. Every proxy shall be in writing, dated and
signed by the Member entitled to vote or its duly authorized attorney-in-fact.

(c) Except as otherwise provided in this Agreement in respect of any class or
series of interests in the Company created and issued after the date of this
Agreement in accordance with the terms of this Agreement, no class or series of
such interests, other than the Units, shall have any voting rights whatsoever,
and no Member shall have any right to vote with respect to any business or
matter to be voted or acted upon by the Members by virtue of its ownership of
any such interests in the Company other than the Units.

Section 4.08. Action Without a Meeting. Notwithstanding Section 4.07(b), on any
matter requiring an approval or consent of Members under this Agreement or the
Act at a meeting of Members, the Members may take such action without a meeting,
without prior notice and without a vote if a consent or consents in writing,
setting forth the action so taken, shall be signed by all of the Members
entitled to vote thereon.

Section 4.09. Record Date. For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members, or entitled to receive a payment
of any kind, or in order to make a determination of Members for any other proper
purpose, the Board may fix in advance a date as the record date for any such
determination of Members, such date in any case to be not more than 70 days
prior to the date on which the particular meeting or action, requiring such
determination of such Members, is to be held or taken. If no record date is
fixed for the determination of Members entitled to notice of or to vote at a
meeting of Members, or Members entitled to receive payment of a distribution,
the date on which notices of the meeting are mailed or faxed or the date on
which the resolution of the Board declaring such distribution is adopted, as the
case may be, shall be the record date for such determination of Members. When a
determination of Members entitled to vote at any meeting of Members has been
made as provided in this Section 4.09, such determination shall apply to any
adjournment thereof unless the Board fixes a new record date, which it shall do
if the meeting is adjourned to a date more than 120 days after the date fixed
for the original meeting.

Section 4.10. Member Approval Rights. (a) Except as expressly contemplated by
this Agreement or any of the other Transaction Agreements, the Company shall
take no action (including any action by the Board or any committee of the Board)
after the date hereof with respect to any of the following matters without the
prior written consent of the GE Members, for so long as GE’s

 

37



--------------------------------------------------------------------------------

Percentage Interest is at least 20% (calculated in accordance with
Section 4.10(d)):

(i) any acquisition of, or merger, consolidation, reorganization or other
business combination involving, the Company which results in a Member and its
Affiliates having aggregate Percentage Interests greater than the aggregate
Percentage Interests of the Comcast Members;

(ii) any acquisition (whether by merger, consolidation or otherwise) of Equity
Securities or any other investment in any third-party business (including
through a purchase of assets) by the Company or any of its Subsidiaries such
that after giving effect to such acquisition or other third-party investment the
Company and its Subsidiaries will have made acquisitions and third-party
investments with an aggregate purchase price in excess of $500 million (it being
understood that, to the extent that as a result of any such acquisition or other
third-party investment the consolidated Debt of the Company increased or will
increase, the purchase price for such acquisition or other third-party
investment shall be deemed to have included or include a pro rata portion
(corresponding to the percentage of the business or entity acquired pursuant to
such acquisition or other third-party investment) of the value of such
incremental Debt); provided that if (x) Comcast, GE or any of their respective
Subsidiaries agreed, prior to the date of this Agreement, to any acquisition of
Equity Securities or other investment in any third-party business in accordance
with the provisions of the Master Agreement, (y) such acquisition or other
third-party investment is not consummated until after the date of this Agreement
and (z) the right to acquire such Equity Securities or other third-party
investment is contributed to the Company or any of its Subsidiaries in
accordance with the terms of the Master Agreement, then the purchase price for
such acquisition or other third-party investment shall be disregarded when
determining whether such $500 million threshold has been exceeded;

(iii) to the fullest extent permitted by Law, any liquidation, dissolution,
winding up, commencement of or consent to bankruptcy, insolvency, liquidation or
similar proceedings with respect to the Company or any of its principal
Subsidiaries;

(iv) any material expansion of the purpose of the Company (including any
material expansion of the scope of the activities included in the definition of
Business as of the date hereof) as set forth in Section 2.05;

(v) (x) any declaration of any dividend on or the making of any distribution
(other than distributions by the Company pursuant to Section 8.02(a)(i)) with
respect to, or (y) the redemption, repurchase or other

 

38



--------------------------------------------------------------------------------

acquisition of, any Equity Securities of the Company; provided that the consent
right of the GE Members pursuant to subclause (x) of this clause (v) shall not
be required (A) if the Second HoldCo Redemption Right is not exercised, from and
after the expiration of the exercise period applicable to such HoldCo Redemption
Right or (B) if such HoldCo Redemption Right is exercised, from and after the
closing in respect of such HoldCo Redemption Right;

(vi) any creation, incurrence, or assumption of Debt by the Company or any of
its Subsidiaries, including the Debt of any Subsidiary acquired by the Company
or any of its Subsidiaries that will be included in the consolidated Debt of the
Company, in an amount such that, after giving effect to such creation,
incurrence or assumption, the ratio of the Company’s consolidated Debt to the
Company’s consolidated EBITDA for the most recent twelve month period for which
consolidated EBITDA has been determined as of the date of creation, incurrence
or assumption of such Debt would exceed 2.75;

(vii) any loans or advances by the Company or any of its Subsidiaries to or
guarantees by the Company or any of its Subsidiaries for the benefit of any
Person (other than a wholly-owned Subsidiary), other than (A) any loan, advance
or guarantee in the ordinary course of business of the Company and its
Subsidiaries and (B) any loan, advance or guarantee that does not exceed $150
million individually;

(viii) (x) any creation, authorization, increase in the authorized amount or
issuance of any Equity Securities of the Company other than issuances of shares
of Common Stock in a Public Offering effected after the Comcast Transfer Date or
(y) any issuance (other than to the Company or a wholly owned Subsidiary of the
Company) or transfer (other than to the Company or any wholly owned Subsidiary
of the Company) of any Equity Securities of NBCU or of any other Subsidiary of
the Company that directly or indirectly holds substantially all of the assets of
the Company and its Subsidiaries, taken as a whole;

(ix) (x) any change in the requirement under any long-term incentive plan (the
“LTIP”) that the performance metrics relating to the vesting of any award
granted under the LTIP to any executive employee of the Company be based on the
performance of the Company and its Subsidiaries or (y) any increase in the
percentage above 50% of the value of any award granted under the LTIP to any
executive employee of the Company that may be payable in the form of stock of
Comcast, or any successor thereof, rather than payable in cash; or

(x) taking any of the following actions (or permitting any of the Company’s
Subsidiaries to take any of the following actions) with

 

39



--------------------------------------------------------------------------------

respect to the Trademark License Agreement, dated as of January 28, 2011, by and
among NBC Universal Media, LLC, Universal City Studios LLC, and Comcast (as
amended or otherwise modified from time to time, the “Trademark License”):
(i) consenting to expansion of the Licensed Field (as defined in the Trademark
License) pursuant to Section 2.02 of the Trademark License, or (ii) consenting
to the granting of a sublicense by Comcast outside of the Licensed Field (as
defined in the Trademark License).

(b) Prior to the three and one half year anniversary of the Closing Date, the
Company shall take no action (including any action by the Board or any committee
of the Board) after the date hereof with respect to the appointment of the Chief
Executive Officer of the Company or NBCU (or any other Subsidiary of the Company
that directly or indirectly holds substantially all of the assets of the Company
and its Subsidiaries, taken as a whole) without the prior written consent of the
GE Members; provided that approval of the GE Members shall not be required to
appoint a new Chief Executive Officer if in connection therewith a majority of
the Board has previously approved two candidates but neither of such candidates
has been appointed by virtue of the failure of the GE Members to approve such
candidate. For so long as GE’s Percentage Interest is at least 10% (calculated
in accordance with Section 4.10(d)), the Chief Executive Officer of the Company
and NBCU (and any other Subsidiary of the Company that directly or indirectly
holds substantially all of the assets of the Company and its Subsidiaries, taken
as a whole) shall be the same person.

(c) For the avoidance of doubt, and notwithstanding any other provision of this
Agreement and any duty otherwise existing at Law or in equity, to the fullest
extent permitted by Law, in connection with the exercise of consent rights
pursuant to Section 4.10(a), the GE Members may consider their own best
interests (or that of its Affiliates) when determining whether or not to consent
and shall in no event be deemed to have any duty (including any fiduciary duty)
to any Members or to the Company with respect to any such consent or withholding
of consent. Except as otherwise required by Law, the Company shall not be
required to hold any meeting of Members or obtain any action by written consent
of the Members in order for consents obtained directly by the Company from the
GE Members to be valid for purposes of Section 4.10(a).

(d) For the purposes of calculating GE’s Percentage Interest for the purposes of
the thresholds set forth in Sections 4.10(a), 5.01(b), 5.01(c), 5.01(j), 5.02,
5.10, 9.01(b)(iv)(x) and 10.06, newly issued primary shares of Common Stock
issued in Public Offerings effected after the Comcast Transfer Date shall be
disregarded.

Section 4.11. Reimbursements. To the extent not inconsistent with or otherwise
addressed by another provision of any Transaction Agreement to which a Member is
a party, the Company shall reimburse the Members for all ordinary

 

40



--------------------------------------------------------------------------------

and necessary out-of-pocket expenses incurred by the Members on behalf of the
Company but only if such expenses were authorized by or under the authority of
the Board. Such reimbursement shall not be deemed to constitute a distribution
or return of capital to any Member.

Section 4.12. Partition. Each Member waives any and all rights that it may have
to maintain an action for partition of the Company’s property.

Section 4.13. Liability. Except as otherwise set forth herein or in the Master
Agreement, or as required by the Act, the debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member, Director or
Company officer shall be obligated personally for any such debt, obligation or
liability of the Company or for any losses of the Company solely by reason of
being a Member or acting as a Director or Company officer.

ARTICLE 5

BOARD AND OFFICERS

Section 5.01. Board. (a) The property, affairs and business of the Company shall
be managed by or under the direction of the Board, except as otherwise expressly
provided in this Agreement. The Board shall be made up of the number of
individuals (who need not be Members) (each, a “Director”) as specified in this
Agreement. Each Director shall be a “manager” (as such term is defined in the
Act) of the Company but, notwithstanding the foregoing, no Director shall have
any rights or powers beyond the rights and powers granted to such Director in
this Agreement.

(b) Prior to an IPO, the Board shall be made up of five Directors and:

(i) the GE Members shall collectively have the right to designate a number of
Directors equal to (x) for so long as GE’s Percentage Interest is at least 20%,
two Directors and (y) for so long as GE’s Percentage Interest is at least 10%
but less than 20%, one Director; and

(ii) the Comcast Members shall collectively have the right to designate the
remaining Directors.

(c) Following an IPO, the Board shall consist of the number of Directors
determined by the Board from time to time. Following an IPO, for so long as the
Comcast Members’ aggregate Percentage Interests are greater than GE’s Percentage
Interest, each of GE and each of the Comcast Members agrees to vote, or cause to
be voted, its shares of Common Stock and any shares of Common Stock held by any
of its Subsidiaries in any election of Directors in favor of any slate of
Directors proposed by the Company consisting of:

 

41



--------------------------------------------------------------------------------

(i) at least three Independent Directors (who shall be designated by the Board),

(ii) for so long as GE’s Percentage Interest is at least 10%, a number of
Directors designated by GE equal to the product of GE’s Percentage Interest
multiplied by the number of Directors constituting the Whole Board (rounded up
or down to the nearest whole number of Directors but which number shall not be
less than one), and

(iii) the remaining Directors designated collectively by the Comcast Members,
which number of Directors shall not be fewer than the minimum number of
Directors necessary to constitute a majority of the Whole Board.

(d) The Comcast Members and the GE Members shall be entitled to select their
respective designees to the Board in their discretion from the management of
their ultimate parent Affiliate. The Directors designated by the Comcast Members
shall initially be Brian L. Roberts, Stephen B. Burke and Michael J. Angelakis,
and the Directors designated by the GE Members shall initially be Jeffrey R.
Immelt and Keith Sherin.

(e) Each Director shall hold such position until his or her successor is
appointed or elected or until his or her earlier death, disability, resignation
or removal.

(f) Subject to the consent rights set forth in Section 4.10(a), the Board, by
taking action in accordance with this Article 5, shall have the power,
discretion and authority on behalf and in the name of the Company to carry out
any and all of the objects and purposes of the Company contemplated by this
Agreement and to perform or authorize all acts which it may deem necessary or
advisable in connection therewith. The Members agree that, subject to the
consent and other rights set forth in Sections 4.10(a), 10.02 and 10.06(h), all
determinations, decisions and actions made or taken by the Board shall be
conclusive and absolutely binding upon the Company, the Members and their
respective successors, assigns and personal representatives (without requirement
for further consent or other action by the Members). The voting and consent
rights of the Members are solely those set forth herein and the Members shall
have no additional voting or consent rights under the Act.

(g) Each Director will serve without compensation. Each Director shall be
entitled to reimbursement for reasonable and necessary out-of-pocket expenses
incurred by such Director during the course of conducting the Company’s
business. Notwithstanding the foregoing, following an IPO, the Board may
authorize compensation for some or all Independent Directors.

 

42



--------------------------------------------------------------------------------

(h) No Director (acting in his or her capacity as such) shall have any right or
authority to act on behalf of or to bind the Company with respect to any matter
except pursuant to a resolution authorizing such action, which resolution is
duly adopted by the Board by the affirmative vote required for such matter
pursuant to the terms of this Agreement.

(i) Each Director may authorize another individual (who may or may not be a
Director) to act for such Director by proxy at any meeting of the Board, or to
express consent or dissent to a Company action in writing without a meeting. A
writing authorizing a Person to act for such Director as proxy, which has been
executed by such Director and entered into the books and records of the Company,
shall be a valid means by which a Director may grant such authority.

(j) So long as GE’s Percentage Interest is at least 10% (calculated in
accordance with Section 4.10(d)), the GE Members shall collectively have the
right to designate one non-voting observer to the Board; provided that prior to
any such designation, such observer shall enter into a confidentiality agreement
with the Company on terms reasonably satisfactory to Comcast. Such observer
shall be entitled to receive notice and attend all meetings of the Board and
shall receive the same information regarding the Company as is provided to the
Directors. Such observer shall be entitled to attend any committee meeting to
which such observer is invited by any Director on such committee.

(k) So long as the Comcast Members’ aggregate Percentage Interests are at least
10%, the Comcast Members shall have the right to designate one non-voting
observer to the Board; provided that prior to any such designation, such
observer shall enter into a confidentiality agreement with the Company on terms
reasonably satisfactory to the GE Members. Such observer shall be entitled to
receive notice and attend all meetings of the Board and shall receive the same
information regarding the Company as is provided to the Directors. Such observer
shall be entitled to attend any committee meeting to which such observer is
invited by any Director on such committee.

(l) Notwithstanding anything to the contrary in Section 5.01(j) or
Section 5.01(k), upon the reasonable request of any Director, the Board may
determine to exclude the non-voting observers from any meeting of the Board or
any committee thereof or any portion of either of the foregoing. For the
avoidance of doubt, if both the GE Members and the Comcast Members have
designated a non-voting observer, then the Board may only determine to
simultaneously exclude both such non-voting observers.

Section 5.02. Required Board Actions. (a) Prior to a Qualifying Public Offering
and for so long as GE’s Percentage Interest is at least 10% (calculated in
accordance with Section 4.10(d)), the Company shall take no action (including
any action by the Board or any committee of the Board) after the date hereof
with

 

43



--------------------------------------------------------------------------------

respect to any of the following matters without the affirmative approval of a
majority of the Whole Board:

(i) any creation, incurrence, or assumption of Debt by the Company or any of its
Subsidiaries in an amount in excess of $250 million, including the Debt of any
Subsidiary acquired by the Company or any of its Subsidiaries, in each case that
will be included in the consolidated Debt of the Company;

(ii) any removal of any of the Company’s Chief Executive Officer or employees
directly reporting thereto (including, for the avoidance of doubt, the Chief
Financial Officer of the Company);

(iii) any acquisition (whether by merger, consolidation or otherwise) of Equity
Securities or other investment in any third party business (including through a
purchase of assets) or any disposition of Equity Securities or other assets by
the Company or any of its Subsidiaries (in a single transaction or a series of
related transactions) with a purchase price in excess of 20% of the aggregate
dollar value of the assets reflected on the Company’s most recent year-end
consolidated balance sheet at the time the Company agrees in writing to such
transaction (it being understood that, to the extent that as a result of any
acquisition or other third party investment the consolidated Debt of the Company
increased or will increase, the purchase price for such acquisition or other
third party investment shall be deemed to have included or include a pro rata
portion (corresponding to the percentage of the business or entity acquired
pursuant to such acquisition or other third party investment) of the value of
such incremental Debt);

(iv) any loan or advance by the Company or any of its Subsidiaries to, or
guarantee by the Company or any of its Subsidiaries for the benefit of, any
Person (other than a wholly-owned Subsidiary), other than (i) any loan, advance
or guarantee in the ordinary course of business of the Company and its
Subsidiaries and (ii) any other loan, advance or guarantee that does not exceed
$50 million;

(v) any prepayment of any loan, factoring or assignment of any debt or creation
or redemption of any mortgage, charge, debenture or other security by the
Company or any of its Subsidiaries in an amount in excess of $250 million;

(vi) any material restructuring of employees of the Company and its
Subsidiaries, taken as a whole;

(vii) any entering into, or any material amendment or modification of, any
agreement of the Company or any of its Subsidiaries

 

44



--------------------------------------------------------------------------------

providing for payments by or to the Company or such Subsidiary in excess of $50
million per annum or $250 million in the aggregate over the term of such
agreement (or, in the case of any material amendment or modification, over the
remaining term of such agreement) and which agreement (or amendment or
modification) is outside the ordinary course of business; provided that this
clause (vii) shall not apply to any agreement (or amendment or modification
thereto) the subject matter of which is covered by another clause of this
Section 5.02(a);

(viii) any commencement or settlement of litigation or an arbitration
proceeding, which is likely to have a material impact on the Company and its
Subsidiaries, taken as a whole;

(ix) any proposed settlement or other resolution of any material inquiry or
investigation of the Company or any of its Subsidiaries by a Governmental
Authority;

(x) any application for the listing of Company Securities on a securities
exchange or automated dealer quotation system;

(xi) to the fullest extent permitted by Law, any liquidation, dissolution,
winding up, commencement of or consent to bankruptcy, insolvency, liquidation or
similar proceedings with respect to the Company or any of its material
Subsidiaries;

(xii) subject to Section 5.09, any future strategic plan of the Company or any
material amendment to or departure therefrom, and any material amendment to or
departure from the initial strategic plan of the Company, a copy of which is
attached hereto as Exhibit B;

(xiii) incurrence of expenditures on any project not included in the then
current strategic plan of the Company in excess of $100 million;

(xiv) material changes to the compliance plan of the Company and its
Subsidiaries, a copy of which is attached hereto as Exhibit C;

(xv) annual reports of the Company; or

(xvi) annual budget of the Company and its Subsidiaries.

(b) For so long as GE’s Percentage Interest is at least 10%, the following
information will be included in the operational review presented to the Board at
quarterly meetings:

(i) the material terms of any material acquisition (whether by merger,
consolidation or otherwise) of Equity Securities or other material third party
investment (including through a purchase of assets) or material

 

45



--------------------------------------------------------------------------------

disposition of Equity Securities or other assets by the Company or any of its
Subsidiaries (in a single transaction or a series of related transactions) then
under active negotiation, then pending or completed in the most recent fiscal
quarter;

(ii) any entry into, or any material amendment or modification of, any agreement
of the Company or any of its Subsidiaries providing for payments by or to the
Company or such Subsidiary in excess of $50 million per annum or $250 million in
the aggregate over the term of such agreement (or, in the case of any material
amendment or modification, over the remaining term of such agreement); provided
that this clause (ii) shall not apply to any agreement (or amendment or
modification thereto) the subject matter of which is covered by
Section 5.02(b)(i); or

(iii) a report on the status of any material inquiry or investigation of the
Company or any of its Subsidiaries by a Governmental Authority.

Section 5.03. Removal and Resignation. (a) Each Member or group of Members shall
at all times have the exclusive right to remove, with or without cause, any
Director designated by such Member or group of Members, upon the giving of
written notice to such Director and the Board. Directors who were not designated
by the Comcast Members or the GE Members pursuant to Section 5.01(b) or (c) may
be removed at any time by the affirmative vote of Members holding a majority of
the then outstanding Units present in person or represented by proxy at a duly
called meeting and entitled to vote thereat.

(b) Any Director may resign by written notice to the Board. Unless otherwise
specified therein, a Director’s resignation shall take effect upon delivery.
Vacancies created on the Board resulting from the resignation (other than
pursuant to Section 5.03(c)), removal, death, retirement or disability of a
Director shall be filled by the Member or group of Members that designated such
Director with such appointment to become effective immediately upon delivery of
written notice of such appointment to the other Members and the Chief Executive
Officer of the Company, or in the case of Directors who were not designated by
the Comcast Members or the GE Members pursuant to Section 5.01(b) or (c), by the
affirmative vote of a majority of the Directors then in office (even if less
than a quorum).

(c) In the event that any Director would not continue to be entitled to be
designated by the Member or group of Members, as applicable, that designated
such Director pursuant to Section 5.01(b) or Section 5.01(c), then such Director
shall be deemed to have immediately resigned. Any vacancy created by such deemed
resignation shall be filled by the affirmative vote of a majority of the
Directors then in office (even if less than a quorum).

 

46



--------------------------------------------------------------------------------

(d) Each of the Company and each Member agrees to take all necessary action to
effectuate fully the provisions of Sections 5.01(b), 5.01(c) and 5.03(c) to
ensure that the Board consists of the Directors that are duly designated,
elected or appointed in accordance with such sections, including by promptly
calling and/or voting, as applicable, in any meetings or promptly participating
in an action by written consent; provided that if GE’s Percentage Interest is
less than 10%, this Section 5.03(d) shall not be applicable to the GE Members.

Section 5.04. Meetings of the Board. (a) Regular meetings of the Board shall be
held on at least a quarterly basis at such place, date and time as the Board may
designate. Special meetings of the Board may be called at any time by any
Director.

(b) Notice of a meeting of the Board or any committee thereof stating the place,
date and hour of the meeting and the purpose or purposes for which the meeting
is called shall be given to each Director by telephone, electronic mail or
facsimile no less than five Business Days before the date of the meeting;
provided that the Chairman may reduce the advance notice period for any meeting
to no less than two Business Days if the Chairman determines, acting reasonably
and in good faith, that it is necessary in the best interests of the Company for
the Board to take action within a time period of less than five Business Days.
Notice of any meeting may be waived by any Director. Presence at the meeting
shall constitute waiver of any deficiency of notice, except when such Director
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
called or convened in accordance with this Agreement.

(c) The Secretary of the Company shall circulate to each Director an agenda for
the quarterly meeting not less than five Business Days in advance of such
quarterly meeting (or if sent by facsimile, three Business Days before the date
of such quarterly meeting). Such agenda shall include a discussion of the
financial reports most recently delivered pursuant to Section 11.01 or
Section 11.02, as the case may be, and any other matters that a Director may
reasonably request be included on such agenda (subject, however, to the other
provisions of this Agreement).

(d) The presence in person or by proxy of a number of Directors equal to a
majority of the Whole Board shall constitute a quorum for the conduct of
business at any meeting of the Board; provided that in order to constitute a
quorum, at least a majority of the Directors present in person or by proxy must
be Directors designated by the Comcast Members and for so long as GE has a
Percentage Interest of at least 10% and subject to the last sentence of this
Section 5.04(d), at least one Director present in person or by proxy must be a
Director designated by the GE Members. If such quorum shall not be present at
any meeting of the Board, the Directors present shall adjourn the meeting and
promptly give notice of when it will be reconvened. If a meeting is adjourned
due

 

47



--------------------------------------------------------------------------------

to a lack of a quorum, and the sole reason for such lack of a quorum was the
failure of at least one Director designated by the GE Members to be present,
then, if the reconvened meeting is held at least 24 hours after the meeting at
which a quorum was not present, then at such reconvened meeting, the presence in
person or by proxy of at least one Director designated by the GE Members shall
not be required in order for a quorum to be present.

(e) Members of the Board may participate in a meeting of the Board or any
committee thereof, by means of a conference telephone or similar communications
equipment by means of which all Persons participating in the meeting can hear
one another. Participation in a meeting pursuant to this Section 5.04(e) shall
constitute presence in person at such meeting pursuant to Section 5.04(d) and
shall constitute a waiver of any deficiency, except when such Director attends
the meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not called or
convened in accordance with this Agreement.

(f) Each Director shall be entitled to cast one vote with respect to each matter
brought before the Board (or any committee thereof of which such Director is a
member) for approval. Except as otherwise provided by this Agreement, the
affirmative vote of a majority of the Directors in attendance at any meeting at
which a quorum is present shall be required to authorize any action by the Board
and shall constitute the action of the Board for all purposes. No Director shall
be disqualified from voting on matters as to which the Member or group of
Members that designated such Director or any of their respective Affiliates may
have an interest. Notwithstanding any duty otherwise existing at Law or in
equity, to the fullest extent permitted by Law, no Director (other than a
Director who is an officer of the Company or any of its Subsidiaries (but is not
an officer of Comcast, GE or any of their respective Subsidiaries) in his or her
capacity as an officer of the Company or any such Subsidiary) shall have any
duty to disclose to the Company or the Board confidential information of the
Member or group of Members that designated such Director or any of their
respective Affiliates in such Director’s possession even if it is material and
relevant information to the Company and/or the Board and, in any case, such
Director shall not be liable to the Company or the other Members or their
Affiliates for breach of any duty (including the duty of loyalty or any other
fiduciary duties) as a Director by reason of such lack of disclosure of such
confidential information; provided that such Director believes in good faith
that its disclosure of such information would be prohibited by a confidentiality
agreement with, or fiduciary duty to, another Person. For the avoidance of
doubt, a Director shall not be considered to be an officer of the Company by
virtue of holding the position of Chairman of the Board.

(g) The Secretary of the Company or, if he or she is not present, any individual
whom the Chairman may appoint, shall keep minutes of each meeting which shall
reflect all actions taken by the Board thereat.

 

48



--------------------------------------------------------------------------------

(h) The Board may establish other provisions and procedures relating to the
governance of its meetings that are not in conflict with the terms of this
Agreement.

Section 5.05. Action Without a Meeting. Notwithstanding Section 5.04, on any
matter requiring an approval or consent of the Board under this Agreement or the
Act, the Board or any committee thereof may take such action without a meeting,
without notice and without a vote if a consent or consents in writing, setting
forth the action so taken, shall be signed by all of the Directors or, in the
case of a committee, all of the Directors who are members of such committee.

Section 5.06. Chairman of the Board. Directors designated by the Comcast Members
may appoint any one of the Directors who was designated by the Comcast Members
to act as Chairman of the Board and preside at all meetings of Members and the
Board at which he or she is present. Such Chairman shall also perform such other
duties as from time to time may be assigned to him or her by the Board, subject,
in each case, to the ultimate authority of the Board and the consent rights set
forth in Section 4.10(a).

Section 5.07. Committees of the Board. (a) The Board may designate one or more
committees, with each committee to consist of one or more of the Directors,
subject to the requirements set forth in this Section 5.07. Any committee, to
the extent permitted by Law and provided in the resolution of the Board
establishing such committee, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Company, and may authorize the seal of the Company to be affixed to all papers
which may require it; provided that, following an IPO, no duties will be
delegated to the audit committee other than those duties required by Law to be
so delegated. Each committee shall keep regular minutes and report to the Board
when required.

(b) Subject to the requirements of Law, Directors designated by the Comcast
Members shall constitute at least a majority of each committee of the Board and,
if there are any Directors designated by the GE Members, each such committee
shall include at least one such Director; provided that, following an IPO, the
audit committee shall be comprised solely of the Independent Directors
designated pursuant to Section 5.01(c)(i).

(c) A majority of the members of any committee may determine its action and fix
the time and place of its meetings, unless the Board shall otherwise provide.
Notice of such meetings shall be given to each member of the committee in the
manner provided for in Section 5.04(b). Subject to Section 5.07(b) and except as
expressly required otherwise by a Transaction Agreement with respect to a
committee contemplated by such Transaction Agreement, the Board shall have the
power at any time to fill vacancies in, to change the membership of, or to
dissolve any such committee. Nothing herein shall be deemed to prevent the

 

49



--------------------------------------------------------------------------------

Board from appointing one or more committees consisting in whole or in part of
Persons who are not Directors; provided, however, that no such committee shall
have or may exercise any authority of the Board.

Section 5.08. Officers; Designation and Election of Officers; Duties.
(a) Subject to Sections 4.10(a) and 4.10(b), the Board may, from time to time,
employ and retain Persons as may be necessary or appropriate for the conduct of
the Company’s business (subject to the supervision and control of the Board),
including employees, agents and other Persons (any of whom may be a Member or
Representative) who may be designated as officers of the Company, with titles
including but not limited to “chief executive officer,” “chief financial
officer,” “president,” “vice president,” “treasurer,” “secretary,” “general
counsel” and “director,” as and to the extent authorized by the Board. Any
number of offices may be held by the same Person. In the Board’s discretion, the
Board may choose not to fill any office for any period as it may deem advisable.
Officers need not be residents of the State of Delaware or Members. Any officers
so designated shall have such authority and perform such duties as the Board
may, from time to time, delegate to them; provided that the Chief Executive
Officer of the Company shall be the most senior officer of the Company, and no
other officer shall be granted authority equal to or in excess of that of the
Chief Executive Officer with respect to any matter or any authority as generally
pertains to a chief executive officer of companies of a size and scope
comparable to the Company. The Board may assign titles to particular officers.
Each officer shall hold office until his successor shall be duly designated or
until his or her death or until he or she shall resign or shall have been
removed in the manner hereinafter provided.

(b) Removal of Officers; Vacancies. Any officer may resign as such at any time.
Such resignation shall be made in writing and shall take effect at the time
specified therein, or if no time is specified, at the time of its receipt by the
Board. The acceptance by the Board of a resignation of any officer shall not be
necessary to make such resignation effective, unless otherwise specified in such
resignation. Any officer may be removed as such, either with or without cause,
at any time by the Board or any authorized committee thereof. Subject to
Section 4.10(b), vacancies may be filled by approval of the Board or any
authorized committee thereof. Designation of any Person as an officer by the
Board shall not in and of itself vest in such Person any contractual or
employment rights with respect to the Company.

(c) Powers and Duties. The officers of the Company shall have such authority and
perform such duties in the management of the Company as may be prescribed by the
Board and, to the extent not so prescribed, as generally pertain to their
respective offices in a public company incorporated under the Delaware General
Corporation Law, subject to the control of the Board or any authorized committee
thereof.

 

50



--------------------------------------------------------------------------------

(d) Officers as Agents; Reliance by Third Parties.

(i) The officers, to the extent of their powers set forth in this Agreement or
in a resolution of the Board or authorized committee thereof, are agents of the
Company for the purpose of the Company’s business, and the actions of the
officers taken in accordance with such powers shall bind the Company.

(ii) Any Person dealing with the Company may rely upon a certificate signed by
any officer as to:

(A) the identity of any Member, Director or officer;

(B) the existence or nonexistence of any fact or facts which constitute a
condition precedent to acts by Members, the Board or officers or in any other
manner germane to the affairs of the Company;

(C) the Persons who are authorized to execute and deliver any instrument or
document of or on behalf of the Company;

(D) the authenticity of any copy of this Agreement and amendments hereto;

(E) any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or, solely with respect to the activities of
the Company, any Member; and

(F) the authority of the Board, any officer, any employee or agent of the
Company, or the Tax Matters Member.

Section 5.09. Strategic Plans. The initial strategic plan of the Company is
attached hereto as Exhibit B. Each fiscal year, the officers of the Company
shall develop a strategic plan for the Company covering a three-year period.
Each successive strategic plan and any material amendment to any strategic plan
(including any material amendments to the initial strategic plan of the Company)
shall be presented to the Board for its consideration. If at any Board meeting
any Director designated by the GE Members raises any objection to any such
strategic plan or material amendment presented at such meeting and such
objection is not resolved at such meeting, each of Comcast and GE will cause
their respective chief executive officers to use their respective good faith
efforts during the five Business Days following such meeting to resolve such
objection after such meeting; provided, however, that any approval of such
strategic plan or material amendment by a majority of the Whole Board after such
five Business Day period shall be sufficient approval with respect thereto.

 

51



--------------------------------------------------------------------------------

Section 5.10. Controlled Company. The Members agree and acknowledge that,
following an IPO, by virtue of this Agreement, they will be acting as a “group”
for the purpose of the Company qualifying for the exemptions relating to
controlled companies under the listing standards of any national securities
exchange (including NASDAQ) on which the Company is listed. If Comcast, together
with its Affiliates, owns less than 50.1% of the outstanding common equity of
the Company, but Comcast, GE and their respective Affiliates own more than 50%
of the outstanding common equity of the Company on an aggregate basis, Comcast,
GE and the Members will take whatever action may be reasonably necessary to
ensure that the Company is eligible for such exemptions; provided that such
actions shall not require GE or any of its Affiliates to incur any costs or
expenses (other than costs or expenses in connection with any filings required
under applicable Law or similar action) or to acquire additional equity of the
Company; and provided, further, that in the event that GE’s Percentage Interest
is less than 10% (calculated in accordance with Section 4.10(d)), this
Section 5.10 shall not be applicable to GE or its Affiliates or HoldCo.

ARTICLE 6

DUTIES, EXCULPATION AND INDEMNIFICATION

Section 6.01. Duties, Exculpation and Indemnification. (a) Notwithstanding any
duty otherwise existing at Law or in equity, to the fullest extent permitted by
Law and except as expressly contemplated by this Agreement, no Member or
Affiliate of any Member shall have any duty (including any fiduciary duty)
otherwise applicable at Law or in equity to the Company or to any other Person
with respect to or in connection with the Company or the Company’s business or
affairs. Except to the extent that a particular provision in this Agreement
(including, without limitation, (i) the third and fourth sentences of
Section 5.04(f), (ii) Section 6.02 and (iii) Section 9.08) establishes a
different standard, process, right or duty, the Directors and each Company
officer shall owe such fiduciary duties to the Company and the Members as shall
exist from time to time under the Laws of the State of Delaware with respect to
directors or officers, as applicable, of Delaware corporations.

(b) To the fullest extent permitted by Law, no Person made or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that such Person is or
was a member, shareholder, partner, director, manager or executive officer of
the Company or any of its Subsidiaries (collectively, “Covered Persons”) shall
be liable to the Company or its Subsidiaries or to any other Person that is a
party hereto or is otherwise bound hereby for any act or failure to act with
respect to or in connection with the Company and its Subsidiaries or the
business or affairs of the Company and its Subsidiaries, except in the case of
bad faith or willful misconduct. The Company shall also have the power to
exculpate to the same extent set forth in this Section 6.01(b) employees of the
Company or its

 

52



--------------------------------------------------------------------------------

Subsidiaries who are not Covered Persons and agents of the Company or its
Subsidiaries.

(c) Except in the case of bad faith or willful misconduct, each Person (and the
heirs, executors or administrators of such Person) who was or is a party or is
threatened to be made a party to, or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that such Person is or was a Covered
Person, in each case acting in their capacities as such, and such action, suit
or proceeding relates to an act or omission of such Covered Person acting in its
capacity as such, shall be indemnified and held harmless by the Company to the
fullest extent permitted by the Laws of the State of Delaware (including
indemnification for acts or omissions constituting negligence, gross negligence
or breach of duty); provided that the foregoing indemnification shall not be
available to a Member in the case of an action, suit or proceeding brought by a
Member or any other party to this Agreement against such Member. The right to
indemnification conferred in this Section 6.01(c) shall also include the right
to be paid by the Company the expenses incurred in connection with any such
action, suit or proceeding in advance of its final disposition to the fullest
extent authorized by the Laws of the State of Delaware; provided that the
payment of such expenses in advance of the final disposition of an action, suit
or proceeding shall be made only upon delivery to the Company of an undertaking
by or on behalf of the applicable Covered Person to repay all amounts so paid in
advance if it shall ultimately be determined that such Covered Person is not
entitled to be indemnified under this Section 6.01(c) or otherwise. The rights
to indemnification and advancement conferred in this Section 6.01(c) constitute
contract rights. Notwithstanding the foregoing provisions of this Section 6.01,
the Company shall indemnify a Covered Person in connection with a proceeding (or
part thereof) initiated by such Covered Person only if such proceeding (or part
thereof) was authorized by the Board; provided, however, that a Covered Person
shall be entitled to reimbursement of his or her reasonable counsel fees with
respect to a proceeding (or part thereof) initiated by such Covered Person to
enforce his or her right to indemnity or advancement of expenses under the
provisions of this Section 6.01 to the extent that the Covered Person is
successful on the merits in such proceeding (or part thereof). The Company shall
also have the power to indemnify and hold harmless to the same extent set forth
in this Section 6.01(c) employees of the Company or its Subsidiaries who are not
Covered Persons and agents of the Company or its Subsidiaries.

(d) The Company may, by action of the Board, provide indemnification to such
officers, employees and agents of the Company or other Persons who are or were
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise to
such extent and to such effect as the Board shall determine to be appropriate.

 

53



--------------------------------------------------------------------------------

(e) The Company shall have the power to purchase and maintain insurance on
behalf of any Person who is or was a Covered Person or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss incurred by such Person in any such capacity or
arising out of his status as such, whether or not the Company would have the
power to indemnify him against such liability under the Laws of the State of
Delaware.

(f) Notwithstanding any provision of this Agreement to the contrary, the
provisions of this Section 6.01 shall survive the termination, voluntary or
involuntary, of the status of a Member as such, the termination, voluntary or
involuntary, of the status of any Covered Person or other Person as to whom the
provisions of this Section 6.01 apply as such and the termination of this
Agreement or dissolution of the Company.

(g) The provisions of this Section 6.01 shall be applicable to any action, suit
or proceeding commenced after the date of this Agreement against any Covered
Person arising from any act or omission of such Covered Person acting in its
capacity as such, whether occurring before or after the date of this Agreement.
No amendment to or repeal of this Section 6.01, or, to the fullest extent
permitted by Law, any amendment of Law, shall have any effect on the rights
provided under this Section 6.01 with respect to any act or omission occurring
prior to such amendment or repeal.

(h) The indemnification hereby provided and provided hereafter pursuant to the
power hereby conferred by this Section 6.01 on the Board shall not be exclusive
of any other rights to which any Person may be entitled, including any right
under policies of insurance that may be purchased and maintained by the Company
or others, with respect to claims, issues or matters in relation to which the
Company would not have the power to indemnify such Person under the provisions
of this Section 6.01. Such rights shall not prevent or restrict the power of the
Company to make or provide for any further indemnity, or provisions for
determining entitlement to indemnity, pursuant to one or more indemnification
agreements or other arrangements (including creation of trust funds or security
interests funded by letters of credit or other means) approved by the Board
(whether or not any of the Members, Directors or Company officers shall be a
party to or beneficiary of any such agreements or arrangements); provided,
however, that any provision of such agreements or other arrangements shall not
be effective if and to the extent that it is determined to be contrary to this
Section 6.01 or applicable Law.

(i) Nothing contained in this Section 6.01 is intended to relieve any Member or
any other Person from any liability or other obligation of such Person pursuant
to the Master Agreement or any other Transaction Agreement or to in

 

54



--------------------------------------------------------------------------------

any way impair the enforceability of any provision of such agreements against
any party thereto.

(j) Any indemnity under this Section 6.01 shall be provided solely out of, and
only to the extent of, the Company’s assets, and no Member or Affiliate of any
Member shall be required directly to indemnify any Covered Person pursuant to
this Section 6.01. None of the provisions of this Section 6.01 shall be deemed
to create any rights in favor of any Person other than Covered Persons and any
other Person to whom the provisions of this Section 6.01 expressly apply.

Section 6.02. Other Activities; Business Opportunities. (a) Notwithstanding any
duty otherwise existing at Law or in equity, to the fullest extent permitted by
Law, and subject only to Sections 10.02, 10.03 and 10.06, no Member, Affiliate
of any Member (other than any Affiliate that is a natural person), Director or
officer of the Company or any of its Subsidiaries who is also an employee of a
Member or an Affiliate of a Member (in each case only when acting on behalf of
such Member or such Member’s Affiliate in connection with such Member’s or such
Member’s Affiliate’s own business and operations) shall have any obligation to
refrain from, directly or indirectly, (i) engaging in the same or similar
activities or lines of business as the Company or its Subsidiaries or developing
or marketing any products or services that compete, directly or indirectly, with
those of the Company or its Subsidiaries; (ii) investing or owning any interest,
publicly or privately, in, developing a business relationship with, or serving
as an employee, officer, director, consultant or agent of, any Person engaged in
the same or similar activities or lines of business as, or otherwise in
competition with, the Company or its Subsidiaries; or (iii) doing business with
(directly or as an employee, officer, director, consultant or agent of a Person
who does business with) the Company or its Subsidiaries or any Person who
conducts business with the Company or its Subsidiaries; and neither the Company
nor any of its Subsidiaries nor any Member (or Affiliate of any Member (other
than any Affiliate that is a natural person)) shall have any right in or to, or
to be offered any opportunity to participate or invest in, any business or
venture engaged or to be engaged in by any other Member, Affiliate of any other
Member, officer of the Company or any of its Subsidiaries who is also an
employee of any other Member (or an Affiliate of any other Member) or Director
or shall have any right in or to any income or profits derived therefrom. It is
understood and agreed by the Members, GE and Comcast that each Person referred
to in this Section 6.02(a) shall be permitted to undertake any and all actions
of the type referred to in this Section 6.02(a) without limitation (in each case
acting on behalf of the applicable Member or Affiliate of a Member in connection
with such Member’s or such Member’s Affiliate’s own business and operations) and
that the taking of any such actions shall not violate any legal obligation or
duty (including any fiduciary duty) to any Member, Comcast, GE or other Person
under or in connection with this Agreement or the Company, subject only to the
provisions of Sections 10.02, 10.03 and 10.06.

 

55



--------------------------------------------------------------------------------

(b) Notwithstanding any duty otherwise existing at Law or in equity, to the
fullest extent permitted by Law, and subject only to Section 10.03, if a Member,
any Director designated by a Member, any Affiliate of such Member (other than
any Affiliate that is a natural person) or any officer of the Company or any of
its Subsidiaries who is also an employee of such Member (or any of such Member’s
Affiliates) acquires knowledge of a potential transaction or matter which may be
a business opportunity for both such Member or an Affiliate of such Member, on
the one hand, and the Company or its Subsidiaries or another Member or another
Member’s Affiliate (other than any Affiliate that is a natural person), on the
other hand, no such Member, Director, Affiliate or officer shall have a duty to
communicate or offer such business opportunity to the Company or its
Subsidiaries or such other Member or such other Member’s Affiliate, and no such
Person shall be liable to the Company or its Subsidiaries, the other Members and
their Affiliates in respect of any such matter (including for any breach of
fiduciary or other duties) by reason of the fact that such Member or any
Affiliate of such Member (other than any Affiliate that is a natural person)
pursues or acquires such business opportunity for itself or by reason of the
fact that such Member, Director, Affiliate or officer directs such opportunity
to such Member or an Affiliate of such Member (other than any Affiliate that is
a natural person) or does not communicate information regarding such opportunity
to the Company or its Subsidiaries. Notwithstanding the foregoing, the first
sentence of this Section 6.02(b) shall not apply to any such knowledge or
business opportunity acquired by any Director who is an officer of the Company
or any of its Subsidiaries (other than an officer of the Company or any of its
Subsidiaries who is an employee of Comcast, GE or any of their Subsidiaries) in
his or her capacity as an officer of the Company or such Subsidiary. For the
avoidance of doubt, a Director shall not be considered to be an officer of the
Company by virtue of holding the position of Chairman of the Board or any other
Board-level position.

ARTICLE 7

ACCOUNTING, TAX, FISCAL AND LEGAL MATTERS

Section 7.01. Fiscal Year. The fiscal year of the Company shall end on
December 31 of each year or on such other day as may be fixed from time to time
by resolution of the Board.

Section 7.02. Bank Accounts. In the absence of instructions from the Board to
the contrary, an authorized officer of the Company shall determine the
institution or institutions at which the Company’s bank accounts will be opened
and maintained, the types of accounts, and the Persons who will have authority
with respect to the accounts and the funds therein.

Section 7.03. Books of Account and Other Information. (a) The Company shall
prepare and maintain, at its principal place of business, separate books of
account for the Company that shall show a true and accurate record of all costs
and expenses incurred, all charges made, all credits made and received

 

56



--------------------------------------------------------------------------------

and all income derived in connection with the operation of the Company’s
business in accordance with generally accepted accounting principles
consistently applied, and, to the extent inconsistent therewith, in accordance
with this Agreement. All questions of accounting shall be determined by the
Board or a committee or officer authorized by the Board to make such
determination.

(b) In addition to such books and records, the Board shall cause the Company to
maintain and make available to each Member for any purpose reasonably related to
its interest as a Member at the principal business office of the Company (or,
with respect to copies of the Company’s income tax returns and reports, at the
principal business office of the Tax Matters Member): a copy of this Agreement,
a current list of the full name and last known business address of each Member,
a copy of the Certificate of Formation, including all certificates of amendment
thereto and executed copies of all powers of attorney pursuant to which the
Certificate of Formation or any certificate of amendment has been executed,
copies of any federal, state, local or foreign income tax returns, if any,
required to be filed by the Company or any of its Subsidiaries and of any
audited financial statements of the Company and its Subsidiaries, in each case
for the three most recent years or, if not prepared for the three most recent
years, such lesser period for which such documents have been prepared, and all
other records required to be maintained pursuant to this Agreement or the Act.

Section 7.04. Auditors. The auditors of the Company shall be such firm of
certified independent public accountants as shall be selected by the Board.

Section 7.05. Certain Tax Matters. (a) The Company shall prepare and file its
tax returns (including without limitation on Internal Revenue Service Form 1065)
in a timely manner (taking into account extensions) and shall, subject to
Section 11 of the Tax Matters Agreement, cause all tax returns of the Company
and its Subsidiaries to be filed in a timely manner (taking into account
extensions); provided, however, that prior to filing the Company’s Internal
Revenue Service Form 1065, any material foreign, state or local income tax
return of the Company, or any material franchise tax return of the Company, the
Company shall submit such tax return no less than 30 days prior to its due date
to HoldCo for its review, and shall not file any such tax return with the
applicable taxing authority without the consent of HoldCo, which consent shall
not be unreasonably withheld or delayed. HoldCo may object to the filing of such
tax return by delivering a written notice to the Company within 10 days of
receipt of such tax return from the Company. Such written notice shall specify
the item or items included in the tax return disputed by HoldCo. After delivery
of such written notice, HoldCo and the Company shall use commercially reasonable
efforts to resolve the dispute. If HoldCo and the Company are unable to resolve
such dispute within five days, the disputed item or items shall be resolved
within 10 days using the procedures set forth in Section 24 of the Tax Matters
Agreement. If HoldCo does not object to the filing of such tax return within 10
days of receipt of such tax return from the Company, HoldCo shall be deemed to

 

57



--------------------------------------------------------------------------------

have consented to the filing of such tax return by the Company. Such tax returns
will be prepared in accordance with the principles set forth in Schedule 7.05
and no change from these principles will be reflected on such tax returns
without the consent of HoldCo.

(b) The Company shall prepare such information (including without limitation a
Schedule K-1 and any comparable foreign, state and local tax forms) as shall be
necessary to enable each Member to prepare its income tax returns and shall
provide such information no later than five Business Days after the filing of
the Company’s appropriate tax returns; provided that the Company shall use
commercially reasonable efforts to provide estimates of the information to be
set forth on such Schedule K-1 no later than 60 days after the end of each Tax
Year but in no event later than 90 days after the end of each Tax Year.

(c) Comcast or any Member designated by Comcast shall be the tax matters member
of the Company (the “Tax Matters Member”), with all powers and responsibilities
of a “tax matters partner” as defined in Section 6231(a)(7)(A) of the Code. The
Tax Matters Member shall act in good faith in fulfilling its responsibilities.
Comcast or any Member designated by Comcast, in its capacity as Tax Matters
Member, shall have the right to (i) cause the Company and its Subsidiaries to
make all tax elections required or permitted to be made by the Company or any of
its Subsidiaries under applicable Law (including an election under Section 754
of the Code); provided, however, that in the case of any election that could
reasonably be expected to have an adverse effect on HoldCo or any of its
Affiliates that is material and disproportionate as to its effect on other
Members or their Affiliates, such election shall not be made without the consent
of HoldCo, which consent shall not be unreasonably withheld or delayed; and
(ii) manage all tax proceedings of the Company or any of its Subsidiaries. The
Company shall not pay any fees or other compensation to the Tax Matters Member
in its capacity as such. However, the Company shall reimburse the Tax Matters
Member for any and all reasonable out-of-pocket costs and expenses (including
reasonable attorneys and other professional fees) incurred by it in its capacity
as Tax Matters Member. The Company shall indemnify, defend and hold the Tax
Matters Member harmless from and against any loss, liability, damage, costs or
expense (including reasonable attorneys’ fees) sustained or incurred as a result
of any act or decision concerning the Company’s tax matters and within the scope
of such Member’s responsibilities as Tax Matters Member, so long as such act or
decision does not constitute bad faith or willful misconduct. Subject to
Section 12(b) of the Tax Matters Agreement, in the event that the Tax Matters
Member is notified (in writing) by a taxing authority that the Company or any of
its Subsidiaries is the subject of an audit or examination by a taxing authority
of any federal income, material foreign, state or local income, or material
franchise tax return of the Company or any of its Subsidiaries, the Tax Matters
Member shall promptly provide to HoldCo a written notice informing the Members
that the Company or any of its Subsidiaries, as applicable, is the subject

 

58



--------------------------------------------------------------------------------

of an audit or examination by a taxing authority, shall keep the Members
reasonably informed of material developments relating to such audit or
examination and not settle such audit or examination, to the extent relating to
(A) a matter set forth in Schedule 7.05 or (B) a matter that could reasonably be
expected to have an adverse effect on HoldCo or any of its Affiliates that is
material and disproportionate as to its effect on other Members or their
Affiliates, without the consent of HoldCo, which consent shall not be
unreasonably withheld or delayed.

(d) The Members intend that the Company shall be treated as a partnership for
federal, state, and local income tax purposes to the extent such treatment is
available (and no Member will make an election otherwise) and agree to take such
actions as may be necessary to receive and maintain such treatment and refrain
from taking any actions inconsistent therewith. Notwithstanding the foregoing,
the Members intend that the Company shall not be a partnership (including,
without limitation, a limited partnership) or joint venture and that no Member
or the Company shall be a partner or joint venturer of any other Member or the
Company for any purposes other than federal and, if applicable, state and local
income tax purposes, and this Agreement shall not be construed to the contrary,
and no Member shall be liable for the debts, liabilities or obligations of the
Company or any other Member.

ARTICLE 8

ALLOCATIONS AND DISTRIBUTIONS

Section 8.01. Allocations.

(a) Membership Percentages of the Members. The Membership Percentage of each
Member shall be indicated on the Register, as amended from time to time.

(b) Allocation of Profit and Loss. Except as otherwise provided in this
Section 8.01, or required pursuant to Treasury Regulations
Section 1.704-1(b)(1)(i), Profit and Loss of the Company for each Tax Year of
the Company shall be allocated among the Members in accordance with their
respective Membership Percentages, as such Membership Percentages may be in
effect from time to time.

(c) Special Allocations. Notwithstanding anything contained herein to the
contrary:

(i) If a Member would at any time receive, but for this Section 8.01(c)(i), an
allocation of deduction, loss, or expenditure that would cause or increase a
deficit balance in such Member’s Capital Account in excess of any amount of such
deficit balance that the Member is obligated to restore or deemed obligated to
restore (as determined in accordance

 

59



--------------------------------------------------------------------------------

with Treasury Regulations Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and
1.704-2(i)(5)), then the portion of such allocation that would cause or increase
such deficit Capital Account balance will be specially allocated to the other
Members, if any, with positive Capital Account balances in proportion to such
balances. The loss limitation under this Section 8.01(c)(i) is intended to
comply with Treasury Regulations Section 1.704-1(b)(2)(ii)(d), including the
reductions described in subparagraphs (4), (5) and (6) therein.

(ii) If in any Tax Year, a Member receives an adjustment, allocation or
distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of Company income and gain (consisting of a pro rata portion
of each item of Company income and gain for such Tax Year) will be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the deficit balance in such
Member’s Capital Account in excess of any amount of such deficit balance that
the Member is obligated to restore or deemed obligated to restore (as determined
in accordance with Treasury Regulations Sections 1.704-1(b)(2)(ii)(c),
1.704-2(g)(1) and 1.704-2(i)(5)) as quickly as possible; provided that an
allocation pursuant to this Section 8.01(c)(ii) will be made only if and to the
extent that such Member would have a Capital Account deficit after all other
allocations provided for in this Article 8 have been tentatively made as if this
Section 8.01(c)(ii) were not in the Agreement. This Section 8.01(c)(ii) is
intended to qualify and be construed as a “qualified income offset” within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and will be
interpreted consistently therewith.

(iii) If there is a net decrease in minimum gain attributed to the Company or
Member nonrecourse debt minimum gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Company taxable year, the Members will be allocated items of income and gain
attributed to the Company for such year (and, if necessary, subsequent years) in
an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated will be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 8.01(c)(iii) is
intended to comply with the minimum gain chargeback requirements in such
Treasury Regulations and will be interpreted consistently therewith, including
that no chargeback will be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(iv) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code or Section 743(b)

 

60



--------------------------------------------------------------------------------

of the Code is required pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Units, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their interests in the event
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member
to whom such distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(v) “Nonrecourse deductions” (as such term is defined by Treasury Regulations
Section 1.704-2(b)(1)) with respect to a Tax Year shall be allocated among the
Members in accordance with their respective Membership Percentages.

(vi) Any “Member nonrecourse deductions” (which has the same meaning as the term
“partner nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1)
and 1.704-2(i)(2)) with respect to a Tax Year shall be allocated to the Member
who bears the economic risk of loss with respect to the “Member nonrecourse
debt” (which has the same meaning as the term “partner nonrecourse debt” in
Treasury Regulations Section 1.704-2(b)(4)) to which such Member nonrecourse
deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

(vii) The allocation provisions set forth in this Article 8 and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulations Section 1.704-1(b) and will be
interpreted and applied in a manner consistent with such Treasury Regulations.

(viii) It is the intent of the Members that, to the extent possible, any special
allocations of items of income, gain, loss or deductions pursuant to Sections
8.01(c)(i), (ii), (iii), (iv), (v) and (vi) (the “Regulatory Allocations”) will
be offset either with other Regulatory Allocations or with special allocations
of other items of Company income, gain, loss, or deduction pursuant to this
Section 8.01(c)(viii). The Tax Matters Member will make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner it
deems appropriate so that the net amount of items allocated to each Member
pursuant to Section 8.01(b) and this Section 8.01(c) will, to the extent
possible, be equal to the net amount that would have been allocated to each such
Member pursuant to the provisions of Section 8.01(b) if such special allocations
had not occurred. In exercising its discretion under this Section 8.01(c)(viii),
the Tax Matters Member will take into account

 

61



--------------------------------------------------------------------------------

future Regulatory Allocations under Section 8.01(c)(iii) that, although not yet
made, are likely to offset other Regulatory Allocations previously made under
Section 8.01(c)(v) and Section 8.01(c)(vi).

(ix) In the event that any fees, interest, or other amounts paid to any Member
or any Affiliate thereof pursuant to this Agreement or any other agreement
providing for the payment of such amount, and deducted by the Company in
reliance on Section 707(a) and/or 707(c) of the Code, are disallowed as
deductions to the Company on its federal income tax return and are treated as
Company distributions, then:

(A) the Profit or Loss, as the case may be, for the Tax Year in which such fees,
interest, or other amounts were paid will be increased or decreased, as the case
may be, by the amount of such fees, interest, or other amounts that are treated
as Company distributions;

(B) there will be allocated to the Member to which (or to whose Affiliate) such
fees, interest, or other amounts were paid, prior to the allocations pursuant to
Section 8.01(b), an amount of gross income for the Tax Year equal to the amount
of such fees, interest, or other amounts that are treated as Company
distributions; and

(C) the amount of such fees, interest, or other amounts paid to any Member or
any Affiliate thereof shall be treated as having been distributed to the Member
to which (or to whose Affiliate) such fees, interest or other amounts were paid.

(x) To the extent that compensation provided by any Member (whether directly or
through an Affiliate) to any person (the “Compensation Recipient”) is properly
treated as compensation with respect to services provided by the Compensation
Recipient to the Company or its Subsidiaries, and such Member is not reimbursed
by the Company for such compensation:

(A) such Member shall be deemed to have provided such compensation on behalf of
the Company;

(B) such compensation shall be deemed to have been contributed by such Member to
the Company;

(C) the Company shall be deemed to have provided the compensation to the
Compensation Recipient;

 

62



--------------------------------------------------------------------------------

(D) in the case of compensation provided in the form of stock or stock options,
the transfer of stock or stock options shall be treated as a transaction
described in Treasury Regulations Section 1.1032-3(c) and subject to Treasury
Regulations Section 1.1032-3(b); and

(E) the deduction attributable to such compensation shall be allocated to such
Member and shall not be taken into account in determining Profit or Loss.

(d) Tax Allocations. (i) Except as set forth in Sections 8.01(d)(ii) and (iii),
for each Tax Year, items of taxable income, deduction, gain, loss or credit
shall be allocated for income tax purposes among the Members in the same manner
as their corresponding book items were allocated pursuant to Sections 8.01(b),
8.01(c), and 12.05 for such Tax Year.

(ii) In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any asset
contributed (or deemed contributed for U.S. federal income tax purposes) to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such asset to the Company for federal income tax purposes and its initial Gross
Asset Value (computed in accordance with the definition of Gross Asset Value)
(A) with respect to the assets contributed (or deemed contributed for U.S.
federal income tax purposes) by HoldCo, using the “remedial method” described in
Treasury Regulations Section 1.704-3(d), or with the consent of all Members,
which consent shall not be unreasonably withheld or delayed, any other method
permitted by Treasury Regulations Section 1.704-3 and (B) with respect to all
other assets contributed (or deemed contributed for U.S. federal income tax
purposes) to the Company using the “traditional method” described in Treasury
Regulations Section 1.704-3(b).

(iii) In the event the Gross Asset Value of any asset of the Company is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the Gross Asset Value of such asset
immediately prior to such adjustment and the Gross Asset Value of such asset
giving effect to such adjustment (a “Reverse Section 704(c) Layer”) as provided
under Section 704(c) of the Code and the Treasury Regulations promulgated
thereunder using (A) with respect to a Reverse Section 704(c) Layer resulting
from a positive adjustment, the “remedial method” described in Treasury
Regulations Section 1.704-3(d) and (B) with respect to a Reverse Section 704(c)
Layer or similar amount resulting from a negative adjustment, any

 

63



--------------------------------------------------------------------------------

method determined by the Tax Matters Member in its reasonable discretion.

(iv) In the event of a “§ 1.752-7 liability transfer” (within the meaning of
Treasury Regulations Section 1.752-7(b)(4)) to the Company, items arising in
connection with the satisfaction (in whole or in part) of the § 1.752-7
liability (within the meaning of Treasury Regulations Section 1.752-7(b)(8))
shall, solely for tax purposes, be allocated among the Members in accordance
with the provisions of Treasury Regulations Sections 1.752-7 and 1.704-3(a)(12)
and using the “remedial method” described in Treasury Regulations
Section 1.704-3(d).

(v) Allocations pursuant to Sections 8.01(d)(ii), (iii) and (iv) are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Profit, Loss, other items, or distributions pursuant to any provision of this
Agreement.

Section 8.02. Distributions.

(a) Distributions; Withholding.

(i) The Company shall distribute to the Members with respect to each calendar
quarter of each Tax Year, on a pro rata basis in accordance with their
Membership Percentages, an amount of cash equal to the Estimated Tax
Distribution Amount. Each pro rata distribution of the Estimated Tax
Distribution Amount shall be made to the Members in immediately available funds
no later than three Business Days immediately preceding the date of HoldCo’s
corresponding payment obligation under Section 8 of the Tax Matters Agreement.
If the Annual Tax Distribution Amount for a Tax Year exceeds the sum of
Estimated Tax Distribution Amounts for such Tax Year, the Company shall, within
20 days after filing its Internal Revenue Service Form 1065, distribute to the
Members, on a pro rata basis in accordance with their Membership Percentages, an
amount of cash equal to such excess. If the sum of Estimated Tax Distribution
Amounts for a Tax Year exceeds the Annual Tax Distribution Amount for such Tax
Year, the Company shall so notify each of the Members and each Member shall,
within 20 days after the Company files its Internal Revenue Service Form 1065,
refund to the Company its pro rata share of such excess or, at the Company’s
election, offset such excess against future distributions pursuant to this
Section 8.02(a)(i).

(ii) Except as specified in Section 8.02(a)(i) and Article 12 and subject to
Section 8.02(c), (i) the Company shall have no obligation to distribute any cash
or other property of the Company to the Members and

 

64



--------------------------------------------------------------------------------

(ii) subject to Section 4.10(a), the Board shall have sole discretion in
determining whether to distribute any cash or other property of the Company,
when available, and in determining the timing, kind and amount of any and all
distributions.

(iii) The Company is authorized to withhold from payments and distributions, or
with respect to allocations to the Members, any amounts required to be withheld
under Law. All amounts withheld with respect to a Member shall be treated as if
such amounts were distributed to such Member under this Agreement. Provided the
Company determined the amount of any required withholding reasonably and in good
faith, neither the Company nor the Tax Matters Member shall be liable for any
over-withholding in respect of any Member’s Units, and, in the event of any such
over-withholding, a Member’s sole recourse shall be to apply for a refund from
the appropriate Governmental Authority. The Company shall cooperate with a
Member in the preparation and filing of such refund claims.

(b) Distributions in Kind. No Member has any right to demand or receive property
other than cash. Assets of the Company distributed in kind shall be valued based
on the Gross Asset Value thereof.

(c) Limitations on Distributions. Notwithstanding anything in this Agreement to
the contrary:

(i) no distribution shall be made in violation of the Act or other applicable
Law; and

(ii) all amounts distributed to Members in respect of their Units shall be
distributed to them pro rata in accordance with their respective Membership
Percentages.

(d) Exculpation. The Members hereby consent and agree that, except as expressly
provided herein or required by applicable Law, no Member shall have an
obligation to return cash or other property paid or distributed to such Member
under Section 18-502(b) of the Act or otherwise.

ARTICLE 9

TRANSFERS, REDEMPTION/PURCHASE RIGHTS AND ADDITIONAL MEMBERS

Section 9.01. Restrictions on Transfers. (a) Prior to the three and one-half
year anniversary of the Closing Date, neither GE nor any GE Member may Transfer
(or permit the Transfer of) any Units or HoldCo Shares; provided that GE and its
Subsidiaries (other than HoldCo and its Subsidiaries) may Transfer HoldCo Shares
owned by GE or such Subsidiary to GE or to any direct or indirect wholly-owned
Subsidiary of GE other than HoldCo and its Subsidiaries (provided

 

65



--------------------------------------------------------------------------------

that such Subsidiary remains a direct or indirect wholly-owned Subsidiary of GE
and agrees to be bound by the provisions of this Agreement applicable to GE).
After the three and one half year anniversary of the Closing Date, subject to
the terms and conditions of this Agreement (including Sections 9.01(c), 9.01(d),
9.06 and 9.07), GE may directly Transfer or permit direct Transfers of Units and
HoldCo Shares to any Person but, for the avoidance of doubt, may not permit
indirect Transfers of HoldCo Shares or Units (other than an indirect Transfer of
Units resulting from a direct Transfer of HoldCo Shares). Notwithstanding
anything to the contrary herein, (i) GE shall not Transfer or permit Transfers
of HoldCo Shares to any of GE’s Affiliates if such Transfer would reasonably be
expected to result in HoldCo no longer being a member of the GE consolidated
group for U.S. federal income tax purposes for any taxable year, and (ii) any GE
Member shall not Transfer Units to an Affiliate unless such Affiliate is,
directly or indirectly, a wholly-owned Subsidiary of HoldCo that is a member of
the GE consolidated group for U.S. federal income tax purposes; provided that no
GE Member shall transfer Units for U.S. federal, state, local or foreign tax
purposes to an Affiliate of such GE Member prior to the first anniversary of the
Closing Date.

(b) No Comcast Member may Transfer any Units owned by it other than (i) to
Comcast or to any direct or indirect wholly-owned Subsidiary of Comcast;
provided that such Subsidiary remains a direct or indirect wholly-owned
subsidiary of Comcast and agrees to be bound by the provisions of this Agreement
applicable to the Comcast Members; provided further that no Comcast Member shall
transfer Units for U.S. federal, state, local or foreign tax purposes to an
Affiliate of such Comcast Member prior to the first anniversary of the Closing
Date, (ii) at any time after the Comcast Transfer Date, subject to Section 9.09,
in a Transfer of all (but not less than all) of the Units held by the Comcast
Members to an unaffiliated Person or group of Persons (“Third Party Acquirer”),
(iii) at any time after the Comcast Transfer Date; provided that no such
Transfer pursuant to this clause (b)(iii) shall be permitted if, as a result of
such Transfer, the Comcast Members’ aggregate Percentage Interests would not be
greater than the aggregate Percentage Interests of each other Member and its
Affiliates or the Comcast Members’ would not be entitled to designate a majority
of the Directors or (iv)(x) at any time that GE’s Percentage Interest is less
than 20% or (y) if as a result of a change in Law or a change in the
interpretation, enforcement or administration of a Law, in each case after the
date hereof, Comcast’s and its Affiliates’ continued investment in the Company
would be prohibited by Law or would reasonably be expected to result in a
material adverse effect on Comcast and its Subsidiaries, taken as a whole, or
the Company and its Subsidiaries, taken as a whole, pursuant to a spin-off to
its shareholders by Comcast of an entity that holds all of the Units then owned
by Comcast and its Affiliates. In the event of a spin-off as contemplated by
Section 9.01(b)(iv), notwithstanding any provision of this Agreement to the
contrary, (i) the spun-off entity (“SpinCo”) shall immediately prior to such
spin-off be assigned all of

 

66



--------------------------------------------------------------------------------

Comcast’s rights, and shall assume all of Comcast’s obligations, under this
Agreement and (ii) subject to Section 18-704(c) of the Act, from and after the
time of such assignment, Comcast shall have no rights, and shall have no
obligations under, this Agreement; provided that from and after the time of the
assignment to, and assumption by, SpinCo of Comcast’s rights and obligations
under this Agreement, either Comcast guarantees SpinCo’s obligations under
Section 9.02(d) or SpinCo otherwise obtains credit or other support (in a form,
and from a Person, satisfactory to GE in GE’s reasonable discretion), or is
capitalized, such that SpinCo’s ability to comply with its obligations under
Section 9.02(d), as compared to Comcast’s ability to comply with such
obligations prior to the spin-off, is not impaired by virtue of the spin-off (it
being understood that, among other things, the full funding of SpinCo’s
obligation into an escrow account satisfactory to GE in GE’s reasonable
discretion or obtaining a letter of credit (in a form, and from a Person,
satisfactory to GE in GE’s reasonable discretion) with respect to the full
amount of such obligation would satisfy the obligations set forth in this
proviso).

(c) Notwithstanding anything to the contrary herein, HoldCo shall impose
appropriate restrictions on the issuance of HoldCo securities, and on the
transfer of HoldCo securities by GE, any Subsidiary of GE or any other holder
thereof, as necessary to avoid the requirement for HoldCo to register as an
“investment company” under the Investment Company Act of 1940, as amended,
without reference to Rule 3a-2 promulgated thereunder. For the avoidance of
doubt, as used in this Section 9.01(c), “HoldCo securities” shall include equity
securities and debt securities of HoldCo.

(d) Notwithstanding anything to the contrary herein, prior to an IPO, no Member
shall be permitted to Transfer, or permit the Transfer of, any Units or HoldCo
Shares in a sale pursuant to Rule 144 under the Exchange Act.

Section 9.02. GE/HoldCo Redemption Rights. (a) HoldCo shall have the right (the
“First HoldCo Redemption Right”), exercisable upon written notice to Comcast and
the Company during the six-month period commencing on the three and one half
year anniversary of the Closing Date, to require the Company to purchase
securities representing 50% of GE’s Percentage Interest (as of immediately after
the Closing), for a purchase price equal to the Redemption Purchase Price
determined as of the date of receipt of the applicable written election by
Comcast and the Company, payable in cash; provided that, subject to the
immediately succeeding sentence, at the election of GE, the First HoldCo
Redemption Right may be effected by a sale of HoldCo Shares to the Company
instead of a repurchase of Units by the Company, or any combination of the
foregoing; and provided, further, that, subject to the immediately succeeding
sentence, if GE or a Subsidiary has previously sold HoldCo Shares in connection
with an IPO Purchase Right, the First HoldCo Redemption Right may be effected
only by a sale of HoldCo Shares. Notwithstanding the immediately preceding
sentence, Comcast may require that the First HoldCo Redemption Right be

 

67



--------------------------------------------------------------------------------

effected first by a repurchase by the Company of Units (instead of a purchase of
HoldCo Shares) up to an amount such that, after giving effect to such
repurchase, the disposition by GE and its Subsidiaries of their remaining HoldCo
Shares for a price per HoldCo Share equal to the portion of the Redemption
Purchase Price attributable to one HoldCo Share will not result in GE and its
Subsidiaries having a loss for U.S. federal income tax purposes on the
disposition of such shares that is disallowed by operation of Treasury
Regulations Section 1.1502-36(c) (or any successor provision) or as a result of
any Change in Tax Law; provided that Comcast shall not be permitted to require
that the First HoldCo Redemption Right be effected through the acquisition of
Units to the extent that, after such purchase of Units and the accompanying
purchase of HoldCo Shares pursuant to the exercise of the First HoldCo
Redemption Right, (A) HoldCo would be a member of the GE consolidated group for
U.S. federal income tax purposes and (B) the aggregate bases of the members of
GE’s consolidated group for U.S. federal income tax purposes in their respective
HoldCo Shares would be greater than the product of the Cushion Percentage and
the allocable Redemption Purchase Price of such remaining HoldCo Shares. At the
time of the exercise of the First HoldCo Redemption Right, the Chief Financial
Officer of GE shall certify to Comcast and the Company as to GE’s good faith
estimate based on facts then known after due inquiry of (1) the aggregate bases
of the members of GE’s consolidated group in such members’ HoldCo Shares for
U.S. federal income tax purposes as of the Relevant Time, (2) each GE Member’s
basis in its Units for U.S. federal income tax purposes as of the Relevant Time,
(3) the maximum portion of HoldCo’s and HoldCo’s Subsidiaries’ Units that could
have been sold, as of the Relevant Time, at the Redemption Purchase Price
without causing GE and its Subsidiaries to recognize a loss on such sale that is
disallowed pursuant to Treasury Regulations Section 1.1502-36(c) (or any
successor provision) and (4) a description of all facts (to the extent such
facts would not be required to be recorded by the Company on a properly
completed IRS Form 1065 (Schedule K-1)) occurring between the Relevant Time and
the date of certification, or reasonably expected to occur prior to the
consummation of the transactions pursuant to the First HoldCo Redemption Right,
that could have an effect on the foregoing calculations during such time, in
each case setting forth in reasonable detail the basis for such computation. The
Chief Financial Officer of GE shall deliver its certificate with respect to the
matters described in clauses (1), (2) and (4) of the immediately preceding
sentence together with the Exercise Notice for the First HoldCo Redemption Right
and its certificate with respect to the matters described in clause (3) of the
immediately preceding sentence as promptly as practicable after determination of
the Redemption Purchase Price.

(b) HoldCo shall have the right (the “Second HoldCo Redemption Right” and
together with the First HoldCo Redemption Right, the “HoldCo Redemption
Rights”), exercisable upon written notice to Comcast and the Company during the
six-month period commencing on the seven year anniversary of the Closing Date,
to require the Company to purchase securities representing

 

68



--------------------------------------------------------------------------------

the remainder of GE’s Percentage Interest at such time, for a purchase price
equal to the Redemption Purchase Price determined as of the date of receipt of
the applicable written election by Comcast and the Company, payable in cash;
provided that, subject to Section 9.08, at the election of GE, the Second HoldCo
Redemption Right may be effected by a sale of HoldCo Shares to the Company
instead of a repurchase of Units by the Company, or any combination of the
foregoing; and provided, further, that, subject to Section 9.08, if GE or a
Subsidiary has previously sold HoldCo Shares in connection with the First HoldCo
Redemption Right, the Second Comcast Purchase Right or an IPO Purchase Right,
the Second HoldCo Redemption Right may be effected only by a sale of HoldCo
Shares.

(c) Notwithstanding anything to the contrary set forth in this Section 9.02, the
Company shall not be required to satisfy a HoldCo Redemption Right to the extent
that, after giving effect to any borrowing by the Company required to satisfy
such HoldCo Redemption Right (assuming that all Available Cash is applied to the
satisfaction of such HoldCo Redemption Right prior to any borrowing), (i) the
Company is advised in writing by the credit rating advisory services of
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc. that the
Company would have a credit rating that is not an Investment Grade Credit Rating
or (ii) the Board determines in good faith that the Company would reasonably be
expected to have a ratio of consolidated Debt (as of the reasonably anticipated
date of closing of such HoldCo Redemption Right) to consolidated EBITDA (for the
most recent twelve month period for which consolidated EBITDA has been
determined at the time of the closing of such HoldCo Redemption Right) in excess
of 2.75. For the avoidance of doubt, the Company shall be required to satisfy
the applicable HoldCo Redemption Right to the fullest extent possible without
violating the restrictions set forth in clauses (i) and (ii) of the immediately
preceding sentence. In satisfying the applicable HoldCo Redemption Right, the
Company must use all Available Cash. In connection with any determination of a
credit rating advisory service set forth above in clause (i), GE shall be given
prompt notification of, and a reasonable opportunity to participate in, all
discussions with the credit rating advisory service. In connection with any
Board determination set forth above in clause (ii), the Company shall give GE
prompt notice of such determination and its basis therefor and at the same time
a copy of all materials used by the Board in reaching such determination.

(d) If pursuant to Section 9.02(c) the Company is not required to satisfy all of
a HoldCo Redemption Right, Comcast shall purchase the securities constituting
such unsatisfied portion that the Company would be obligated to purchase but for
Section 9.02(c) for a purchase price equal to the Redemption Purchase Price with
respect to such unsatisfied portion determined as of the date of receipt of the
applicable written election by Comcast and the Company, payable at the election
of Comcast in cash or Qualifying Securities or any

 

69



--------------------------------------------------------------------------------

combination of the foregoing; provided that Comcast’s purchase obligation with
respect to the First HoldCo Redemption Right shall not exceed $2.875 billion and
with respect to the Second HoldCo Redemption Right shall not exceed an amount
equal to (i) $5.750 billion less (ii) the amount, if any, used by Comcast
pursuant to this Section 9.02(d) to satisfy a portion of the First HoldCo
Redemption Right; and provided, further, that, if Comcast elects to purchase
securities in excess of its purchase obligation in connection with the First
HoldCo Redemption Right, such excess amount shall not reduce its purchase
obligation in respect of the Second HoldCo Redemption Right; and provided,
further, that such purchase shall be structured (x) in the manner set forth in
Section 9.02(a) in the case of the First HoldCo Redemption Right and (y) in the
manner set forth in Section 9.02(b) or Section 9.08, as the case may be, in the
case of the Second HoldCo Redemption Right. For the avoidance of doubt,
notwithstanding the first proviso set forth in the immediately preceding
sentence, with respect to each HoldCo Redemption Right, Comcast shall have the
right to purchase at the same valuation, in cash or Qualifying Securities, or
any combination of the foregoing, any or all securities that by virtue of such
proviso it is not obligated to purchase pursuant to such HoldCo Redemption
Right. Notwithstanding anything to the contrary herein, the cap on Comcast’s
purchase obligation with respect to any HoldCo Redemption Right shall be reduced
by the amount of any purchase price previously paid by Comcast in connection
with the exercise of any IPO Purchase Right made in response to any IPO
Registration Request (as defined in Exhibit D) pursuant to Section 2(a)(iii) or
Section 2(a)(iv) of Exhibit D.

(e) In the event that Comcast elects to deliver Qualifying Securities in
satisfaction of all or any portion of its obligations pursuant to
Section 9.02(d), Comcast shall be required to deliver such number of Qualifying
Securities that, if sold by HoldCo in a single transaction on the date of
receipt with the goal of maximizing the value received for such securities would
generate cash proceeds, net of all market discounts, fees and expenses, equal to
the portion of the Redemption Purchase Price being satisfied. In the event that
GE disagrees with Comcast’s determination of the number of Qualifying Securities
delivered pursuant to the immediately preceding sentence, GE shall within five
Business Days of their delivery provide written notice to Comcast of such
disagreement. If Comcast and GE are unable to resolve such disagreement within
five Business Days of the delivery of such notice, GE may within five Business
Days of the expiration of such period by written notice to Comcast elect to
cause the dispute to be resolved by a mutually agreeable arbitrator (who shall
be an independent third party with relevant expertise) pursuant to an
arbitration process not to exceed 10 Business Days and conducted in New York,
New York under the Commercial Arbitration Rules of the American Arbitration
Association in effect at the time of the arbitration, except as they may be
modified herein or by agreement of the parties. If an arbitration is necessary
and Comcast and GE do not mutually select and appoint an arbitrator within five
Business Days following delivery of the notice pursuant to the preceding
sentence, an arbitrator shall be

 

70



--------------------------------------------------------------------------------

selected and appointed in the manner set forth in the final two sentences of
Section 10.02(f). All fees and disbursements of the arbitrator shall be paid by
Comcast. In the event the arbitrator determines that the delivery of Qualifying
Securities was deficient, Comcast shall promptly pay the amount of such
deficiency to HoldCo or GE, as applicable, in cash, by wire transfer of
immediately available funds, plus interest from the date of closing of the
applicable HoldCo Redemption Right until the date on which such payment is made
at a rate equal to LIBOR (as in effect on the date of the commencement of such
interest period).

(f) Notwithstanding anything to the contrary in this Agreement, if (i) Comcast
elects to deliver Qualifying Securities in satisfaction of all or any portion of
its obligations pursuant to Section 9.02(d) and (ii) pursuant to
Section 9.04(c)(i), the closing of the relevant HoldCo Redemption Right would
occur during a Comcast Blackout Period, then Comcast may elect to delay such
closing until after such Comcast Blackout Period; provided that if Comcast so
delays such closing, the Redemption Purchase Price payable in connection with
such HoldCo Redemption Right shall accrue interest from the latest date on which
the closing of such HoldCo Redemption Right would otherwise have taken place
pursuant to Section 9.04(c)(i) until the date on which such closing takes place
at a rate equal to LIBOR (as in effect on the date of the commencement of such
interest period).

(g) Prior to delivering any Qualifying Securities, (i) Comcast shall file a
shelf registration statement registering the offer and sale of such shares by GE
or any GE Member that will permit GE or any GE Member to effect the immediate
sale thereof without volume limitations or any similar limitations (subject to
the suspension periods set forth in Exhibit D, with references to the Company
being understood to mean Comcast) and (ii) such shelf registration statement
shall have been declared effective. Comcast will keep such registration
statement effective and will comply with the registration procedures in
Section 5 of Exhibit D hereto (as though such procedures were applicable to it,
with references to the Company being understood to mean Comcast) to permit GE or
any GE Member to effect offers and sales of Qualifying Securities under such
registration statement at any time thereafter that GE or any GE Member continues
to hold any Qualifying Securities (subject to the suspension periods set forth
in Exhibit D, with references to the Company being understood to mean Comcast)
until the entire amount of Qualifying Securities held by GE or any GE Member may
be sold without any limitation as to volume under Rule 144 (or any successor or
similar provision then in force) under the Securities Act; provided that,
notwithstanding the foregoing, Comcast shall be obligated to keep such shelf
registration statement effective until such time as the aggregate value of the
Qualifying Securities held by GE or any GE Member (based on the average closing
sale price of the Qualifying Security on the principal exchange on which the
Qualifying Security is listed or on the principal inter-dealer quotation system
on which the Qualifying Security is quoted during the preceding ten trading
days)

 

71



--------------------------------------------------------------------------------

first falls below $1 billion. For so long as Comcast is obligated pursuant to
the immediately preceding sentence to keep such registration statement
effective, Comcast will reasonably cooperate with and assist GE or any GE Member
in connection with underwritten offerings of Qualifying Securities in accordance
with the registration procedures in Section 5 of Exhibit D hereto (as though
such procedures were applicable to it, with references to the Company being
understood to mean Comcast), subject to the suspension periods set forth in
Exhibit D, with references to the Company being understood to mean Comcast.
Without limiting the foregoing, Comcast will enter into a customary agreement
with GE or any GE Member providing for the indemnification of GE or any GE
Member and such party’s Affiliates in connection with any information included
in (or omitted from) the applicable registration statement, other than any
information supplied for inclusion in (or omitted from) such registration
statement by or on behalf of a selling holder. Notwithstanding anything to the
contrary in this Section 9.02(g), neither GE nor any GE Member shall be
permitted to effect offers or sales of Qualifying Securities made in reliance on
such registration statement (excluding, for the avoidance of doubt, offers or
sales made in reliance on any applicable exemption from the registration
requirements under the Securities Act) during any Comcast Blackout Period.

Section 9.03. Comcast Purchase Rights. (a) Comcast shall have the right (the
“First Comcast Purchase Right”), exercisable upon written notice to GE and the
Company during the ten Business Day period after the determination of the Fully
Distributed Public Market Value in respect of the First HoldCo Redemption Right,
to acquire from GE and its Affiliates securities representing the remainder (but
not less than the remainder) of GE’s Percentage Interest at the Redemption
Purchase Price (determined using the same valuation as the valuation for the
First HoldCo Redemption Right), payable in cash. Subject to Section 9.08, at the
election of GE, the First Comcast Purchase Right may be effected by a sale of
Units or HoldCo Shares or any combination of the foregoing; provided that if GE
intends to sell HoldCo Shares in connection with the First HoldCo Redemption
Right or has previously sold HoldCo Shares in connection with an IPO Purchase
Right, the First Comcast Purchase Right may be effected only by a sale of HoldCo
Shares.

(b) If the First HoldCo Redemption Right is not exercised pursuant to
Section 9.02(a), Comcast shall have the right (the “Second Comcast Purchase
Right”), exercisable upon written notice to GE and the Company during the
six-month period commencing on the five year anniversary of the Closing Date, to
acquire from GE and its Affiliates securities representing 50% of GE’s
Percentage Interest (as of immediately after the Closing), for a purchase price
equal to the Redemption Purchase Price determined as of the date of receipt of
the applicable written election by GE and the Company, payable in cash. Subject
to the immediately succeeding sentence, at the election of GE, the Second
Comcast Purchase Right may be effected by a sale of Units or HoldCo Shares or
any

 

72



--------------------------------------------------------------------------------

combination of the foregoing; provided that if GE has previously sold HoldCo
Shares in connection with an IPO Purchase Right, the Second Comcast Purchase
Right may be effected only by a sale of HoldCo Shares. Notwithstanding the
immediately preceding sentence, Comcast may require that the Second Comcast
Purchase Right be effected first by a purchase by Comcast of Units (instead of a
purchase of HoldCo Shares) up to an amount such that, after giving effect to
such purchase, the disposition by GE and its Subsidiaries of their remaining
HoldCo Shares for a price per HoldCo Share equal to the portion of the
Redemption Purchase Price attributable to one HoldCo Share will not result in GE
and its Subsidiaries having a loss for U.S. federal income tax purposes on the
disposition of such shares that is disallowed by operation of Treasury
Regulations Section 1.1502-36(c) (or any successor provision) or as a result of
any Change in Tax Law; provided that Comcast shall not be permitted to require
that the Second Comcast Purchase Right be effected through the acquisition of
Units to the extent that, after such purchase of Units and the accompanying
purchase of HoldCo Shares pursuant to the exercise of the Second Comcast
Purchase Right, (A) HoldCo would be a member of the GE consolidated group for
U.S. federal income tax purposes and (B) the aggregate bases of the members of
GE’s consolidated group for U.S. federal income tax purposes in their respective
HoldCo Shares would be greater than the product of the Cushion Percentage and
the allocable Redemption Purchase Price of such remaining HoldCo Shares. If the
First HoldCo Redemption Right is not exercised pursuant to Section 9.02(a), the
Chief Financial Officer of GE shall certify to Comcast and the Company as to
GE’s good faith estimate based on facts then known after due inquiry of (1) the
aggregate bases of the members of GE’s consolidated group in such members’
HoldCo Shares for U.S. federal income tax purposes as of the Relevant Time,
(2) each GE Member’s basis in its Units for U.S. federal income tax purposes as
of the Relevant Time, (3) the maximum portion of HoldCo’s and HoldCo’s
Subsidiaries’ Units that could have been sold, as of the Relevant Time, at the
Redemption Purchase Price without causing GE and its Subsidiaries to recognize a
loss on such sale that is disallowed pursuant to Treasury Regulations
Section 1.1502-36(c) (or any successor provision) or as a result of any Change
in Tax Law and (4) a description of all facts (to the extent such facts would
not be required to be recorded by the Company on a properly completed IRS Form
1065 (Schedule K-1)) occurring between the Relevant Time and the date of
certification, or reasonably expected to occur prior to the consummation of the
transactions pursuant to the Second Comcast Purchase Right, that could have an
effect on the foregoing calculations during such time, in each case, setting
forth in reasonable detail the basis for such computation. The Chief Financial
Officer of GE shall deliver its certificate with respect to the matters
described in clauses (1), (2) and (4) of the immediately preceding sentence
prior to the first date on which the Second Comcast Purchase Right is
exercisable, but no earlier than 30 days prior thereto, and its certificate with
respect to the matters described in clause (3) of the immediately preceding
sentence as promptly as practicable after the determination of the Redemption
Purchase Price.

 

73



--------------------------------------------------------------------------------

(c) If the Second HoldCo Redemption Right is exercised pursuant to
Section 9.02(b), Comcast shall have the right (the “Third Comcast Purchase
Right”), exercisable upon written notice to GE and the Company during the ten
Business Day period after determination of the Fully Distributed Public Market
Value in respect of the Second HoldCo Redemption Right, to acquire all (but not
less than all) Units and HoldCo Shares previously Transferred by GE and its
Affiliates to third parties (excluding, for the avoidance of doubt, any Units,
HoldCo Shares or any successor securities Transferred by GE or its Affiliates
pursuant to a Public Offering or pursuant to a Rule 144 Sale), for a purchase
price equal to the Redemption Purchase Price (determined using the same
valuation as the valuation for the Second HoldCo Redemption Right), payable in
cash.

(d) Comcast shall have the right (the “Fourth Comcast Purchase Right”),
exercisable upon written notice to GE and the Company during the six-month
period commencing on the eight year anniversary of the Closing Date, to acquire
from GE and its Affiliates securities representing the remainder (but not less
than the remainder) of GE’s Percentage Interest at such time, for a purchase
price equal to the Redemption Purchase Price determined as of the date of
receipt of the applicable written election by GE and the Company, payable in
cash. Subject to Section 9.08, at the election of GE, the Fourth Comcast
Purchase Right may be effected by a sale of Units or HoldCo Shares or any
combination of the foregoing; provided that if GE has previously sold HoldCo
Shares in connection with the First HoldCo Redemption Right, the Second HoldCo
Redemption Right, the Second Comcast Purchase Right or an IPO Purchase Right,
the Fourth Comcast Purchase Right may be effected only by a sale of HoldCo
Shares.

(e) Comcast shall have the right (a “Public Offering Purchase Right” and
together with the First Comcast Purchase Right, the Second Comcast Purchase
Right, the Third Comcast Purchase Right and the Fourth Comcast Purchase Right,
the “Comcast Purchase Rights”), exercisable after a request for registration
under Section 2 or 3 of Exhibit D has been made and prior to the execution of
the underwriting agreement relating to such registration, by written notice to
GE and the Company, to acquire all, but not less than all, of the Registrable
Securities that GE and its Affiliates seek to register pursuant to such
registration request, for a purchase price equal to their allocable portion of
Public Market Value determined as of the date of receipt of the applicable
written election by GE, payable in cash; provided that a Public Offering
Purchase Right that has not been consummated shall not survive the withdrawal of
the related request for registration (including, for the avoidance of doubt, if
such withdrawal occurs after the exercise but prior to the consummation of such
Public Offering Purchase Right). The determination of Public Market Value shall
commence as promptly as practicable after notice of a request for registration
under Section 2 or 3 of Exhibit D has been made. Subject to the immediately
succeeding sentence and Section 9.08, if Comcast exercises a Public Offering
Purchase Right in connection with a request for an IPO registration (an “IPO
Purchase Right”), at

 

74



--------------------------------------------------------------------------------

the election of GE, the IPO Purchase Right may be effected by sale of Units or
HoldCo Shares or any combination of the foregoing; provided that if GE has
previously sold HoldCo Shares in connection with a HoldCo Redemption Right or a
Comcast Purchase Right, such Public Offering Purchase Right may be effected only
by a sale of HoldCo Shares. Notwithstanding the immediately preceding sentence,
if (i) Comcast exercises an IPO Purchase Right and (ii) such IPO Purchase Right
would not give Comcast the right to acquire securities representing all, but not
less than all, of GE’s Percentage Interest at such time, then Comcast may
require that such IPO Purchase Right be effected first by a purchase of Units
(instead of HoldCo Shares) up to an amount such that, after giving effect to
such purchase, the disposition by GE and its Subsidiaries of their remaining
HoldCo Shares at their allocable portion of Public Market Value will not result
in GE and its Subsidiaries having a loss for U.S. federal income tax purposes on
the disposition of such shares that is disallowed by operation of Treasury
Regulations Section 1.1502-36(c) (or any successor provision) or as a result of
any Change in Tax Law; provided that Comcast shall not be permitted to require
that the IPO Purchase Right be effected through the acquisition of Units to the
extent that, after such purchase of Units and the accompanying purchase of
HoldCo Shares pursuant to the exercise of the IPO Purchase Right, (A) HoldCo
would be a member of the GE consolidated group for U.S. federal income tax
purposes and (B) the aggregate bases of the members of GE’s consolidated group
for U.S. federal income tax purposes in their respective HoldCo Shares would be
greater than the product of the Cushion Percentage and the allocable Public
Market Value of such remaining HoldCo Shares. At the time of a request by GE for
registration under Section 2 or 3 of Exhibit D, the Chief Financial Officer of
GE shall certify to Comcast and the Company as to GE’s good faith estimate based
on facts then known after due inquiry of (1) the aggregate bases of the members
of GE’s consolidated group in such members’ HoldCo Shares for U.S. federal
income tax purposes as of the Relevant Time, (2) each GE Member’s basis in its
Units for U.S. federal income tax purposes as of the Relevant Time, (3) the
maximum portion of HoldCo’s and HoldCo’s Subsidiaries’ Units that could have
been sold, as of the Relevant Time, at the Public Market Value without causing
GE and its Subsidiaries to recognize a loss on such sale that is disallowed
pursuant to Treasury Regulations Section 1.1502-36(c) (or any successor
provision) or as a result of any Change in Tax Law and (4) a description of all
facts (to the extent such facts would not be required to be recorded by the
Company on a properly completed IRS Form 1065 (Schedule K-1)) occurring between
the Relevant Time and the date of certification, or reasonably expected to occur
prior to the consummation of the transactions pursuant to the IPO Purchase
Right, that could have an effect on the foregoing calculations during such time,
in each case setting forth in reasonable detail the basis for such computation.
The Chief Financial Officer of GE shall deliver its certificate with respect to
the matters described in clauses (1), (2) and (4) of the immediately preceding
sentence upon GE’s request for registration and its certificate with respect to
the

 

75



--------------------------------------------------------------------------------

matters described in clause (3) of the immediately preceding sentence as
promptly as practicable after determination of the Public Market Value.

Section 9.04. Redemption/Purchase Transactions. (a) If HoldCo exercises its
rights pursuant to a HoldCo Redemption Right or Comcast exercises its rights
pursuant to a Comcast Purchase Right, the party exercising such rights shall
give the other party notice in writing stating such election (an “Exercise
Notice”). Once delivered, an Exercise Notice shall be irrevocable except as
otherwise mutually agreed by HoldCo and Comcast. Upon delivery of an Exercise
Notice, each of HoldCo and Comcast shall promptly designate a representative (a
“Purchase Representative”) who shall be an individual responsible for overseeing
the exercise of the HoldCo Redemption Right or Comcast Purchase Right, to whom
all communications on such matter will be directed, and who shall have authority
to act on behalf of the party that appointed such individual. In the case of a
HoldCo Redemption Right, the Purchase Representative designated by Comcast shall
have the authority to act on behalf of the Company as well as Comcast. Each
party may replace its Purchase Representative at any time upon written notice to
the other party’s Purchase Representative. The Purchase Representatives shall
meet as soon as reasonably practicable, but in any event not later than five
Business Days, following delivery of the Exercise Notice.

(b) HoldCo and Comcast, through their Purchase Representatives, will promptly
cause the Fully Distributed Public Market Value determination procedures set
forth in Section 9.05 to be commenced (except in the case of a Public Offering
Purchase Right exercised after an IPO or in the case of the First Comcast
Purchase Right and the Third Comcast Purchase Right), shall identify and
promptly commence the steps necessary for obtaining all Governmental Approvals
necessary to consummate the HoldCo Redemption Right or Comcast Purchase Right,
as applicable, and shall prepare all required documentation.

(c) The closing of any HoldCo Redemption Right or Comcast Purchase Right shall
take place on a date to be specified by HoldCo and Comcast which shall occur no
later than (i) the tenth Business Day following the later to occur of receipt of
all required Governmental Approvals and the final determination of Fully
Distributed Public Market Value in accordance with Section 9.05, if applicable,
or (ii) such other date as may be mutually agreed in writing by HoldCo and
Comcast; provided that (A) if the First HoldCo Redemption Right and First
Comcast Purchase Right are both exercised, the closing in respect of such
transactions shall occur simultaneously on the same date, (B) if the Second
HoldCo Redemption Right and the Third Comcast Purchase Right are both exercised,
the closing in respect of such transactions shall occur simultaneously on the
same date and (C) if in connection with the closing of any HoldCo Redemption
Right or Comcast Purchase Right, GE is selling or causing to be sold both Units
and HoldCo Shares, the sale of Units shall occur prior to the sale of HoldCo
Shares on the closing date. The parties shall act in

 

76



--------------------------------------------------------------------------------

good faith to cause such closing to occur on such date as determined by the
foregoing sentence, including using commercially reasonable efforts to obtain
any required Governmental Approvals as promptly as practicable. At the closing
of the HoldCo Redemption Right or Comcast Purchase Right, HoldCo and its
Affiliates, as applicable, shall sell, and the Company and Comcast, as
applicable, shall purchase, the applicable securities free and clear of all
liens and encumbrances (other than those arising under this Agreement). In
connection with such closing and except as otherwise provided in the HoldCo
Agreement, neither HoldCo or any of its Affiliates shall be required to make any
representations or warranties or provide any indemnification to Comcast and the
Company other than with respect to (u) corporate existence, (v) due execution
and delivery, (w) corporate authority, (x) enforceability, (y) non-contravention
of law, organizational documents and material contracts and (z) title to the
securities (free and clear of all liens and encumbrances) (the “Specified
Representations”).

(d) Notwithstanding anything to the contrary contained herein, if in connection
with the exercise of a HoldCo Redemption Right the Company would be obligated to
purchase HoldCo Shares, Comcast shall have the right to require the Company to
assign its obligation to purchase any of such HoldCo Shares to Comcast or any
Affiliate of Comcast, provided that for purposes of determining the continued
entitlement of GE and its Affiliates to any rights hereunder that terminate if
GE’s Percentage Interest is less than a specified threshold, GE’s Percentage
Interest shall be calculated as if the Company had redeemed such securities. In
addition, at the request of Comcast in connection with any HoldCo Redemption
Right or Comcast Purchase Right in which Comcast will purchase securities
representing the remainder of GE’s Percentage Interest, the parties to this
Agreement shall cooperate with respect to (i) the negotiation and execution of
Company financing in an amount sufficient to complete such transaction and
(ii) the structuring of such transaction to allow the Comcast Members to receive
and use Company funds (whether or not such funds are the proceeds of such
financing) to complete such transaction. In furtherance of the foregoing, GE
agrees not to exercise any veto rights pursuant to Section 4.10 with respect to
actions by the Company in connection with such financing or any dividends of
Company funds.

Section 9.05. Determination of Fully Distributed Public Market Value. (a) “Fully
Distributed Public Market Value” means the anticipated aggregate common equity
market value of the Company on the NYSE or NASDAQ following completion of an IPO
and related market stabilization activities, with such valuation to be
established (i) using the Public Market Valuation Methodology of the Company’s
consolidated and unconsolidated businesses, (ii) assuming the Company is a
non-controlled stand-alone entity with a single class of fully-distributed
common stock publicly traded on an active and liquid market; (iii) assuming no
premium or strategic value due to third-party interest or bid speculation; and
(iv) taking into account all relevant facts and circumstances.

 

77



--------------------------------------------------------------------------------

(b) “Fully Distributed Public Market Value” shall be determined by the following
process:

(i) No later than the 30th day after the Notice Date, Comcast and GE each will
engage one Appraiser (the “Initial Appraisers”) for purposes of estimating Fully
Distributed Public Market Value. Comcast shall also deliver to GE a list of two
potential Appraisers each of whom shall be independent of, and not Affiliated
with, Comcast, GE, their Affiliates or the first two Appraisers and who shall
not have been engaged by GE or Comcast or any of their respective Affiliates
(including the Company and its Subsidiaries) in connection with a material
transaction other than a capital market or commercial lending transaction during
the six calendar months preceding the date of such delivery. GE shall select a
third Appraiser from the list of two for the purpose of estimating Fully
Distributed Public Market Value. All fees and disbursements of each such
Appraiser shall be the responsibility of the party that engaged such Appraiser;
provided that Comcast shall be responsible for the fees and disbursements of the
third Appraiser. Each such Appraiser shall determine Fully Distributed Public
Market Value in good faith in accordance with Section 9.05(a) and deliver its
estimate of Fully Distributed Public Market Value not later than the first
Business Day that is at least 90 days after the Notice Date. If the higher of
the two estimates of Fully Distributed Public Market Value submitted by the
Initial Appraisers is not more than 115% of the lower estimate, then the Fully
Distributed Public Market Value will be deemed to be the average of the Fully
Distributed Public Market Value estimates of the two Appraisers.

(ii) If the higher of the Initial Appraisers’ estimates of Fully Distributed
Public Market Value is more than 115% of the lower estimate, then the Fully
Distributed Public Market Value shall be the average of the Fully Distributed
Public Market Value estimated by the two closest estimates among the three
Appraisers.

(iii) Promptly following the engagement of each Appraiser pursuant to this
Section 9.05(b), the Company shall (w) provide such Appraiser with written
instructions regarding the preparation of the Appraisals, including a copy of
the pertinent sections of this Agreement; (x) provide the Company’s most recent
consolidated financial statements; (y) provide financial forecasts for the
Company on a consolidated basis for the then-current year and the following
year; and (z) make available to each Appraiser a management presentation with
respect to the matters set forth in clauses (x) and (y). Each Appraiser shall
receive identical information pursuant to this Section 9.05(b)(iii).

(c) “Public Market Valuation Methodology” will consist of an analysis of the
trading multiples of a group of publicly-traded comparable

 

78



--------------------------------------------------------------------------------

companies. The principal comparable companies will include those companies in
the cable and broadcasting entertainment industry that are most similar in
growth rate and size (in terms of revenue, EBITDA and market capitalization) to
the Company. On a secondary basis, the Appraiser may consider additional
comparable companies, but only with adjustment of the trading multiples for
material differences in business profiles (e.g., growth rate, business mix,
etc.) as compared to the Company. No consideration for private market value may
be considered directly or indirectly. For example, if a stock price of a
comparable company reflects acquisition bid speculation either (i) the company
must be excluded from the group of comparable companies or (ii) the stock price
must be adjusted to exclude the impact from the acquisition bid speculation. The
Company’s management will prepare a financial forecast for the current and next
fiscal year. In the event that this financial forecast period is less than
eighteen months as of the date provided, the Company’s management will prepare a
financial forecast for an additional fiscal year. The financial forecasts will
be prepared on a basis consistent with financial guidance that would be provided
to public shareholders. The Company’s management financial forecast, adjusted as
appropriate based on the reasonable judgment of the Appraiser, will be the sole
financial forecast to be used in the determination of Fully Distributed Fair
Market Value. For the avoidance of doubt, Public Market Valuation Methodology
will not include: (a) “comparable acquisitions analysis” or any “private market”
assessment of the Company (i.e., will be made without regard to any premiums in
respect of an acquisition of a controlling interest or any discounts in respect
of the acquisition of a minority interest), such as the value of such shares in
an acquisition or other business combination transaction, or the price at which
Units or Common Stock may have been acquired or sold previously or any previous
proposals or expressions of interest to acquire the Company or its common Equity
Securities; (b) a discounted cash flow analysis, sum-of-the-parts-analysis or
any other valuation methodology not explicitly permitted herein; (c) the use of
any estimates of the value of the Company published by the sell side research
community or any other source; (d) any valuation derived from a financial plan
which contemplates strategic scenarios not anticipated in the Company’s
financial plan including the sale of businesses or assets, acquisitions, joint
ventures or any other type of strategic initiatives; or (e) the benefit of any
tax attributes and the detriment of any tax liabilities of the Company the
sharing of which is governed by Section 9 of the Tax Matters Agreement (for the
avoidance of doubt, such tax attributes shall include tax basis attributable to
the proceeds of a sale of a Contributed Asset (as defined in the Master
Agreement) that gives rise to a Section 704(c) Tax Amount (as defined in the Tax
Matters Agreement)).

Section 9.06. Comcast Right of First Offer. (a) Prior to GE, HoldCo or any of
their respective Affiliates entering into any agreement providing for a proposed
Transfer by GE, HoldCo or such Affiliate of any of its Units or HoldCo Shares to
an unaffiliated third party acquirer (other than in the case of a Transfer
pursuant to (i) a Public Offering, which shall be governed by the provisions of

 

79



--------------------------------------------------------------------------------

Section 9.03(e), or (ii) a Rule 144 Sale, which shall be governed by
Section 9.07), HoldCo shall deliver a notice (the “ROFO Notice”) to Comcast
indicating its, GE’s or such Affiliate’s desire to Transfer or cause to be
Transferred Units and/or HoldCo Shares, the number of securities of each type
proposed to be Transferred, the cash price that GE, HoldCo or such Affiliate
proposes to be paid for such securities (the “ROFO Offer Price”) and in
reasonable detail any other material terms sought by HoldCo or its Affiliate.
The giving of the ROFO Notice will constitute an offer (the “ROFO Offer”) by GE,
HoldCo or such Affiliate, as applicable, to Transfer or cause to be Transferred
such securities to Comcast or one of its Subsidiaries at the ROFO Offer Price
for cash. At the time a ROFO Offer is made, the Chief Financial Officer of GE
shall certify to Comcast and the Company as to GE’s good faith estimate based on
facts then known after due inquiry of (1) the aggregate bases of the members of
GE’s consolidated group in such members’ HoldCo Shares for U.S. federal income
tax purposes as of the Relevant Time, (2) each GE Member’s basis in its Units
for U.S. federal income tax purposes as of the Relevant Time, (3) the maximum
portion of HoldCo’s and HoldCo’s Subsidiaries’ Units that could have been sold,
as of the Relevant Time, at the ROFO Offer Price without causing GE and its
Subsidiaries to recognize a loss on such sale that is disallowed pursuant to
Treasury Regulations Section 1.1502-36(c) (or any successor provision) or as a
result of any Change in Tax Law and (4) a description of all facts (to the
extent such facts would not be required to be recorded by the Company on a
properly completed IRS Form 1065 (Schedule K-1)) occurring between the Relevant
Time and the date of certification, or reasonably expected to occur prior to the
consummation of the transaction pursuant to an acceptance of the ROFO Offer,
that could have an effect on the foregoing calculations during such time, in
each case setting forth in reasonable detail the basis for such computation. The
Chief Financial Officer of GE shall deliver its certificate with respect to the
matters described in clauses (1), (2), (3) and (4) of the immediately preceding
sentence together with the ROFO Notice.

(b) Comcast may accept or reject the ROFO Offer in whole but not in part, in its
sole discretion, by delivering a written notice of such acceptance or rejection,
as the case may be, to HoldCo within 20 calendar days after receipt of the ROFO
Notice. To the extent (i) the ROFO Offer would not give Comcast the right to
acquire securities representing all, but not less than all, of the remainder of
GE’s Percentage Interest at such time, (ii) such ROFO Offer relates to the sale
of HoldCo Shares and (iii) Comcast accepts the ROFO Offer with respect to such
HoldCo Shares, Comcast may elect in its acceptance notice first to purchase,
instead of such HoldCo Shares, Units representing up to the same portion of GE’s
Percentage Interest as that represented by such HoldCo Shares at a cash price
equal to the pro rata portion of the ROFO Offer Price attributable to the HoldCo
Shares with respect to which Comcast makes such election; provided that such
right of Comcast to purchase Units instead of HoldCo Shares shall be limited so
that, after giving effect to such purchase, the disposition by GE and its

 

80



--------------------------------------------------------------------------------

Subsidiaries of their remaining HoldCo Shares for a purchase price per HoldCo
Share equal to the portion of the ROFO Offer Price attributable to one HoldCo
Share will not result in GE and its Subsidiaries having a loss for U.S. federal
income tax purposes on the disposition of such shares that is disallowed by
operation of Treasury Regulations Section 1.1502-36(c) (or any successor
provision) or as a result of any Change in Tax Law; provided, further, that
Comcast shall not be permitted to require that the transactions pursuant to its
acceptance of the ROFO Offer be effected through the acquisition of Units to the
extent that, after such purchase and the accompanying purchase of HoldCo Shares
pursuant to its acceptance of the ROFO Offer, (A) HoldCo would be a member of
the GE consolidated group for U.S. federal income tax purposes and (B) the
aggregate bases of the members of GE’s consolidated group for U.S. federal
income tax purposes in their respective HoldCo Shares would be greater than the
product of the Cushion Percentage and the allocable ROFO Offer Price of such
remaining HoldCo Shares. To the extent Comcast makes a valid election pursuant
to the immediately preceding sentence, HoldCo shall be deemed for purposes of
the provisions of this Section 9.06 to have made a ROFO Offer to Comcast with
respect to the relevant amount of Units.

(c) If Comcast accepts such ROFO Offer within such 20 calendar day period,
Comcast and the seller or sellers of the relevant Units or HoldCo Shares shall
consummate the purchase and sale of the Units or HoldCo Shares as to which
Comcast has accepted the ROFO Offer on the terms set forth in the ROFO Notice
within 20 calendar days of the date of Comcast’s acceptance of the ROFO Offer;
provided that, if any Governmental Approvals are required in connection with
such transaction, such 20 calendar day period shall be extended until the
expiration of three Business Days following the date on which all Governmental
Approvals required with respect to such proposed transaction are obtained and
any applicable waiting periods under applicable Law have expired or been
terminated but in no event will such period be extended for more than an
additional 120 calendar days (it being understood that, if any such required
Governmental Approvals are not obtained within such 120 calendar day period,
Comcast and the proposed seller shall not be obligated to proceed with the
proposed transaction and the proposed seller may include the Units or HoldCo
Shares which were to have been sold to Comcast in any transaction effected
pursuant to Section 9.06(d)). The parties to any such transaction shall use
their respective commercially reasonable efforts to obtain any such required
Governmental Approvals. At the closing of the Transfer, Comcast or the
applicable Comcast Subsidiary shall purchase the applicable securities free and
clear of all liens and encumbrances (other than those arising under this
Agreement or the HoldCo Agreement). In connection with such closing and except
as otherwise provided in the HoldCo Agreement, neither GE nor HoldCo or any of
their respective Affiliates shall be required to make any representations or
warranties or provide any indemnification to Comcast or the applicable Comcast
Subsidiary except for or in respect of the Specified Representations.

 

81



--------------------------------------------------------------------------------

(d) If Comcast fails to accept the ROFO Offer within the 20 calendar day period
referred to in Section 9.06(b) or if Comcast timely accepts the ROFO Offer and
the proposed transaction contemplated by such acceptance is not consummated as a
result of a failure to receive all required Governmental Approvals within the
120 calendar day period referred to in Section 9.06(c), then GE, HoldCo or the
applicable seller may Transfer or cause to be Transferred all (but not less than
all) of the securities set forth in the ROFO Notice which Comcast has not
elected to purchase or which Comcast is not able to purchase as a result of a
failure to receive all required Governmental Approvals to an unaffiliated third
party acquirer at a price no less than 96% of the price proposed in the ROFO
Notice and on other terms and conditions that are no more favorable, other than
in an immaterial respect, to the unaffiliated third party acquirer than the
terms and conditions specified in the ROFO Notice, at any time during the period
ending 120 calendar days after the delivery date of the ROFO Notice; provided
that such period will be extended until the expiration of three Business Days
following the date on which all Governmental Approvals required with respect to
such proposed Transfer have been obtained and any applicable waiting periods
under applicable Law have expired or been terminated, but in no event will such
period be extended for more than an additional 120 calendar days. If, however,
GE, HoldCo or the applicable seller fails to complete or cause to be completed
the proposed Transfer to an unaffiliated third party acquirer within such time
periods, then any proposed Transfer pursuant to this Section 9.06 shall again
become subject to Comcast’s right of first offer pursuant to this Section 9.06.

Section 9.07. Comcast Right With Respect to Rule 144 Sales. (a) Prior to GE,
HoldCo or any of their respective Affiliates Transferring any shares of Common
Stock in a sale pursuant to Rule 144 under the Securities Act (a “Rule 144
Sale”), HoldCo shall deliver a notice (a “Rule 144 Sale Notice”) to Comcast
indicating its, GE’s or such Affiliate’s desire to Transfer or cause to be
Transferred shares of Common Stock pursuant to such Rule 144 Sale and the number
of shares of Common Stock proposed to be Transferred pursuant to such Rule 144
Sale. The giving of the Rule 144 Sale Notice will constitute an offer (the “Rule
144 Offer”) by GE, HoldCo or such Affiliate, as applicable, to Transfer or cause
to be Transferred such shares of Common Stock to Comcast or one of its
Subsidiaries at the Rule 144 Offer Price for cash. The “Rule 144 Offer Price”
shall be the average of the daily volume weighted average per share trading
prices of the shares of Common Stock on the primary exchange or market on which
such shares trade for the 20 trading days ending on the trading day immediately
preceding the delivery of the applicable Rule 144 Sale Notice.

(b) Comcast may accept or reject the Rule 144 Offer in whole but not in part, in
its sole discretion, by delivering an written notice of such acceptance or
rejection, as the case may be, to HoldCo within 3 Business Days after receipt of
the Rule 144 Sale Notice.

 

82



--------------------------------------------------------------------------------

(c) If Comcast accepts such Rule 144 Offer within such 3 Business Day period,
Comcast shall consummate the purchase and sale of the shares of Common Stock
pursuant to the Rule 144 Offer at the Rule 144 Offer Price within 20 calendar
days of the date of Comcast’s acceptance of the Rule 144 Offer; provided that,
if any Governmental Approvals are required in connection with such transaction,
such 20 calendar day period shall be extended until the expiration of three
Business Days following the date on which all Governmental Approvals required
with respect to such proposed transaction are obtained and any applicable
waiting periods under applicable Law have expired or been terminated but in no
event will such period be extended for more than an additional 120 calendar days
(it being understood that, if any such required Governmental Approvals are not
obtained within such 120 calendar day period, Comcast and the proposed seller
shall not be obligated to proceed with the proposed transaction and the proposed
seller may include the shares of Common Stock which were to have been sold to
Comcast in one or more Rule 144 Sales effected in accordance with
Section 9.07(d)). The applicable parties shall use their respective commercially
reasonable efforts to obtain any such required Governmental Approvals. At the
closing of the Transfer, Comcast or the applicable Comcast Subsidiary shall
purchase the applicable securities free and clear of all liens and encumbrances
(other than those arising under this Agreement or the HoldCo Agreement). In
connection with such closing and except as otherwise provided in the HoldCo
Agreement, neither GE nor HoldCo or any of their respective Affiliates shall be
required to make any representations or warranties or provide any
indemnification to Comcast or the applicable Comcast Subsidiary except for or in
respect of the Specified Representations.

(d) If Comcast fails to accept the Rule 144 Offer within the 3 Business Day
period referred to in Section 9.07(b) or if Comcast timely accepts the Rule 144
Offer and the proposed transaction contemplated by such acceptance is not
consummated as a result of a failure to receive all required Governmental
Approvals within the 120 calendar day period referred to in Section 9.07(c),
then GE, HoldCo or the applicable seller thereafter may Transfer or cause to be
Transferred in one or more Rule 144 Sales the securities set forth in the Rule
144 Sale Notice which Comcast has not elected to purchase at any time during the
period ending 10 trading days (on the primary exchange or market on which shares
of Common Stock trade) after the expiration of the 3 Business Day period
referred to in Section 9.07(b). If, however, GE, HoldCo or the applicable seller
fails to complete or cause to be completed the proposed Transfer in one or more
Rule 144 Sales within such time periods, then any proposed Transfer pursuant to
this Section 9.07 shall again become subject to Comcast’s right of first offer
pursuant to this Section 9.07.

Section 9.08. Back-End Transaction. (a) Notwithstanding anything to the contrary
in this Agreement, if, at the time a Roll-Up Right is exercised by giving notice
in accordance with the applicable provisions of this Agreement, the

 

83



--------------------------------------------------------------------------------

Back-End Trigger Condition is satisfied with respect to such Roll-Up Right,
then, in lieu of the consideration otherwise specified in this Agreement to be
paid in connection with such Roll-Up Right, Comcast, GE, HoldCo and the Company
shall effect the transactions provided in Exhibit E-1 hereto (collectively, the
“Back-End Transaction”) and pay the consideration to be paid in the Back-End
Transaction. For the avoidance of doubt, if the Back-End Transaction occurs, the
Back-End Transaction shall be effected in accordance with Exhibit E-1 hereto
irrespective of the requirements (other than any such requirements set forth in
Exhibit E-1) that only HoldCo Shares are to be sold pursuant to the applicable
Roll-Up Right that triggered the Back-End Transaction. Comcast and GE shall
cooperate in good faith in implementing the Back-End Transaction (including, to
the extent necessary, by amending this Agreement).

(b) In connection with the exercise of a Roll-Up Right (which term shall
include, for the purposes of this Section 9.08(b), a Second HoldCo Redemption
Right irrespective of whether it would give GE and HoldCo the right to sell all,
but not less than all, of the remainder of GE’s Percentage Interest at such
time), and if such Roll-Up Right is exercised by GE, at the time of such
exercise, the Chief Financial Officer of GE shall certify to Comcast and the
Company as to GE’s good faith estimate based on facts then known after due
inquiry of (1) the aggregate bases of the members of GE’s consolidated group in
such members’ HoldCo Shares for U.S. federal income tax purposes as of the
Relevant Time, (2) each GE Member’s basis in its Units for U.S. federal income
tax purposes as of the Relevant Time, (3) the maximum portion of HoldCo’s and
HoldCo’s Subsidiaries’ Units that could have been sold, as of the Relevant Time,
at the Roll-Up Purchase Price without causing GE and its Subsidiaries to
recognize a loss on such sale that is disallowed pursuant to Treasury
Regulations Section 1.1502-36(c) (or any successor provision) or as a result of
any Change in Tax Law and (4) a description of all facts (to the extent such
facts would not be required to be recorded by the Company on a properly
completed IRS Form 1065 (Schedule K-1)) occurring between the Relevant Time and
the date of certification, or reasonably expected to occur prior to the
consummation of the transactions pursuant to the Roll-Up Right, that could have
an effect on the foregoing calculations during such time, in each case setting
forth in reasonable detail the basis for such computation. The Chief Financial
Officer of GE shall deliver its certificate with respect to the matters
described in clauses (1), (2) and (4) of the immediately preceding sentence
(A) upon the exercise of the Roll-Up Right if such Roll-Up Right is exercised by
GE or HoldCo, as the case may be, and (B) 60 calendar days before the date on
which the Roll-Up Right described in clauses (i) and (ii) of the definition of
Roll-Up Right may first be exercised if Comcast has the right to exercise such
Roll-Up Right; provided that if Comcast’s right to exercise such Roll-Up Right
is triggered by any action by or on behalf of GE or HoldCo, then such
certificate shall be delivered upon the taking of such action by or on behalf GE
or HoldCo, as the case may be. The certificate with respect to the matters
described in clause (3) of the first sentence of this

 

84



--------------------------------------------------------------------------------

Section 9.08(b) shall be delivered as promptly as practicable after
determination of the relevant Roll-Up Purchase Price.

(c) If HoldCo exercises the Second HoldCo Redemption Right but the consummation
thereof does not require the Company and/or Comcast (and Comcast does not elect)
to acquire all of GE’s Percentage Interest at such time, then GE and Comcast
will cooperate in good faith to implement a mutually agreeable alternative
transaction to a Second HoldCo Redemption Right that would give HoldCo and GE
the right to sell all, but not less than all, of the remainder of GE’s
Percentage Interest at such time, which alternative transaction shall replicate,
to the greatest extent possible, the economic arrangements and related tax
consequences contemplated by this Agreement and the Tax Matters Agreement giving
effect to Units and/or HoldCo Shares being retained by GE and/or its Affiliates.
For the avoidance of doubt, if GE and Comcast are unable to agree on such
alternative transaction, then the Back-End Transaction shall not be effected and
the consideration to be paid in connection with the Second HoldCo Redemption
Right shall be the Redemption Purchase Price as determined in accordance with
Section 9.02(b).

Section 9.09. HoldCo Tag-Along Right. (a) Prior to entering into a definitive
agreement providing for the proposed Transfer (by merger, consolidation, sale or
otherwise) of all (but not less than all) of the Units owned by the Comcast
Members to a Third Party Acquirer (a “Tag-Along Sale”), Comcast shall deliver a
notice (a “Tag-Along Notice”) to HoldCo indicating the proposed purchase price
and in reasonable detail the other material terms and conditions of the proposed
Transfer, including the identity of the proposed Third Party Acquirer, and in
the case of a proposed Transfer in which the consideration payable consists in
part or in whole of consideration other than cash, such information relating to
such consideration as HoldCo may reasonably request as being necessary to
evaluate such non-cash consideration.

(b) Subject to Section 9.09(c), HoldCo may, in its sole discretion, elect to
sell or cause to be sold in the proposed Transfer securities representing all
(but not less than all) of GE’s Percentage Interest on the terms and conditions
specified in the Tag-Along Notice; provided that if at such time GE has sold any
HoldCo Shares to the Company or Comcast pursuant to a HoldCo Redemption Right or
Comcast Purchase Right, GE may only sell or cause to be sold HoldCo Shares in
such transaction (the “Tag-Along Right”).

(c) HoldCo may exercise its Tag-Along Right by delivering an irrevocable written
notice of its election to do so (the “Tag-Along Acceptance Notice”) to Comcast
within 20 calendar days after the delivery of the Tag-Along Notice. Upon the
consummation of any Transfer pursuant to this Section 9.09, each of the sellers
participating therein will receive the same form and amount of consideration for
its securities and shall be subject to the same terms and conditions of Transfer
(except as otherwise provided in the HoldCo Agreement);

 

85



--------------------------------------------------------------------------------

provided that if HoldCo is selling or causing to be sold HoldCo Shares (whether
pursuant to the proviso set forth in Section 9.09(b) or at its election) (x) the
aggregate consideration payable to HoldCo and its Affiliates in such Transfer
shall equal a portion of the aggregate consideration payable to all of the
sellers in such Transfer calculated by dividing GE’s Percentage Interest by the
aggregate Percentage Interests being sold in such Transfer and (y) the aggregate
consideration payable to the Comcast Members in such Transfer shall equal a
portion of the aggregate consideration payable to all of the sellers in such
Transfer calculated by dividing the Comcast Members’ aggregate Percentage
Interests by the aggregate Percentage Interests being sold in such Transfer.
Notwithstanding anything to the contrary contained herein, if the aggregate
consideration payable to all of the sellers in the Tag-Along Sale exceeds the
product of (x) the Percentage Interests represented by the securities to be sold
in the Tag-Along Sale and (y) $28,416,933,568.00, (A) the aggregate
consideration payable to HoldCo and its Affiliates in the Tag-Along Sale shall
be reduced by GE’s Percentage Interest of 50% of such excess amount and (B) the
aggregate consideration payable to Comcast and its Affiliates in the Tag-Along
Sale shall be increased by the amount specified in clause (A).

(d) If HoldCo does not elect to exercise its Tag-Along Right by delivering a
Tag-Along Acceptance Notice within the time period set forth in Section 9.09(c),
then Comcast may Transfer or cause to be Transferred all (but not less than all)
of the Units then held by Comcast and its Affiliates at the price proposed in
the Tag-Along Notice and on other terms and conditions that are no more
favorable (other than in an immaterial respect) to Comcast and its Affiliates
than the terms and conditions specified in the Tag-Along Notice at any time
during the period ending 180 calendar days after the expiration of the
aforementioned time period; provided that such period shall be extended to the
extent that such Transfer has not occurred by virtue of the failure to obtain
all Governmental Approvals required with respect to such Transfer but in no
event will such period be extended for more than an additional 180 days. If,
however, Comcast fails to complete or cause to be completed the proposed
Transfer to the Third Party Acquirer within such time periods, then any proposed
Transfer pursuant to this Section 9.09 shall again become subject to HoldCo’s
Tag-Along Right.

(e) If HoldCo elects to exercise its Tag-Along Right in connection with a
Transfer by the Comcast Members pursuant to this Section 9.09, then concurrently
with the consummation of such Transfer Comcast shall give notice thereof to
HoldCo, shall remit to HoldCo the total consideration (the cash portion of which
is to be paid by wire transfer in accordance with GE’s wire transfer
instructions) for the securities of HoldCo and its Affiliates Transferred
pursuant to such Transfer and shall furnish such other evidence of the
completion and time of completion of such Transfer and the terms thereof as may
be reasonably requested by HoldCo.

 

86



--------------------------------------------------------------------------------

(f) Notwithstanding anything contained in this Section 9.09, there shall be no
liability on the part of Comcast to HoldCo or any other Person if a Transfer by
the Comcast Members pursuant to this Section 9.09 is not consummated for
whatever reason, regardless of whether HoldCo has delivered a Tag-Along Notice.
Whether to effect a Transfer pursuant to this Section 9.09 is in the sole and
absolute discretion of Comcast.

(g) If HoldCo elects to exercise its Tag-Along Right in connection with a
Transfer by the Comcast Members pursuant to this Section 9.09, all of the
sellers in such Transfer shall be obligated to join on a pro rata basis (based
on their respective entitlements to consideration payable in such Transfer) in
any indemnification or other obligations that Comcast agrees to provide or
undertake in connection with such Transfer; provided that the liability
resulting from any such indemnity or similar obligation shall be several and not
joint as between the Comcast Members, on the one hand, and HoldCo and its
Affiliates, on the other hand.

Section 9.10. Comcast Drag-Along Right. (a) In connection with the proposed
Transfer (by merger, consolidation, sale or otherwise) of all (but not less than
all) of the Units owned by the Comcast Members to a Third Party Acquirer (a
“Drag-Along Sale”), Comcast may at its option require and compel HoldCo or its
Affiliates to Transfer or cause to be Transferred the securities representing
GE’s Percentage Interest for the same consideration and otherwise on the same
terms and conditions as the terms and conditions under which the Comcast Members
are Transferring their Units pursuant to the Drag-Along Sale; provided that if
at such time GE has sold any HoldCo Shares to the Company or Comcast pursuant to
a HoldCo Redemption Right or Comcast Purchase Right, Comcast may only require
and compel GE to sell or cause to be sold HoldCo Shares (the “Drag-Along
Right”); and provided, further, that if GE is selling or causing to be sold
HoldCo Shares instead of Units (whether pursuant to the preceding proviso or at
its election) (x) the aggregate consideration payable to HoldCo and its
Affiliates in the Drag-Along Sale shall equal a portion of the aggregate
consideration payable to all of the sellers in the Drag-Along Sale calculated by
dividing GE’s Percentage Interest by the aggregate Percentage Interests being
sold in such Transfer and (y) the aggregate consideration payable to the Comcast
Members in the Drag-Along Sale shall equal a portion of the aggregate
consideration payable to all of the sellers in the Drag-Along Sale calculated by
dividing the Comcast Members’ aggregate Percentage Interests by the aggregate
Percentage Interests being sold in such Transfer.

(b) Notwithstanding anything to the contrary contained in Section 9.10(a), if
the aggregate consideration payable to HoldCo and its Affiliates in the
Drag-Along Sale is less than an amount equal to the Redemption Purchase Price
determined as of the date of the Drag-Along Notice, Comcast shall remit to
HoldCo the amount of such shortfall concurrently with the consummation of such
Drag-Along Sale. In connection with any Drag-Along Notice delivered prior to

 

87



--------------------------------------------------------------------------------

an IPO, the parties shall promptly commence the appraisal process set forth in
Section 9.05 to determine the Fully Distributed Public Market Value of the
Company (which shall permit the Redemption Purchase Price to be calculated).

(c) Comcast may exercise its Drag-Along Right by delivering a written notice of
its election (a “Drag-Along Notice”) to HoldCo within 15 calendar days of
execution of a definitive agreement relating to the Drag-Along Sale. The
Drag-Along Notice shall indicate the purchase price and the other material terms
and conditions of the proposed Drag-Along Sale, including the identity of the
proposed Third Party Acquirer.

(d) Concurrently with the consummation of the Drag-Along Sale pursuant to this
Section 9.10, Comcast shall give notice thereof to HoldCo, shall remit to HoldCo
the total consideration (the cash portion of which is to be paid by wire
transfer in accordance with GE’s wire transfer instructions) for the securities
of HoldCo and its Affiliates Transferred pursuant hereto and shall furnish such
other evidence of the completion and time of completion of such Transfer and the
terms thereof as may be reasonably requested by HoldCo. Notwithstanding the
foregoing or anything to the contrary contained in Section 9.10(a), if the
conditions to a Drag-Along Sale are satisfied but an appraisal process as
described in Section 9.10(b) is ongoing, the parties shall consummate the
closing without taking into account any shortfall amount referred to in
Section 9.10(b) in calculating the amount of the total consideration to be
remitted to HoldCo. Upon conclusion of an appraisal process pursuant to
Section 9.10(b), Comcast shall promptly pay to HoldCo any shortfall amount plus
interest on such amount from and including the date of such closing to but
excluding the date of payment at a rate per annum equal to the “Prime Rate” as
published in The Wall Street Journal, Eastern Edition, in effect from time to
timing during the period from such closing to the date of payment.

(e) Notwithstanding anything contained in this Section 9.10, there shall be no
liability on the part of Comcast to HoldCo or any other Person if the Drag-Along
Sale pursuant to this Section 9.10 is not consummated for whatever reason.
Whether to effect a Drag-Along Sale pursuant to this Section 9.10 is in the sole
and absolute discretion of Comcast.

(f) If Comcast elects to exercise its Drag-Along Right, under no circumstances
shall HoldCo or its Affiliates be required to make any representations or
warranties or provide any indemnification to the Third Party Acquirer in
connection with such Transfer except for, or in respect of, the Specified
Representations or as otherwise provided in the HoldCo Agreement.

Section 9.11. Additional Members. (a) In connection with a Transfer of Units or
HoldCo Shares other than in connection with a Transfer pursuant to a Public
Offering or pursuant to a Rule 144 Sale, each such Person who receives Units or
HoldCo Shares in accordance with, and as permitted by, the terms of this

 

88



--------------------------------------------------------------------------------

Agreement, in each case who is not already a Member (in the case of a Transfer
of Units) or a party (in the case of a Transfer of HoldCo Shares) to this
Agreement or the HoldCo Agreement, shall execute and deliver this Agreement or a
counterpart of this Agreement and/or the HoldCo Agreement or a counterpart of
the HoldCo Agreement, as the case may be, and agree in writing to be bound by
the terms and conditions of this Agreement and/or the HoldCo Agreement, as the
case may be, that were applicable to the transferor (subject to Section 13.06
hereof, in the case of this Agreement, and subject to Section 7.05 of the HoldCo
Agreement, in the case of the HoldCo Agreement), and, in the case of a
transferee of Units, shall thereupon be admitted as an additional Member of the
Company (an “Additional Member”).

(b) Each Person who is issued new Units in accordance with the terms of this
Agreement and who is not already a Member shall execute and deliver this
Agreement or a counterpart of this Agreement and agree in writing to be bound by
the terms and conditions of this Agreement, and shall thereupon be admitted as
an Additional Member.

(c) A transferee of Units who is admitted as an Additional Member accepts,
ratifies and agrees to be bound by all actions duly taken pursuant to the terms
and provisions of this Agreement by the Company prior to the date it was
admitted as an Additional Member and, without limiting the generality of the
foregoing, specifically ratifies and approves all agreements and other
instruments as may have been executed and delivered on behalf of the Company
prior to such date and which are in force and effect on such date.

(d) Each Additional Member shall be named as a Member on the Register. Unless
and until admitted as an Additional Member, a transferee of any Units, or a
recipient of any newly issued Units, shall have no powers, rights or privileges
of a Member of the Company.

(e) Following a Transfer of any Units in accordance with this Article 9, the
transferee of such Units shall be treated as having made all of the Capital
Contributions in respect of, and received all of the distributions received in
respect of, such Units, and shall receive allocations and distributions in
respect of such Units as if such transferee were a Member. Unless otherwise
prohibited by Section 706(d) of the Code and Treasury Regulations promulgated
thereunder, the following shall apply to select the method to be utilized for
determining the distributive share of the Company’s income, gains, losses,
deductions, credits and other items of a Member whose interest is disposed of,
in whole or in part: (i) upon a closing of (A) any transfer by a Comcast Member
to GE or any of its Subsidiaries, (B) any transfer by HoldCo or any of its
Subsidiaries to Comcast or any of its Subsidiaries, or to the Company or any of
its Subsidiaries, (C) any HoldCo Redemption Right, (D) any Comcast Purchase
Right, or (E) the Back-End Transaction, the “closing of the books” method
(including the “calendar day” convention described in Proposed Treasury
Regulations Section 1.706-4(e)(1))

 

89



--------------------------------------------------------------------------------

shall be utilized and (ii) upon any other transfer by a Member, the transferor
Member shall have the right to designate whether to use the “closing of the
books” method or the “proration” method; provided that the transferor Member
shall indemnify the Company for any reasonable incremental costs and expenses
incurred by the Company in calculating the items to be allocated under the
method selected pursuant to this clause (ii) compared to the costs and expenses
that would have been incurred if the Company had calculated the items to be
allocated using the method not selected.

(f) The Company shall maintain books for the purpose of registering the transfer
of interests in the Company. Upon a transfer of interests in the Company, the
transferor of such interests shall notify the Company so that such transfer may
be registered in the books of the Company. A transfer of interests in the
Company shall be effective upon registration of the transfer in the books of the
Company.

Section 9.12. Termination of Member Status; Redemption or Repurchase. Any Member
that Transfers all of its, and owns no, Units shall immediately cease to be a
Member and shall no longer be a party to this Agreement (in its capacity as a
Member) and the Register shall be updated to eliminate such Person; provided,
however, that such Member (i) shall not thereby be relieved of its liability for
breach of this Agreement prior to such time or, except as set forth in
Section 9.01(b)(iv), from any obligations under this Agreement not related to
its capacity as a Member; (ii) shall retain any rights with respect to a breach
of this Agreement by any other Person prior to such time; (iii) shall retain the
right to indemnification hereunder; and (iv) except in the case of Comcast as
expressly permitted by Section 9.01(b)(iv), shall not thereby be relieved of any
of its obligations under Article 9. Except for purchases of Units in accordance
with the HoldCo Redemption Rights, the Comcast Purchase Rights, or the Back-End
Transaction, Units may be redeemed or repurchased by the Company only with the
prior written consent of the Board and, to the extent set forth in
Section 4.10(a), the GE Members.

Section 9.13. Void Transfers. To the greatest extent permitted by the Act and
other Law, any Transfer by any Member of any Units or other interest in the
Company (including, for the avoidance of doubt, any Transfer of any Person which
directly or indirectly owns Units) in contravention of this Agreement shall be
ineffective and null and void ab initio and shall not bind or be recognized by
the Company or any other Person. In the event of any Transfer in contravention
of this Agreement, to the greatest extent permitted by the Act and other Law,
the purported transferee shall have no right to any profits, losses or
distributions of the Company or any other rights of a Member.

Section 9.14. Transfer Indemnification; Other Tax Matters. (a) GE shall
indemnify and hold Comcast, the Company, HoldCo, Holding and any Third Party
Acquirer to which Units are Transferred in accordance with

 

90



--------------------------------------------------------------------------------

Section 13.06(ii) (a “Comcast Third Party Acquirer”) harmless against any income
or franchise taxes imposed on a transfer of Units or HoldCo Shares by GE or any
GE transferee to Comcast, the Company or any Comcast Third Party Acquirer
(including, for the avoidance of doubt, any tax imposed upon an actual or deemed
distribution of HoldCo Shares by the Company to Comcast or its Affiliates,
Holding or its Affiliates or a Comcast Third Party Acquirer or its Affiliates);
provided that, other than in the case of the Back-End Transaction, if
(I) pursuant to the Second HoldCo Redemption Right, the aggregate Percentage
Interests of the Comcast Members or the Comcast Third Party Acquirer and its
Affiliates, as applicable, will equal 100% after the purchase of securities upon
HoldCo’s exercise of the Second HoldCo Redemption Right, (II) GE elects to sell
HoldCo Shares in connection with the Second HoldCo Redemption Right and (III)
Comcast or the Comcast Third Party Acquirer, as applicable, does not exercise
its right to require the Company to assign to Comcast or the Comcast Third Party
Acquirer, as applicable, the obligation to purchase such HoldCo Shares pursuant
to Section 9.04(d), GE shall not be required to indemnify any party with respect
to any tax described above to the extent attributable to the HoldCo Shares
Transferred in connection with the Second HoldCo Redemption Right; provided,
further, that the amount payable by GE pursuant to this Section shall include an
amount so that after paying all Taxes with respect to the receipt of the
indemnification payment, each party entitled to indemnification herein receives
an amount (based on the Applicable Tax Rate) equal to the amount that it would
have received had not such Taxes been imposed. The party that may be entitled to
indemnification under the previous sentence (the “Indemnified Party”) will act
in good faith to execute, or cause to be executed, the transaction in which such
securities are transferred in a manner that seeks to minimize the amount of
taxes for which indemnification may by claimed pursuant to the previous sentence
(“Indemnifiable Taxes”); provided that the Indemnified Party shall not be
required to structure the transaction in a manner that seeks to minimize
Indemnifiable Taxes if doing so would reasonably be expected to require the
Indemnified Party to incur any additional cost that is not compensated by GE.

(b) The Indemnified Party shall promptly deliver to GE a copy of any written
communication received by the Indemnified Party or any of its Affiliates from a
taxing authority concerning Indemnifiable Taxes and shall promptly notify GE in
writing of any pending or threatened audit, claim or demand (a “Tax Claim”) that
could give rise to a right of indemnification describing in reasonable detail
the facts and circumstances with respect to the subject matter of such Tax
Claim.

(c) GE shall have the right, at its expense, to participate in any Tax Claim or
administrative or judicial proceeding with respect to Indemnifiable Taxes. Such
participation shall include the right to review submissions made to a taxing
authority as well as notice of any in person or telephonic meetings with a
taxing authority. The Indemnified Party shall not settle any such Tax Claim or

 

91



--------------------------------------------------------------------------------

administrative or judicial proceeding without the consent of GE, which consent
shall not be unreasonably withheld or delayed.

(d) At least 15 days prior to any transfer of HoldCo Shares by the Company to
Comcast or its Affiliates or a Comcast Third Party Acquirer or its Affiliates,
the Company shall provide written notice to GE of the intended transfer, setting
forth in reasonable detail the facts and circumstances regarding such transfer
(the “Comcast Proposed Transfer”). The Company will not implement the Comcast
Proposed Transfer without the consent of GE, which consent shall not be
unreasonably withheld or delayed; provided that in the event GE does not consent
to the Comcast Proposed Transfer within 10 days after receipt of written notice
of the Comcast Proposed Transfer, GE shall on such date provide Comcast or a
Comcast Third Party Acquirer, as the case may be, with an alternative proposal
to effect a comparable transfer by the Company of such HoldCo Shares (the “GE
Proposed Transfer”). If the GE Proposed Transfer is not reasonably acceptable to
Comcast or the Comcast Third Party Acquirer, as the case may be, the Company
shall provide written notice to GE of its rejection of the GE Proposed Transfer,
setting forth the reasons for such rejection. If Comcast or the Comcast Third
Party Acquirer, as the case may be, does not receive written notice from GE with
a revised GE Proposed Transfer reasonably acceptable to Comcast or the Comcast
Third Party Acquirer, as the case may be within five days after sending GE
written notice of its rejection, the Company shall be permitted to implement the
Comcast Proposed Transfer, and GE shall indemnify Comcast and the Comcast Third
Party Acquirer to the extent provided by Section 9.14(a) with respect to the
Comcast Proposed Transfer. If the GE Proposed Transfer (or the revised GE
Proposed Transfer, if applicable) is reasonably acceptable to Comcast or the
Comcast Third Party Acquirer, as the case may be, either as originally submitted
or as revised, (i) Comcast or the Comcast Third Party Acquirer, as the case may
be, shall cause the GE Proposed Transfer (or the revised GE Proposed Transfer,
if applicable) to be implemented and (ii) GE shall, in addition to its
obligation to indemnify pursuant to Section 9.14(a), indemnify and hold Comcast
and a Comcast Third Party Acquirer harmless for any incremental costs associated
with the implementation of the GE Proposed Transfer (or the revised GE Proposed
Transfer, if applicable) rather than the Comcast Proposed Transfer.

(e) With respect to any transfer pursuant to this Article 9 in connection with
which GE transfers HoldCo Shares instead of Units, GE shall not make an election
under Section 338(h)(10) of the Code or otherwise cause such transfer to be
treated as a sale of HoldCo’s assets for tax purposes.

ARTICLE 10

COVENANTS

Section 10.01. Confidentiality. (a) Each Member agrees that it shall hold
strictly confidential and shall use, and that it shall cause any Person to whom

 

92



--------------------------------------------------------------------------------

Confidential Information is disclosed pursuant to clause (i) below to hold
strictly confidential and to use, the Confidential Information only in
connection with its investment in the Company and not for any other purpose.
Each Member agrees that it shall be responsible for any breach of the provisions
of this Section 10.01 by any of its Representatives to whom it discloses
Confidential Information. Each Member further acknowledges and agrees that it
shall not disclose any Confidential Information to any Person, except that
Confidential Information may be disclosed:

(i) to such Member’s Representatives in the normal course of the performance of
their duties or to any financial institution providing credit to such Member;

(ii) to the extent required by applicable Law (including complying with any oral
or written questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process to which a Member is
subject; provided that, unless otherwise prohibited by Law, such Member agrees
to give the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Member shall cooperate with such efforts by the Company, and shall in
any event make only the minimum disclosure required by such Law));

(iii) to any Person to whom such Member is contemplating a Transfer of its
Company Securities; provided that such Transfer would not be in violation of the
provisions of this Agreement, the potential transferee agrees in advance of any
such disclosure to be bound by a confidentiality agreement consistent with the
provisions hereof and such Member shall be responsible for breaches of such
confidentiality agreement by such potential transferee;

(iv) to any regulatory authority or rating agency to which such Member or any of
its Affiliates is subject or with which it has regular dealings, as long as such
authority or agency is advised of the confidential nature of such information
and such Member uses reasonable efforts to seek confidential treatment of such
information to the extent available;

(v) to the extent required by the rules and regulations of the Commission or
stock exchange rules; or

(vi) if the prior written consent of the Board shall have been obtained.

Nothing contained herein shall prevent the use (subject, to the extent possible,
to a protective order) of Confidential Information in connection with the
assertion or defense of any claim by or against the Company or any Member.

 

93



--------------------------------------------------------------------------------

(b) “Confidential Information” means any information concerning the Company or
any Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the Company or any such Subsidiaries in the
possession of or furnished to any Member (including by virtue of its present or
former right to designate a Director); provided that the term “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by a Member or
its directors, officers, employees, shareholders, members, partners, agents,
counsel, investment advisers or other representatives (all such persons being
collectively referred to as “Representatives”) in violation of this Agreement or
any of the other Transaction Agreements, (ii) was available to such Member on a
non-confidential basis prior to its disclosure to such Member or its
Representatives by the Company or any such Subsidiaries or (iii) becomes
available to such Member on a non-confidential basis from a source other than
the Company after the disclosure of such information to such Member or its
Representatives by the Company, which source is (at the time of receipt of the
relevant information) not, to such Member’s knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company or another Person; provided that, notwithstanding anything to the
contrary contained herein, “Confidential Information” in the possession of
Comcast, GE or any of their respective Subsidiaries prior to the date of this
Agreement shall not by virtue of the foregoing exceptions in clauses (ii) or
(iii) not be deemed Confidential Information and Comcast and GE shall be
obligated to keep or to cause to be kept such information confidential in
accordance with the provisions of this Section 10.01 as fully as if they did not
have access to such information prior to the date of this Agreement but only
received it after the date of this Agreement.

Section 10.02. Related Party Transactions. (a) For so long as GE directly or
indirectly owns any Units, the Company shall not, and it shall not cause or
permit any of its Subsidiaries to, enter into any Related Party Transaction
unless such transaction is on terms that are no less favorable to the Company or
such Subsidiary than those that would have been obtained in a comparable
transaction by the Company or such Subsidiary with an unrelated Person (“Arm’s
Length Terms”).

(b) For so long as GE directly or indirectly owns any Units, prior to the
Company or a Company Subsidiary entering into a proposed Related Party
Transaction involving annual payments or annual incurrence of obligations by the
Company or such Subsidiary in excess of $7.5 million, the Company shall provide
GE with a written notice (an “RPT Notice”) containing a summary of the material
terms of such proposed transaction and shall provide GE a reasonable opportunity
to consult with representatives of the Company and Comcast (including those
senior employees of the Company and Comcast or their Subsidiaries involved in
the negotiation of such transaction) concerning such

 

94



--------------------------------------------------------------------------------

proposed transaction. Notwithstanding that an RPT Notice is not required with
respect to Related Party Transactions involving $7.5 million or less as set
forth above, nothing in this Agreement shall prevent the management of the
Company or its Subsidiaries from notifying GE of such transactions or from
discussing such transactions with employees of GE or its Affiliates.

(c) Without the prior written consent of GE, the Company shall not, and it shall
not cause or permit any of its Subsidiaries to, enter into any Non-Ordinary
Course Related Party Transaction.

(d) If GE does not believe an Ordinary Course Related Party Transaction
described in an RPT Notice is on Arm’s Length Terms, GE shall have ten Business
Days from the date of receipt of the relevant RPT Notice to deliver a written
notice (an “RPT Dispute Notice”) to Comcast and the Company to such effect,
which notice shall specify the reasons for GE’s belief. If GE does not deliver
an RPT Dispute Notice during such period, the relevant parties may enter into
the relevant Related Party Transaction on the same terms or on terms that are
the same (other than in an immaterial respect) as those described in the RPT
Notice. If GE does deliver an RPT Dispute Notice during such period, the parties
shall resolve the dispute as described below.

(e) Within five Business Days of the delivery of the RPT Dispute Notice, each of
Comcast and GE shall select and appoint one senior executive to act as its
representative (each an “RPT Dispute Representative”) in connection with such
dispute. The RPT Dispute Representatives shall promptly enter into good faith
discussions (in person or by telephone) to attempt to resolve the dispute. The
RPT Dispute Representatives shall have the authority to enter into a binding
resolution of the dispute. If GE does not select and appoint an RPT Dispute
Representative within the time period specified in this Section 10.02(e),
Comcast shall have the right to cause the Company or the applicable Company
Subsidiary to enter into the Ordinary Course Related Party Transaction on the
terms set forth in the RPT Notice or on terms that are the same (other than in
an immaterial respect) as those described in the RPT Notice. If Comcast does not
select and appoint an RPT Dispute Representative within the time period
specified in this Section 10.02(e), Comcast shall be prohibited from entering
into the Related Party Transaction that is the subject of the applicable RPT
Dispute Notice.

(f) If each of Comcast and GE does select and appoint an RPT Dispute
Representative within the time period specified in Section 10.02(e) but the RPT
Dispute Representatives are unable to resolve the dispute within seven Business
Days of the later of their two appointments, Comcast and GE shall select and
appoint an independent third party with relevant expertise in the type of
Ordinary Course Related Party Transaction in dispute to arbitrate the dispute
within ten Business Days of the expiration of such period. If Comcast and GE are
unable to select and appoint the arbitrator within the specified period, Comcast

 

95



--------------------------------------------------------------------------------

shall deliver to GE in writing a list of five potential arbitrators meeting the
requirements set forth in this Section 10.02(f) and, within five Business Days
of receipt of such list, GE shall select and appoint the arbitrator from such
list. If GE does not select and appoint the arbitrator in accordance with the
immediately preceding sentence, Comcast shall select and appoint the arbitrator
from such list within five Business Days of the expiration of the period
specified in the immediately preceding sentence.

(g) Within 30 calendar days of the selection of the arbitrator, the arbitrator
shall determine the Arm’s Length Terms of the Related Party Transaction. The
arbitration shall be conducted in New York, New York under the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
of the arbitration, except as they may be modified herein or by agreement of the
parties. The decision of the arbitrator as to the Arm’s Length Terms of the
Ordinary Course Related Party Transaction shall be binding on the parties. All
fees and disbursements of the arbitrator shall be shared equally by Comcast and
GE.

(h) After the determination of the arbitrator pursuant to Section 10.02(g),
Comcast shall have the right to cause the Company or the applicable Company
Subsidiary to enter into the Ordinary Course Related Party Transaction on the
terms determined by the arbitrator; provided that Comcast may elect in its sole
discretion not to enter into such Related Party Transaction on such terms.

(i) If GE does not believe an Ordinary Course Related Party Transaction that is
not the subject of an RPT Notice is on Arm’s Length Terms, GE shall have ten
Business Days from the date GE obtains knowledge of the transaction to deliver
an RPT Dispute Notice. In such case, the provisions contained in Sections
10.02(d) through (h) shall apply mutatis mutandis; provided that if the Ordinary
Course Related Party Transaction in question was entered into before GE
delivered its RPT Dispute Notice, then (x) any provision permitting Comcast to
cause the Company or the applicable Company Subsidiary to enter into a Related
Party Transaction on specific terms shall be deemed to permit the Company or the
applicable Company Subsidiary to continue such Related Party Transaction on such
terms and (y) any provision prohibiting Comcast from entering into a Related
Party Transaction on specific terms shall be deemed to require Comcast to
(A) terminate such Related Party Transaction or (B) amend the terms of such
Related Party Transaction such that it would be on Arms’ Length Terms.

(j) Except as expressly set forth in Sections 10.02(a) and 10.02(b), the
provisions of this Section 10.02 shall terminate and cease to be of further
effect at such time as GE’s Percentage Interest is less than 10%.

Section 10.03. Non-Competition. (a) Except (i) with respect to their ownership
of interests in the Company and (ii) as permitted by this Section 10.03

 

96



--------------------------------------------------------------------------------

or by Section 10.06, neither Comcast nor GE nor any of their respective
Subsidiaries will engage in any Company Principal Business. This Section 10.03
shall cease to be applicable to any Person at such time as such Person is no
longer a Subsidiary of Comcast or GE, as the case may be, and shall not apply to
any Person that purchases assets, operations or a business from Comcast or GE,
or one of their respective Subsidiaries, if such Person is not a Subsidiary of
Comcast or GE, as the case may be, after such transaction is consummated. This
Section 10.03 does not apply to any Subsidiary of GE or Comcast in which a
Person who is not an Affiliate of GE or Comcast, as the case may be, holds
equity interests and with respect to which GE or Comcast or another of their
respective Subsidiaries, as applicable, has contractual or legal obligations
(including fiduciary duties of representatives on the board of directors or
similar body of such Subsidiary) existing as of the date hereof that limit GE’s
or Comcast’s ability to impose on the subject Subsidiary a non-competition
obligation such as that in this Section 10.03.

(b) Notwithstanding the provisions of Section 10.03(a), and without implicitly
agreeing that the following activities would be subject to the provisions of
Section 10.03(a), nothing in this Agreement shall preclude, prohibit or
restrict: (i) GE, or any of its Subsidiaries, from engaging in any manner in any
(A) Financial Services Business, (B) Existing Business Activities, (C) GE De
Minimis Business or (D) Satellite Business; or (ii) Comcast or any of its
Subsidiaries, from engaging in any manner in any (A) Comcast Permitted Business
or (B) Comcast De Minimis Business.

(c) Notwithstanding the provisions of Section 10.03(a), GE or any of its
Affiliates may make a Mixed Competing Business Acquisition; provided that if
such acquisition would otherwise be prohibited by this Section 10.03, promptly
following such acquisition, GE, or its Affiliate, as applicable, shall offer the
Company in writing the opportunity to acquire, or invest in, directly or through
a Subsidiary of the Company, the Company Principal Business acquired, or
invested in, by GE or its Affiliate in such Mixed Competing Business
Acquisition. The writing pursuant to which such offer is made shall include a
summary of the material terms of the offer, including the price of such offer.
Such terms shall include (x) a price that reflects GE’s reasonable good faith
determination of the portion of the aggregate purchase price paid by GE or its
Affiliate in the Mixed Competing Business Acquisition that was attributable to
the Company Principal Business included in such Mixed Competing Business
Acquisition and (y) other commercially reasonable arms’ length terms. In the
event that the Company disputes GE’s determination of price or the commercial
reasonableness and arm’s length nature of the other terms included in such
offer, the Company shall provide written notice to GE and the dispute shall be
resolved by a mutually agreed upon appraiser (who shall be an independent third
party with relevant expertise) pursuant to an appraisal process not to exceed 30
calendar days and conducted in New York, New York under the Commercial
Arbitration Rules of the American

 

97



--------------------------------------------------------------------------------

Arbitration Association in effect at the time of the arbitration, except as they
may be modified herein or by agreement of the parties. If an appraisal process
is necessary and Comcast and GE do not mutually select and appoint such
appraiser within five Business Days following delivery of the notice required
pursuant to the preceding sentence, an appraiser shall be selected and appointed
in the manner set forth in the final two sentences of Section 10.02(f). All fees
and disbursements of the Appraiser shall be shared equally by Comcast and GE.

(d) Promptly after making a written offer as set forth in Section 10.03(c) above
(and in any event within 10 Business Days thereafter), GE shall provide the
Company all material information available to GE with respect to the Company
Principal Business. GE shall include in any third party confidentiality
agreement entered into in connection with the proposed transaction subject to
such offer a provision permitting GE to comply with its disclosure obligations
under this Section 10.03(d). The Company shall have 10 Business Days from the
later of (i) the date all such information is provided and (ii) the completion
of any appraisal process conducted pursuant to Section 10.03(c) to decide
whether to accept the offer.

(e) If prior to the expiration of such 10 Business Day period the Company
accepts such offer, the parties shall work together in good faith to complete
the Company’s acquisition of, or investment in, the Company Principal Business
as soon as reasonably practicable, subject to receipt of required regulatory
approvals. Notwithstanding the provisions in Section 4.10(a), the GE Members may
not exercise any rights they may have under Section 4.10(a) that would prohibit
or otherwise impede such Company Principal Business acquisition or investment
(including in connection with the incurrence of any Debt required to complete
such acquisition or investment).

(f) If prior to the expiration of such 10 Business Day period the Company fails
to accept such offer, and the ownership of the Company Principal Business by GE
or its Affiliates would otherwise be prohibited by this Section 10.03, then GE
or its Affiliate, as the case may be, shall be required to divest the Company
Principal Business within a commercially reasonable period of time.

(g) The Company’s decision whether to accept such offer (or to grant any consent
to waive any rights of the Company in respect of such offer) shall be made by
only those members of the Board designated by the Comcast Members.

(h) This Section 10.03 shall terminate and be of no further force and effect
upon the earlier of (i) Comcast and its Subsidiaries no longer holding (directly
or indirectly) any Units or (ii) GE and its Subsidiaries no longer holding
(directly or indirectly) any Units.

Section 10.04. Structuring of an IPO. (a) Prior to an IPO, the Members will form
a corporation (“Holding”) into which each Member (other than HoldCo

 

98



--------------------------------------------------------------------------------

or any Subsidiary of HoldCo) will contribute such Member’s Units and into which
GE and Comcast or any of their respective Affiliates that own HoldCo Shares will
contribute their respective HoldCo Shares. In lieu of the contribution by any of
the Comcast Members contemplated by the immediately preceding sentence, Comcast
may contribute or cause to be contributed the equity of such Comcast Member. As
a result of such contributions, Comcast and its Affiliates (in the aggregate),
GE and its Affiliates (in the aggregate) and any Member that is not a Comcast
Member, HoldCo, or a Subsidiary of HoldCo will receive shares of Holding (the
“Common Stock”) that correspond to the relative Percentage Interests of Comcast,
GE and such Member, as applicable. After the formation of Holding and the
contributions referred to above, (i) except where the context clearly requires
otherwise, the term, “Company”, shall refer to Holding, (ii) the terms “Units”
and “Members” and similar terms that are applicable to limited liability
companies and used in this Agreement shall refer to the Common Stock, the
Holding shareholders and similarly corresponding terms applicable to the
corporate form and (iii) the parties agree to enter into, and to cause Holding
to enter into, an agreement setting forth, to the extent permitted by applicable
Law, shareholder rights and obligations equivalent to those applicable to
Members set forth in this Agreement. For the avoidance of doubt, the
registration rights provided to GE, Comcast and their Affiliates pursuant to
Section 10.04(b) shall be with respect to the Common Stock received in exchange
for the contributions by GE and Comcast described above. The parties shall cause
such contributions to qualify as a transaction described in Section 351 of the
Code and shall not take any action that would be reasonably likely to prevent
such contributions from qualifying as such a transaction.

(b) GE and Comcast shall be entitled to the registration rights set forth on
Exhibit D.

Section 10.05. Compliance by Subsidiaries. Each of Comcast and GE shall cause
the Comcast Members or the GE Members, as the case may be, to comply with their
obligations under this Agreement.

Section 10.06. Acquisition of Company Principal Businesses. (a) Prior to a
Stand-alone Competing Business Acquisition proposed by Comcast or any of its
Affiliates or promptly following any Mixed Competing Business Acquisition by
Comcast or any of its Affiliates, Comcast shall offer (a “Competing Business
Offer”) the Company in writing the opportunity to acquire, or invest in,
directly or through a Subsidiary of the Company, the Company Principal Business
proposed to be acquired, or invested in, by Comcast or its Affiliate in such
Stand-alone Competing Business Acquisition or acquired, or invested in, by
Comcast or its Affiliate in such Mixed Competing Business Acquisition, as
applicable. The writing pursuant to which a Competing Business Offer is made
shall include a summary of the material terms of the offer, including the price
of such offer. In the case of a Stand-alone Competing Business Acquisition, the
terms of the Competing Business Offer shall be the terms negotiated between
Comcast or its

 

99



--------------------------------------------------------------------------------

Affiliate, on the one hand, and the applicable third party seller, on the other
hand, with respect to the proposed acquisition of, or investment in, the
applicable Company Principal Business. In the case of a Mixed Competing Business
Acquisition, the terms of the Competing Business Offer shall include (x) a price
that reflects Comcast’s reasonable good faith determination of the portion of
the aggregate purchase price paid by Comcast or its Affiliate in the Mixed
Competing Business Acquisition that was attributable to the Company Principal
Business included in such Mixed Competing Business Acquisition and (y) other
commercially reasonable arm’s length terms. In the event that the Company
disputes Comcast’s determination of price or the commercial reasonableness and
arm’s length nature of the other terms included in any such Competing Business
Offer, the Company shall provide written notice to Comcast and the dispute shall
be resolved by a mutually agreed upon appraiser (who shall be an independent
third party with relevant expertise) pursuant to an appraisal process not to
exceed 30 calendar days and conducted in New York, New York under the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
of the arbitration, except as they may be modified herein or by agreement of the
parties. If an appraisal process is necessary and Comcast and GE do not mutually
select and appoint such appraiser within five Business Days following delivery
of the notice required pursuant to the preceding sentence, an appraiser shall be
selected and appointed in the manner set forth in the final two sentences of
Section 10.02(f). All fees and disbursements of the Appraiser shall be shared
equally by Comcast and GE.

(b) Promptly after making a Competing Business Offer (and in any event within 10
Business Days thereafter), Comcast shall provide the Company all material
information available to Comcast with respect to the applicable Company
Principal Business. Comcast shall include in any third party confidentiality
agreement entered into in connection with the proposed transaction subject to
the Competing Business Offer a provision permitting Comcast to comply with its
disclosure obligations under this Section 10.06(b). The Company shall have 10
Business Days from the later of (i) the date all such information is provided
and (ii) the completion of any appraisal process conducted pursuant to
Section 10.06(a) (the “Offering Period”) to decide whether to accept the
Competing Business Offer.

(c) If prior to the expiration of the applicable Offering Period the Company
accepts a Competing Business Offer, the parties shall work together in good
faith to complete the Company’s or its applicable Subsidiary’s acquisition of,
or investment in, the Company Principal Business as soon as reasonably
practicable, subject to receipt of required regulatory approvals.
Notwithstanding the provisions in Section 4.10(a), the GE Members may not
exercise any rights they may have under Section 4.10(a) that would prohibit or
otherwise impede such Company Principal Business acquisition or investment
(including in connection with the incurrence of any Debt required to complete
such acquisition

 

100



--------------------------------------------------------------------------------

or investment), so long as such acquisition or investment is completed in all
material respects on the terms and conditions approved in accordance with
Section 10.06(h).

(d) If prior to the expiration of the applicable Offering Period the Company
fails to accept a Competing Business Offer made with respect to a Stand-alone
Competing Business Acquisition in which the purchase price for the Company
Principal Business acquisition or investment is less than or equal to $500
million or, if the applicable Threshold has not been exceeded or would not be
exceeded as a result of such Stand-alone Competing Business Acquisition, greater
than $500 million, Comcast and its Affiliates shall thereafter (subject to
Section 10.06(i)) be permitted to acquire, or invest in, the applicable Company
Principal Business on substantially the same terms as were offered to the
Company pursuant to the Competing Business Offer.

(e) If prior to the expiration of the applicable Offering Period the Company
fails to accept a Competing Business Offer made with respect to a Stand-alone
Competing Business Acquisition in which the purchase price for the Company
Principal Business acquisition or investment is greater than $500 million and
the applicable Threshold has been exceeded or would as a result of such
Stand-alone Competing Business Acquisition be exceeded, Comcast and its
Affiliates shall be prohibited from acquiring, or investing in, the applicable
Company Principal Business.

(f) If prior to the expiration of the applicable Offering Period the Company
fails to accept a Competing Business Offer made with respect to a Mixed
Competing Business Acquisition in which the purchase price for the Company
Principal Business acquisition or investment is less than or equal to $500
million or, if the applicable Threshold has not been exceeded or would not be
exceeded as a result of the Mixed Competing Business Acquisition, greater than
$500 million, Comcast or its Affiliate, as the case may be, shall (subject to
Section 10.06(i)) be permitted to continue to own and operate the applicable
Company Principal Business.

(g) If prior to the expiration of the applicable Offering Period the Company
fails to accept a Competing Business Offer made with respect to a Mixed
Competing Business Acquisition in which the purchase price for the Company
Principal Business acquisition or investment is greater than $500 million and
the applicable Threshold has been exceeded or would as a result of such Mixed
Competing Business Acquisition be exceeded, Comcast or its Affiliate, as the
case may be, shall be required to divest the applicable Company Principal
Business within a commercially reasonable period of time.

(h) The Company’s decision whether to accept a Competing Business Offer (or to
grant any consent to waive any rights of the Company in respect of a Competing
Business Offer) shall be made by only those members of the Board

 

101



--------------------------------------------------------------------------------

designated by HoldCo. If the Company fails to accept a Competing Business Offer,
for so long as HoldCo or any of its Affiliates directly or indirectly holds any
Units, neither HoldCo nor any of its Affiliates may pursue such Competing
Business Offer or acquire or invest in such Company Principal Business in
reliance on the GE De Minimis Business exception pursuant to
Section 10.03(b)(i)(C).

(i) Notwithstanding anything to the contrary contained herein but subject to
Section 10.06(j), prior to the 18-month anniversary of the Closing Date,
(x) neither Comcast nor any of its Affiliates may make a Significant Investment
in a Company Principal Business in a Stand-alone Competing Business Acquisition
and (y) Comcast or one of its Affiliates may make a Significant Investment in a
Company Principal Business in a Mixed Competing Business Acquisition only if
such Company Principal Business is divested within a commercially reasonable
period of time.

(j) Notwithstanding any provision of this Agreement to the contrary, and without
implicitly agreeing that the following transactions would be subject to the
provisions of this Section 10.06, this Section 10.06 shall not be applicable to
(x) any transaction entered into by Comcast or its Affiliates prior to the date
of this Agreement in accordance with Section 6.22 of the Master Agreement,
(y) any acquisition of, or other investment in, a Comcast Permitted Business or
a Comcast De Minimis Business by Comcast or its Affiliates and (z) the
acquisition by Comcast or its Affiliates of all or a portion of the Weather
Channel Business pursuant to Section 10.07. Without limiting the generality of
the foregoing and for the avoidance of doubt, in each such case, the purchase
price for any such transaction shall be disregarded when determining whether the
Threshold has been exceeded or would be exceeded as a result of any other
transaction.

(k) Except as set forth in Section 10.06(h), the provisions of this
Section 10.06 shall terminate and cease to be of further effect at such time as
GE’s Percentage Interest is less than 20% (calculated in accordance with
Section 4.10(d)).

Section 10.07. Weather Channel. (a) If as a result of the consummation of the
transactions contemplated by the Master Agreement the Company or any of its
Subsidiaries become entitled to exercise an “NBCU Call Option” pursuant to
Section 4.6 of the Weather Channel Stockholders Agreement or a right of first
refusal pursuant to Section 4.4 of the Weather Channel Stockholders Agreement at
an earlier time than the Company or such Subsidiary would otherwise have been
entitled to exercise such right, at the election of Comcast, the Company or such
Subsidiary will, to the extent permissible, assign such right to Comcast or an
Affiliate of Comcast designated by Comcast and, if not permissible, will enter
into a mutually agreeable arrangement with Comcast or such Affiliate so that
Comcast or such Affiliate may acquire the applicable interest in the Weather
Channel Business on the same terms and conditions as the Company or such

 

102



--------------------------------------------------------------------------------

Subsidiary would have been able to acquire such interest pursuant to such right;
provided, however, that Comcast shall indemnify the Company and GE for any
losses, claims, damages or liabilities arising out of or in connection with such
arrangement. Notwithstanding anything to the contrary herein, no such assignment
or arrangement shall be deemed to be a Related Party Transaction, and the
provisions of Section 10.02 shall not apply to any such assignment or
arrangement.

(b) For the avoidance of doubt, if Comcast or any of its Affiliates purchases an
interest in the Weather Channel Business pursuant to Section 10.07(a), then,
subject to the applicable provisions of the Weather Channel Stockholders
Agreement, Comcast or such Affiliate may exercise any right relating to or in
connection with its ownership of such interest in the Weather Channel Business
in its sole discretion and without regard to any interest of the Company or any
other Person therein and no such exercise of any such right shall be subject to
the provisions of Section 10.02.

ARTICLE 11

FINANCIAL REPORTING

Section 11.01. Annual Financial Information. (a) The Company agrees that, so
long as any member of the GE Group meets the Equity Method Threshold at any time
during any fiscal year, the Company shall deliver to GE:

(i) within eight calendar days following the conclusion of such fiscal year, the
estimated consolidated net income of the Company and updated Agreed Adjustments,
if applicable, for such fiscal year;

(ii) in accordance with the timeframe established by Comcast to satisfy its
reporting requirements, but in no event later than seven Business Days following
the conclusion of such fiscal year, the Corporate Reporting Data and updated
Agreed Adjustments, if applicable, for such fiscal year, subject to adjustment,
if any, pursuant to Section 11.01(b)(ii);

(iii) within five Business Days prior to the day the Company completes its
audited annual consolidated financial statements (the “Audited Financial
Statements”), and, in any event, prior to the issuance of the Company’s audit
opinion by the Company Auditors (the “Audit Opinion”), a draft of the final form
of the Audited Financial Statements and a draft of the final form of the Audit
Opinion; and

(iv) upon completion of the Audited Financial Statements and the Audit Opinion,
a copy of such Audited Financial Statements and the manually signed Audit
Opinion.

 

103



--------------------------------------------------------------------------------

If requested by GE, the Company shall take commercially reasonable efforts to
provide to GE the Audited Financial Statements in compliance with Regulation S-X
under the Securities Act and to support the Company Auditors in providing
manually signed reports and consents with respect to the Audited Financial
Statements that are in compliance with Regulation S-X under the Securities Act,
in each case, to enable the GE Group to adhere to the disclosure requirements
therein should the Company qualify as a “significant investee” (as defined in
Rule 3-09 of Regulation S-X under the Securities Act) of GE. In addition, the
Company shall use commercially reasonable efforts to provide the GE Group with
any other information reasonably requested by GE to enable the GE Group to
timely comply with its reporting requirements under applicable Law and, upon
GE’s reasonable request, the Company shall request that the Company Auditors
provide customary “comfort” letters and consents (at GE’s expense) with respect
to any financial information provided by the Company pursuant to this Article 11
that is included in any securities offering by any member of the GE Group (and
the Company shall use commercially reasonable efforts to facilitate the
provision thereof).

(b) In all events, the timeline for the preparation and delivery of the Audited
Financial Statements contemplated by Section 11.01(a)(iii) to GE will be
governed by the timeline set forth by Comcast’s reporting requirements under
applicable Law. If the Audited Financial Statements are expected to be finalized
subsequent to the filing of GE’s Form 10-K for any fiscal year the Company shall
(i) upon five Business Days’ notice by GE, in accordance with the provisions of
Section 11.03(a)(iii), deliver the management representation letter referenced
therein to GE prior to the filing date of GE’s Form 10-K for such fiscal year,
and (ii) inform GE in a timely manner of any issues (and shall promptly respond
to any inquiries or requests relating to such issues made by GE) that arise
(whether raised by the Company Auditors or otherwise) in connection with the
preparation of the Audited Financial Statements to ensure proper financial
reporting by GE of its investment in the Company.

(c) Following such time when the GE Group no longer meets the Equity Method
Threshold, the Company agrees to furnish to GE as soon as practicable, the
Company’s unaudited (or, if available, audited) consolidated balance sheet as at
the end of such fiscal year and the related unaudited (or, if available,
audited) statements of operations and cash flow for such fiscal year, and for
the portion of the fiscal year then ended, in each case prepared in accordance
with GAAP and, if an audit of the Company is performed, certified by the Company
Auditors, together with a comparison of the figures in such financial statements
with the figures for the previous fiscal year. The provisions of this
Section 11.01(c) shall terminate and be of no further force and effect upon the
earlier to occur of (i) an IPO and (ii) the date on which no member of the GE
Group holds any Units.

 

104



--------------------------------------------------------------------------------

Section 11.02. Quarterly Financial Information. (a) The Company agrees that, so
long as any member of the GE Group meets the Equity Method Threshold at any time
during any fiscal quarter, the Company shall deliver to GE:

(i) within four calendar days following the conclusion of such fiscal quarter,
the estimated consolidated net income of the Company and updated Agreed
Adjustments, if applicable, for such fiscal quarter;

(ii) in accordance with the timeframe established by Comcast to satisfy its
reporting requirements, but in no event later than seven Business Days following
the conclusion of such fiscal quarter, the Corporate Reporting Data and updated
Agreed Adjustments, if applicable, for such fiscal quarter, subject to
adjustment, if any, pursuant to Section 11.02(b)(ii); and

(iii) in accordance with the timeframe established by Comcast to satisfy its
reporting requirements, the unaudited quarterly consolidated financial
statements of the Company (consisting of a balance sheet and statements of
operations, changes in members equity, and comprehensive income).

(b) If the unaudited quarterly consolidated financial statements of the Company
are expected to be finalized subsequent to the filing of GE’s Form 10-Q for any
fiscal quarter, the Company shall (i) upon five Business Days’ notice by GE, in
accordance with the provisions of Section 11.03(a)(iii), deliver the management
representation letter referenced therein to GE prior to the filing date of GE’s
Form 10-Q for such fiscal quarter, and (ii) inform GE in a timely manner of any
issues (and shall promptly respond to any inquiries or requests relating to such
issues made by GE) that arise in connection with the preparation of the
Company’s unaudited quarterly consolidated financial statements to ensure proper
financial reporting by GE of its investment in the Company.

(c) Following such time when the GE Group no longer meets the Equity Method
Threshold, the Company agrees to furnish to GE as soon as practicable, the
Company’s unaudited consolidated balance sheet as at the end of each of the
first three fiscal quarters and the related unaudited statement of operations
and cash flow for such quarter and for the portion of the fiscal year then
ended, in each case prepared in accordance with GAAP, together with a comparison
of the figures in such financial statements with the figures for the comparable
period of the previous fiscal year. The provisions of this Section 11.02(c)
shall terminate and be of no further force and effect upon the earlier to occur
of (i) an IPO and (ii) the date on which no member of the GE Group holds any
Units.

 

105



--------------------------------------------------------------------------------

Section 11.03. Certain Other Provisions Regarding Financial Reporting. (a) The
Company agrees that, so long as any member of the GE Group meets the Equity
Method Threshold during any quarterly or annual period:

(i) Maintenance of Books and Records. The Company shall, and shall cause each of
its consolidated Subsidiaries to, (A) make and keep books, records and accounts,
which, in the good faith judgment of the Company, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the Company and its consolidated Subsidiaries and (B) devise and maintain a
system of internal accounting controls which, in the good faith judgment of the
Company, is sufficient to provide reasonable assurances that: (x) transactions
are executed in accordance with management’s general or specific authorization,
(y) transactions are recorded as necessary (1) to permit preparation of
financial statements in conformity with GAAP or any other standard applicable to
such statements and (2) to maintain accountability for assets and (z) access to
assets is permitted only in accordance with management’s general or specific
authorization.

(ii) Internal Audit and Company Auditors Reports. The Company and Comcast shall
allow GE reasonable access, upon GE’s reasonable request, to reports and/or
results of performance of internal audit procedures performed by the internal
audit functions of Comcast or the Company with respect to the Company for the
purpose of complying with GE’s reporting and disclosure obligations under
applicable Law. Upon GE’s reasonable request, the Company shall deliver promptly
to GE copies of all reports submitted to the Company by the Company Auditors
(including, without limitation, each report submitted to the Company or any of
its subsidiaries concerning its accounting practices and systems and any comment
letter submitted to management in connection with their annual audit and all
responses by management to such reports and letters) to the extent necessary to
facilitate GE’s compliance with its reporting and disclosure obligations under
applicable Law.

(iii) Management Representation Letters. For so long as the Company qualifies as
a “significant investee” (as defined in Rule 3-09 of Regulation S-X under the
Securities Act) of GE, the Company shall provide GE the annual or quarterly
management representation letter, as applicable, in form and substance that is
consistent with the financial reporting practices of Comcast and its
Subsidiaries and reasonably satisfactory to GE, which management representation
letter shall be signed by the President, Chief Financial Officer and Controller
of the Company and delivered to GE on a timeline that is consistent with the
issuance of annual and quarterly financial statements, as applicable, in
accordance with GE’s reporting schedule.

 

106



--------------------------------------------------------------------------------

(iv) Company Operating Review. The Company shall promptly deliver to GE any
budget or forecasting reports or updates completed in accordance with the
internal financial reporting processes of Comcast (“Budget and Forecasting
Reports”), together with any adjustments to the Agreed Adjustments in connection
therewith to the extent known by the Company at the time of delivery of the
relevant Budget and Forecasting Reports. The Company agrees to deliver Budget
and Forecasting Reports on at least a quarterly basis.

(b) Fiscal Periods. The Company shall advise GE if, as of the Closing Date, any
Contributed Comcast Subsidiary (as defined in the Master Agreement) has a fiscal
year which ends on a date other than December 31. Fiscal period ends shall be as
determined by Comcast and shall not be adjusted to reflect any differences
between fiscal period ends of Comcast and GE. The Company shall use commercially
reasonable efforts to maintain a fiscal year which ends on December 31 and, so
long as the Company is required to deliver any financial information pursuant to
Sections 11.01 and 11.02, shall provide prompt written notice to GE in the event
of any change to the Company’s fiscal year end.

Section 11.04. GE Annual Statements. In connection with any GE Group member’s
preparation of its audited annual financial statements and its annual reports to
shareholders (collectively the “GE Annual Statements”), during any fiscal year
in which the members of the GE Group meet the Equity Method Threshold, the
Company agrees as follows:

(a) Coordination of Auditors’ Opinions. Notwithstanding any other provisions
hereof, for so long as the Company qualifies as a “significant investee” (as
defined in Rule 3-09 of Regulation S-X under the Securities Act) of GE, (i) the
Company will use its commercially reasonable efforts to enable the Company
Auditors to complete their audit and issue their opinion on the Audited
Financial Statements in sufficient time to enable GE to meet its timetable for
the printing, filing and public dissemination of the GE Annual Statements, and
(ii) the Company and GE shall coordinate timing of their respective audits to
allow for the aforementioned timely filing and communication of the GE Annual
Statements.

(b) Access to Audit Personnel and Working Papers. The Company will request the
Company Auditors to make available to the GE Auditors both the personnel who
performed or are performing the annual audit of the Company and, consistent with
customary professional practice and courtesy of such auditors with respect to
the furnishing of work papers, work papers related to the annual audit of the
Company, in all cases within a reasonable time after the Company Auditors’
opinion date, so that the GE Auditors are able to perform the procedures they
consider necessary as it relates to the GE Auditors’ report on the GE Annual
Statements.

 

107



--------------------------------------------------------------------------------

Section 11.05. Access to Management Personnel and Information. So long as any
member of the GE Group meets the Equity Method Threshold, the Company agrees to
permit GE and the GE Auditors to inspect, at GE’s sole expense, all existing
books and records of the Company and its Subsidiaries, and to provide GE and the
GE Auditors reasonable access to the management and other relevant personnel of
the Company and its Subsidiaries, in each case, during regular business hours
for any purpose reasonably related to GE’s status as a (direct or indirect)
holder of Units; provided that the Company and its Subsidiaries shall not be
required to cooperate with any inspection or access requests pursuant to this
Section 11.05 that would unduly interfere with their business operations.

Section 11.06. GE Public Filings. The Company shall use commercially reasonable
efforts to assist GE, to the extent reasonably requested by GE, in the
preparation of GE Public Filings; provided that such assistance shall be limited
to information relating to the Company required to be disclosed in the relevant
GE Public Filing. The Company agrees to provide to GE information that is
required to be disclosed therein under applicable Law (including financial
information and financial statements of the Company and the Contributed Comcast
Businesses (as defined in the Master Agreement)) and, upon GE’s reasonable
request, the Company shall request that the Company Auditors provide customary
“comfort” letters and consents (at GE’s expense) with respect to any financial
information provided by the Company pursuant to this Section 11.06 that is
included in any securities offering by any member of the GE Group (and the
Company shall use commercially reasonable efforts to facilitate the provision
thereof). The Company agrees to use commercially reasonable efforts to provide
such information in a timely manner to enable GE to prepare, print and release
GE Public Filings on such dates as GE shall reasonably determine.

Section 11.07. Compensation for Providing Information. The party requesting
information agrees to reimburse the other party for the reasonable costs, if
any, of creating, gathering and copying such information, to the extent that
such costs are incurred for the benefit of the requesting party.

Section 11.08. Liability. No party shall have any liability to any other party
in the event that any information exchanged or provided pursuant to this
Agreement which is an estimate or forecast, or which is based on an estimate or
forecast, is found to be inaccurate in the absence of willful misconduct by the
party providing such information. No party shall have any liability to any other
party if any information is destroyed.

Section 11.09. Other Agreements Providing for Exchange of Information. The
rights and obligations granted under this Article 11 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention or confidential treatment of information set forth in any other
provision of this Agreement (including Article 10) or any other Transaction
Agreement.

 

108



--------------------------------------------------------------------------------

ARTICLE 12

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 12.01. No Dissolution. The Company shall not be dissolved by the
withdrawal of any Member (subject to Section 12.02(d)) or the admission of
Additional Members in accordance with the terms of this Agreement.

Section 12.02. Events Causing Dissolution. The Company shall be dissolved and
its affairs shall be wound up solely upon the first to occur of the following
events:

(a) subject to Section 4.10(a), the determination of the Members, by means of an
affirmative vote of the Members holding a majority of the outstanding Units, to
dissolve and terminate the Company;

(b) the sale of all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole);

(c) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; or

(d) at any time when there are no Members, unless the Company is continued in
accordance with the Act.

Section 12.03. Bankruptcy of a Member. The bankruptcy (within the meaning of
Sections 18-101 and 18-304 of the Act) of a Member shall not cause such Member
to cease to be a Member, and upon the occurrence of such event, the Company
shall continue without dissolution. The receivership or dissolution of a Member
will not in and of itself cause the dissolution of the Company, and upon the
occurrence of such event, the Company shall continue without dissolution under
the management and control of the remaining Members, unless there are no
remaining Members of the Company.

Section 12.04. Winding Up. (a) In the event of the dissolution of the Company
pursuant to Section 12.02, the Company’s affairs shall be wound up by a
liquidating trustee of the Company selected by the Board (in such capacity, the
“Liquidating Agent”), which Liquidating Agent shall be an individual who is
knowledgeable about the Company’s business and operations (to the extent
possible) and has substantial experience in the purchase and sale of businesses.

(b) Upon dissolution of the Company and until the filing of a certificate of
cancellation as provided in Section 18-203 of the Act, the Liquidating Agent
may, in the name of, and for and on behalf of, the Company, prosecute and defend
lawsuits, whether civil, criminal or administrative, settle and close the
Company’s business, dispose of and convey the Company’s property or sell the
Company (and its Subsidiaries) as a going concern, discharge or make

 

109



--------------------------------------------------------------------------------

reasonable provision for the Company’s liabilities, and distribute to the
Members in accordance with Section 12.05 any remaining assets of the Company,
all without affecting the liability of Members and without imposing any
liability on any Liquidating Agent.

(c) Except as otherwise provided in this Agreement, the Members shall continue
to share distributions and allocations during the period of liquidation in the
same manner as before the dissolution.

(d) A reasonable time period shall be allowed for the orderly winding up and
liquidation of the assets of the Company and the discharge of liabilities to
creditors so as to enable the Liquidating Agent to seek to minimize potential
losses upon such liquidation. Subject to the provisions of Section 12.05, the
Liquidating Agent shall have reasonable discretion to determine the time, manner
and terms of any sale or sales of the Company’s property pursuant to such
liquidation. The provisions of this Agreement shall remain in full force and
effect during the period of winding up and until the filing of a certificate of
cancellation of the Company with the Secretary of State of the State of
Delaware.

(e) Upon the completion of the winding up of the Company, any Director
designated by the Comcast Members or the Liquidating Agent or other duly
designated representative shall file a certificate of cancellation of the
Company with the Secretary of State of the State of Delaware as provided in
Section 18-203 of the Act.

Section 12.05. Distribution of Assets. (a) As soon as practicable upon
dissolution of the Company, the assets of the Company (or liquidation proceeds)
shall be distributed in the following manner and order of priority (and ratably
within each level of priority):

(i) first, to creditors of the Company, including Members who are creditors, to
the extent otherwise permitted by Law, in satisfaction of liabilities of the
Company (whether by payment or the making of reasonable provision for payment
thereof) other than liabilities for which reasonable provision has been made and
distributions to Members under Article 8; and

(ii) to the Members in respect of their Units pro rata in accordance with the
positive balances in their Capital Accounts, after giving effect to all
contributions, distributions, allocations and adjustments for all periods.

(b) It is the intention of the parties that final Capital Account balances of
the Members in respect of their Units will permit liquidating distributions to
be made (after the satisfaction of the obligations of the Company to creditors
pursuant to Section 12.05(a)(i) hereof) pro rata in accordance with their

 

110



--------------------------------------------------------------------------------

respective Membership Percentages. The allocations and distributions provided
for in this Agreement are intended to result in the Capital Account of each
Member in respect of its Units immediately prior to the distribution of the
Company’s assets pursuant to Section 12.05(a)(ii) (after the satisfaction of the
obligations of the Company to creditors pursuant to Section 12.05(a)(i)) being
equal to the amount that would be distributable to such Member in accordance
with its Membership Percentage. The Company is authorized, to the extent
possible, to make appropriate adjustments to the allocation of items of income,
gain, loss and deduction as necessary to cause the amount of each Member’s
Capital Account in respect of its Units immediately prior to the distribution of
the Company’s assets pursuant to Section 12.05(a)(ii) (after the satisfaction of
the obligations of the Company to creditors pursuant to Section 12.05(a)(i)) to
equal the amount that would be distributable to such Member in respect of its
Units in accordance with its Membership Percentage. Notwithstanding
Section 12.05(a)(ii), if the Company is unable to make allocations such that the
final Capital Account balances in respect of the Members’ Units are pro rata in
accordance with the Members’ Membership Percentages, distributions to Members in
respect of their Units pursuant to Section 12.05(a)(ii) shall be pro rata in
accordance with their respective Membership Percentages.

(c) The Liquidating Agent shall have the power to establish any reserves that,
in accordance with sound business judgment, it deems reasonably necessary to pay
all claims and obligations, including all contingent, conditional or unmatured
claims and obligations, which reserves may be paid over to an escrow agent
selected by the Liquidating Agent to be held by such agent for the purpose of
paying out such reserves in payment of the aforementioned contingencies and upon
the expiration of such period as the Liquidating Agent may deem advisable,
making a distribution of the balance thereof to the Members in the manner
provided in this Section 12.05.

Section 12.06. Distributions in Cash or in Kind. Upon the dissolution of the
Company, the Liquidating Agent shall use all commercially reasonable efforts to
liquidate all of the Company assets in an orderly manner and apply the proceeds
of such liquidation as set forth in Section 12.05; provided that if in the good
faith judgment of the Liquidating Agent, a Company asset should not be
liquidated, the Liquidating Agent shall distribute such asset, on the basis of
its value (determined in good faith by the Liquidating Agent), in accordance
with Section 12.05, subject to the priorities set forth in Section 12.05, and
provided, further, that the Liquidating Agent shall in good faith attempt to
liquidate sufficient assets of the Company to satisfy in cash (or make
reasonable provision for) the debts and liabilities referred to in
Section 12.05(a).

Section 12.07. Claims of the Members. The Members and former Members shall look
solely to the Company’s assets for the return of their Capital Contributions,
and if the assets of the Company remaining after payment of or due provision for
all debts, liabilities and obligations of the Company are insufficient

 

111



--------------------------------------------------------------------------------

to return such Capital Contributions, the Members and former Members shall have
no recourse against the Company, any Director, any other Member or, for the
avoidance of doubt, Comcast or GE. No Member shall have any obligation to make
any Capital Contribution with respect to such insufficiency, and such
insufficiency shall not be considered a debt owed to the Company or to any other
Person.

ARTICLE 13

MISCELLANEOUS

Section 13.01. Further Assurances. Each Member, Comcast and GE shall, upon the
request from time to time of the Company and without further consideration, do,
execute and perform all such other acts, deeds and documents as may be
reasonably requested by the Company to carry out fully the purposes and intent
of this Agreement.

Section 13.02. Amendment or Modification. (a) This Agreement may be amended or
modified only with the written consent of (i) Comcast and (ii) GE; provided
that, subject to Section 13.02(b), the consent of GE will not be required from
and after such time as GE’s Percentage Interest is less than 10%.

(b) In addition, any amendment or modification of this Agreement that
(i) adversely affects a Member or any of its Affiliates disproportionately to
its effect on the other Members and their Affiliates, (ii) diminishes a Member’s
express rights under the terms of this Agreement, or (iii) imposes obligations
on a Member in a manner contrary to the express provisions of this Agreement,
shall, in each case, require the prior written consent of such Member.

(c) Notwithstanding Sections 13.02(a) and 13.02(b), the Board of the Company may
amend, without the consent of Comcast, GE or any of the Members:

(i) this Agreement solely in order to reflect the fact that a new Member
admitted in accordance with the terms of this Agreement has agreed to become
bound by, and subject to, this Agreement;

(ii) this Agreement and the Certificate of Formation in order to change the name
of the Company to the extent such change of name is permitted pursuant to
Section 2.02;

(iii) the Register to reflect changes required pursuant to changes in the
Members (including the admission of Additional Members), the number and
ownership of Units, Membership Percentages, and Percentage Interests of the
Members in accordance with the terms of this Agreement; and

 

112



--------------------------------------------------------------------------------

(iv) this Agreement, to reflect the terms of any equity interests in the Company
and the issuance thereof as provided in Section 3.03(b).

Section 13.03. Waiver; Cumulative Remedies. Except as otherwise specifically
provided herein, any party may waive any right of such party under this
Agreement by an instrument signed in writing by such party. Except as
specifically provided herein, the failure or delay of any Member to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any Member thereafter to enforce
each and every such provision. No waiver of any breach of or non-compliance with
this Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance. Except as specifically provided herein, all remedies, either
under this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

Section 13.04. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and cancels all prior agreements, understandings, representations and
warranties, both oral and written, between the parties hereto with respect
thereto. There are no agreements, undertakings, representations or warranties of
any of the parties hereto with respect to the transactions contemplated hereby
and thereby other than those set forth herein or therein or made hereunder or
thereunder.

Section 13.05. Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer, nor shall anything herein confer, on any Person
other than the Company and the parties hereto, and their respective successors
or permitted assigns, any rights, remedies, obligations or liabilities, except
that any Person who is entitled to exculpation, indemnification or advancement
pursuant to Section 6.01 of this Agreement and is not party to this Agreement
shall be a third-party beneficiary of this Agreement to the extent required for
purposes of such Section 6.01; provided that all claims for indemnification
shall be made only in the name and on behalf of such Person by a Member.

Section 13.06. Non-Assignability; Binding Effect. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns; provided that no party
may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the consent of each other party hereto (including
for the avoidance of doubt in connection with Transfers permitted hereunder)
except that in connection with (i) Transfers made by GE or any of its Affiliates
in accordance with the terms of this Agreement GE may assign or cause to be
assigned rights and obligations of GE and its Affiliates under Section 3.07,
Article 9 and Exhibit D (provided that no such assignment shall relieve any
party of any of its obligations hereunder and provided, further, that if the
Second Comcast Purchase

 

113



--------------------------------------------------------------------------------

Right has expired without Comcast having exercised such Comcast Purchase Right
or GE having sold or permitted to be sold (or agreed to sell or permit to sell)
any securities representing GE’s Percentage Interest immediately after the
Closing, subject to the last sentence of this Section 13.06, GE may in
connection with a Transfer of securities representing all of GE’s Percentage
Interest assign or cause to be assigned all rights and obligations of GE and its
Affiliates under this Agreement), (ii) a Transfer made by Comcast and its
Affiliates of all (but not less than all) of the Units held by the Comcast
Members in accordance with the terms of this Agreement Comcast may assign or
cause to be assigned all of the rights and obligations of Comcast and its
Affiliates under this Agreement (provided that, except as set forth in
Section 9.01(b)(iv), no such assignment shall relieve any party of any of its
obligations hereunder) and (iii) a Transfer made by Comcast and its Affiliates
of Units held by the Comcast Members in accordance with the terms of this
Agreement Comcast may assign or cause to be assigned rights and obligations of
Comcast and its Affiliates under Sections 3.07 and 9.07 and Exhibit D (provided
that no such assignment shall relieve any party of any of its obligations
hereunder). Prior to any Transfer (and related assignment) contemplated by the
second proviso in clause (i) of this Section 13.06, the applicable transferee
must certify in writing to Comcast and the Company that, immediately after
giving effect to such Transfer, such transferee and its Affiliates would be in
compliance with Section 10.03 and expressly covenant with Comcast and the
Company that such transferee and its Affiliates will comply with Section 10.03.
Notwithstanding anything to the contrary contained in this Agreement, no
Transfer of HoldCo Shares otherwise permitted by the provisions of this
Agreement shall become effective unless the transferee of such HoldCo Shares
agrees in writing to be bound as a HoldCo Shareholder by the provisions of
Section 8(g) of the Tax Matters Agreement. For the avoidance of doubt, any Units
or HoldCo Shares Transferred by GE or any of its Affiliates (other than shares
of Common Stock sold in a Public Offering or pursuant to a Rule 144 Sale) shall
remain subject to the Comcast Purchase Rights pursuant to Section 9.03 and the
rights of Comcast under Sections 9.06, 9.07 and 9.10 (it being understood that
shares of Common Stock sold in a Public Offering or pursuant to a Rule 144 Sale
shall not remain subject to any such rights), and any transferee of any such
securities shall be obligated to participate in any Back-End Transaction
pursuant to Section 9.08 (either by agreeing to sell all New HoldCo Common Units
(as defined in Exhibit E-1) held by such transferee to Comcast in accordance
with Exhibit E-1 or by agreeing to receive the same form and amount of
consideration per security as GE and its Subsidiaries) and GE shall provide
Comcast with notice promptly after such Transfer of the manner in which such
transferee has agreed to become obligated to participate in any Back-End
Transaction, in each case, even if any of such Sections do not reference any of
such securities held by the transferees of GE or such Affiliate or any of such
transferees.

Section 13.07. Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is declared or held

 

114



--------------------------------------------------------------------------------

illegal or invalid, in whole or in part, for any reason whatsoever, such
illegality or invalidity shall not affect the validity or enforceability of the
remainder of the Agreement, and such provision shall be deemed amended or
modified to the extent, but only to the extent, necessary to cure such
illegality or invalidity. Upon such determination of illegality or invalidity,
the parties hereto shall negotiate in good faith to amend this Agreement to
effect the original intent of the parties. In any event, the invalidity or
unenforceability of any provision of this Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of this Agreement, including
that provision, in any other competent jurisdiction.

Section 13.08. Injunctive Relief. The parties hereto hereby acknowledge and
agree that a violation of any of the terms of this Agreement will cause the
other parties and the Company irreparable injury for which an adequate remedy at
law is not available. Accordingly, the parties hereto expressly agree that in
addition to any other remedy that each of the parties and the Company may be
entitled to in law or in equity, each of the parties hereto and the Company
shall, except as specifically provided otherwise in this Agreement, be entitled
to seek specific performance of the terms of this Agreement and any injunction,
restraining order or other equitable relief that may be necessary to prevent any
breach(es) thereof. Furthermore, the parties expressly agree that if any of the
parties hereto, or the Company, institutes any action or proceeding to enforce
the provisions hereof, any other party against whom such action or proceeding is
brought shall be deemed to have expressly, knowingly, and voluntarily waived the
claim or defense that an adequate remedy exists at law. Each party hereby waives
any requirement of any posting of bond.

Section 13.09. Governing Law. This Agreement shall be governed by and construed
in accordance with the provisions of the Act, and other applicable Laws of the
State of Delaware, without regard to its conflicts of law principles.

Section 13.10. Submission to Jurisdiction. For the purposes of any suit, action
or other proceeding arising out of or relating to this Agreement and subject to
Sections 9.02 and 10.02, each party to this Agreement irrevocably submits, to
the fullest extent permitted by Law, to the exclusive jurisdiction of the
Chancery Court of the State of Delaware (or if unavailable, any federal court
sitting in the State of Delaware or, if unavailable, the Delaware Superior
Court) and the appellate courts having jurisdiction of appeals in such courts.
For the purposes of any suit, action or other proceeding arising out of or
relating to this Agreement, each party irrevocably and unconditionally waives,
to the fullest extent permitted by Law, any objection to the laying of venue in
the Chancery Court of the State of Delaware (or if unavailable, any federal
court sitting in the State of Delaware or, if unavailable, the Delaware Superior
Court), and hereby further irrevocably and unconditionally waives, to the
fullest extent permitted by Law, and agrees not to plead or claim in any such
court that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum. Each party

 

115



--------------------------------------------------------------------------------

irrevocably consents, to the fullest extent permitted by Law, to service of
process in connection with any such suit, action or other proceeding by
registered mail to such party at its address set forth in this Agreement, in
accordance with the provisions of Section 13.12. The consent to jurisdiction set
forth in this Section 13.10 shall not constitute a general consent to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this Section 13.10. The parties hereto agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

Section 13.11. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY AND
VOLUNTARILY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTERS (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

Section 13.12. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses:

 

   If to Comcast or any Comcast Member:   

Comcast Corporation

One Comcast Center

Philadelphia, PA 19103

  

Attention:

   General Counsel   

Facsimile:

   (215) 286-7794    And a copy (which copy shall not constitute notice) to:   

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

  

Attention:

   David L. Caplan       William Aaronson   

Facsimile:

   (212) 450-3800   

Telephone:

   (212) 450-4000

 

116



--------------------------------------------------------------------------------

   If to GE or any GE Member:   

General Electric Company

3135 Easton Turnpike, W3A24

Fairfield, CT 06828

  

Attention:

   Senior Counsel for Transactions   

Facsimile:

   (203) 373-3008    And a copy (which copy shall not constitute notice) to:   

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

  

Attention:

   Howard Chatzinoff       R. Jay Tabor   

Facsimile:

   (212) 310-8007   

Telephone:

   (212) 310-8000

If to any other Member: to such addresses reflected in the books and records of
the Company.

By written notice to the Company, any Member, Comcast or GE may change the
address to which notices shall be directed.

Section 13.13. Counterparts. This Agreement may be executed in any number of
counterparts, and delivered by facsimile or otherwise, each of which shall be
deemed an original of this Agreement and all of which together shall constitute
one and the same instrument.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMCAST CORPORATION By:   /s/ Robert S. Pick   Name:    Robert S. Pick  
Title:      Senior Vice President COMCAST NAVY CONTRIBUTION, LLC By:   /s/
Robert S. Pick   Name:    Robert S. Pick   Title:      Senior Vice President
COMCAST NAVY ACQUISITION, LLC By:   /s/ Robert S. Pick   Name:    Robert S. Pick
  Title:      Senior Vice President GENERAL ELECTRIC COMPANY By:   /s/ Mark J.
Krakowiak   Name:    Mark J. Krakowiak   Title:      Vice President and Chief
Risk Officer NAVY HOLDINGS, INC. By:   /s/ Robert Duffy   Name:    Robert Duffy
  Title:      President NEW NBC-A&E HOLDING INC. By:   /s/ Malvina Iannone  
Name:    Malvina Iannone   Title:      Vice President and Secretary



--------------------------------------------------------------------------------

UNIVERSAL TELEVISION ENTERPRISES

    HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary

UNIVERSAL HOME ENTERTAINMENT

    WORLDWIDE HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary

UNIVERSAL STUDIOS HOME

    ENTERTAINMENT HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary WORKING TITLE GROUP HOLDINGS INC. By:   /s/ Malvina
Iannone   Name:    Malvina Iannone   Title:      Vice President and Secretary

UNIVERSAL STUDIOS PAY TELEVISION

    HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary

UNIVERSAL STUDIOS PAY TV LATIN

    AMERICA HOLDINGS INC.

By:   /s Malvina Iannone   Name:    Malvina Iannone   Title:      Vice President
and Secretary



--------------------------------------------------------------------------------

UNIVERSAL FILM EXCHANGES

    HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary

UNIVERSAL PICTURES COMPANY OF

    PUERTO RICO HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary

UNIVERSAL STUDIOS LICENSING

    HOLDINGS INC.

By:   /s/ Malvina Iannone   Name:    Malvina Iannone   Title:      Vice
President and Secretary